Exhibit 10.2

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 28, 2009

among
ALLIED CAPITAL CORPORATION,
Borrower

BANK OF AMERICA, N.A.,
Administrative Agent

BRANCH BANKING AND TRUST COMPANY,
Syndication Agent

SUNTRUST BANK
Documentation Agent

DEUTSCHE BANK AG NEW YORK BRANCH,

MORGAN STANLEY BANK
and
PNC BANK, NATIONAL ASSOCIATION
Managing Agents

and
LENDERS NAMED HEREIN,
Lenders

BANC OF AMERICA SECURITIES LLC,
Sole Lead Arranger and Sole Book Manager
TABLE OF CONTENTS

Page

                  SECTION 1.DEFINITIONS AND TERMS.1           1.1    
Definitions1
          1.2    
General; References to Times20
          1.3    
Accounting Principles21
          1.4    
Letter of Credit Amounts21
        SECTION 2.CREDIT FACILITY.21   2.1    
Loans.21
          2.2    
Existing LCs.22
          2.3    
Rates and Payment of Interest on Loans.26
          2.4    
Number of Interest Periods27
          2.5    
Repayment of Loans.27
          2.6    
Prepayments.27
          2.7    
Continuation33
          2.8    
Conversion33
          2.9    
Loan Accounts, Promissory Notes.33
        SECTION 3.PAYMENTS, FEES AND OTHER GENERAL PROVISIONS.     34     3.1  
 
Payments34
          3.2    
Pro Rata Treatment34
          3.3    
Sharing of Payments, Etc34
          3.4    
Offset35
          3.5    
Booking Borrowings35
          3.6    
Several Obligations35
          3.7    
Minimum Amounts.35
          3.8    
Fees.35
          3.9    
Computations36
          3.10    
Maximum Rate36
          3.11    
Interest Recapture36
          3.12    
Agreement Regarding Interest and Charges37
          3.13    
Defaulting Lenders.37
        SECTION 4.YIELD PROTECTION, ETC.38           4.1    
Increased Cost and Reduced Return.38
          4.2    
Inability to Determine Rates40
          4.3    
Illegality40
          4.4    
Treatment of Affected Loans40
          4.5    
Compensation41
          4.6    
Taxes.41
          4.7    
Removal of Lenders43
        SECTION 5.CONDITIONS PRECEDENT.44           5.1    
Conditions Precedent44
          5.2    
Subsidiary Guaranty and Collateral Documents46
        SECTION 6.REPRESENTATIONS AND WARRANTIES.47           6.1    
Organization; Power; Qualification47
          6.2    
Ownership Structure48
          6.3    
Authorization; Governmental Authorization; Other Consents48
          6.4    
No Contravention49
          6.5    
Compliance with Law; Governmental Approvals49
          6.6    
Ownership of Assets; Leases49
          6.7    
Existing Indebtedness; Future Liens.50
          6.8    
Litigation50
          6.9    
Taxes50
          6.10    
Financial Statements; Material Liabilities51
          6.11    
ERISA51
          6.12    
Absence of Defaults; Observance of Agreements, Statutes, and Orders.
    51     6.13    
Environmental Matters.51
          6.14    
Investment Company52
          6.15    
Margin Stock52
          6.16    
Affiliate Transactions52
          6.17    
Licenses and Permits52
          6.18    
Disclosure52
          6.19    
RIC Status53
          6.20    
Foreign Assets Control Regulations, Etc.53
          6.21    
Business53
          6.22    
Insurance.53
          6.23    
Collateral Documents53
          6.24    
Solvency53
          6.25    
Binding Effect54
          6.26    
Survival of Representations and Warranties, Etc54
        SECTION 7.AFFIRMATIVE COVENANTS.54           7.1    
Preservation of Existence and Similar Matters54
          7.2    
Compliance with Applicable Law54
          7.3    
Maintenance of Property55
          7.4    
Insurance55
          7.5    
Payment of Taxes and Claims55
          7.6    
Visits and Inspections55
          7.7    
Books and Records55
          7.8    
Conduct of Business56
          7.9    
ERISA Exemptions56
          7.10    
Collateral Requirements.56
          7.11    
Obligations59
          7.12    
Further Assurances59
          7.13    
Post-Closing Covenants59
        SECTION 8.INFORMATION.59   8.1    
Quarterly Financial Statements59
          8.2    
Annual Statements59
          8.3    
Compliance Certificate; Investments Reports.60
          8.4    
Other Information.61
          8.5    
Collateral Report63
          8.6    
Asset Report Certificate63
          8.7    
Platform; Public/Private Information63
        SECTION 9.NEGATIVE COVENANTS.64           9.1    
Financial Covenants64
          9.2    
Swap Contracts65
          9.3    
Limitation on Liens65
          9.4    
Restricted Payments66
          9.5    
Merger, Consolidation, Sales of Assets, Change of Control.67
          9.6    
Fiscal Year68
          9.7    
Transactions with Affiliates68
          9.8    
Employee Benefit Plans68
          9.9    
Prepayment of Other Debt.69
          9.10    
Nature of Business69
          9.11    
Amendment of Senior Note Agreement69
          9.12    
Section 18(a)(1)(A) of the Investment Company Act70
          9.13    
Terrorism Sanctions Regulations70
        SECTION 10.DEFAULT.70   10.1    
Events of Default70
          10.2    
Remedies Upon Event of Default73
          10.3    
Allocation of Proceeds74
          10.4    
Performance by Administrative Agent75
          10.5    
Rights Cumulative75
          10.6    
Borrower Waivers75
          10.7    
Delegation of Duties and Rights75
          10.8    
Not in Control75
          10.9    
Course of Dealing76
        SECTION 11.AGREEMENT AMONG LENDERS.76           11.1    
Appointment, and Authority76
          11.2    
Rights as a Lender76
          11.3    
Exculpatory Provisions76
          11.4    
Reliance by Administrative Agent77
          11.5    
Delegation of Duties77
          11.6    
Resignation of Administrative Agent77
          11.7    
Non-Reliance on Administrative Agent and Other Lenders78
          11.8    
No Other Duties, Etc.78
          11.9    
Administrative Agent May File Proofs of Claim78
          11.10    
Collateral and Guaranty Matters79
          11.11    
Cash Management Services Agreements80
        SECTION 12.MISCELLANEOUS.80   12.1    
Notices.80
          12.2    
Expenses.83
          12.3    
Jurisdiction; Consent to Service of Process; Waiver of Jury Trial.
    84  

12.4 Successors and Assigns. 85

12.5 Amendments, Etc. 87

12.6 Nonliability of Agent and Lenders 88

12.7 Confidentiality 89

12.8 INDEMNIFICATION. 89

12.9 Severability of Provisions 90

12.10 Waiver. 90

12.11 Release. 92

12.12 Governing Law 94

12.13 Counterparts 94

12.14 Entirety 94

12.15 Construction 94

12.16 Discharge Only Upon Payment in Full 94

12.17 Payments Set Aside 95

12.18 USA Patriot Act 95

12.19 INTERCREDITOR AGREEMENT. 95

          SCHEDULES AND EXHIBITS        
Schedule 1
Schedule 2
Schedule 3
Schedule 5.2
Schedule 6.2
Schedule 6.2(c)
Schedule 6.3
Schedule 6.7
Schedule 6.8
Schedule 6.10
Schedule 6.22
Schedule 7.10(d) -
Schedule 7.13
Schedule 8.5
Schedule 9.3
  -
-
-
-
-
-
-
-
-
-
-
-
-
-   Existing LCs
Lenders and Commitments
Designated Officers
Control Agreements
Ownership Structure
Specified Agreements
Consents/Filings
Indebtedness
Litigation
Financial Statements
Insurance
Excluded Real Property
Post-Closing Deliverables
Schedule of Assets
Permitted Liens
Exhibit A-1
Exhibit A-2
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H
Exhibit I
Exhibit J
  -
-
-
-
-
-
-
-
-
-
-   Form of Assignment and Assumption
Form of Administrative Questionnaire
Form of Notice of Continuation
Form of Notice of Conversion
Form of Promissory Note
Form of REO Mortgage
Form of Compliance Certificate
Form of Intercreditor Agreement
Form of Security Agreement
Form of Subsidiary Guaranty
Form of Certificate Regarding Assets

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August 28,
2009, by and among ALLIED CAPITAL CORPORATION, a corporation organized under the
laws of the State of Maryland (“Borrower”), the Lenders (hereinafter defined),
certain Agents (hereinafter defined), and BANK OF AMERICA, N.A., as a Lender and
as Administrative Agent (hereinafter defined) for itself and the other Lenders.

RECITALS

A. Borrower, Administrative Agent, Agents and Lenders are parties to that
certain Credit Agreement dated as of April 9, 2008 (as amended by the First
Amendment to Credit Agreement dated as of December 30, 2008, the Consent to
Extension of Collateral Effective Date dated as of January 30, 2009, the Consent
to Second Extension of Collateral Effective Date dated as of February 6, 2009,
the commitment reduction letter dated March 26, 2009, and the commitment
reduction letter dated July 14, 2009, the “Existing Credit Agreement”).

B. Pursuant to the terms of the Existing Credit Agreement, the Lenders have made
Revolving Loans (as defined in the Existing Credit Agreement) and LC Issuer has
issued the Existing LCs.

C. Certain Events of Default under and as defined in the Existing Credit
Agreement have occurred and are continuing as of the date hereof, including
those referenced in the commitment reduction letter dated July 14, 2009
(collectively, together with the Applicable Events of Default (hereinafter
defined), the “Existing Defaults”).

D. Borrower has requested that the Lenders waive the Existing Defaults,
restructure the obligations under the Existing Credit Agreement, and amend
certain terms and conditions of the Existing Credit Agreement, and the Lenders
and Administrative Agent have agreed to do so in accordance with the terms and
conditions of this Agreement, which amends and restates the Existing Credit
Agreement in its entirety.

Accordingly, in consideration of the mutual covenants contained herein,
Borrower, Agents, Administrative Agent, and Lenders agree that the Existing
Credit Agreement is hereby amended and restated in its entirety, as follows:

     
SECTION 1.
  DEFINITIONS AND TERMS.
 
 

1.1
 


Definitions. As used herein:

“Adequate Rating” means a senior unsecured debt rating of A- or higher by
Standard & Poor’s Rating Services or Fitch Ratings, or a rating of A3 or higher
by Moody’s Investors Services.

“Adjusted EBIT” means, for any period with respect to Borrower and its
Consolidated Subsidiaries on a consolidated basis, income after deduction of all
expenses and other proper charges other than Taxes, Interest Expense and
non-cash employee stock options expense and excluding (a) net realized gains or
losses, (b) net change in unrealized appreciation or depreciation, (c) gains on
re-purchases of Debt, and (d) the amount of interest paid-in-kind (“PIK”) to the
extent such amount exceeds the sum of (i) PIK interest collected in cash and
(ii) realized gains collected in cash (net of realized losses); provided that
the amount determined pursuant to this clause (d)(ii) shall not be less than 0,
all as determined in accordance with GAAP.

“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (b) one minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period.

“Adjusted Interest Expense” means, for any period with respect to Borrower and
its Consolidated Subsidiaries on a consolidated basis, cash interest paid in
respect of the stated rate of interest (including any default rate of interest,
if applicable) applicable to any Debt. For the avoidance of doubt, “Adjusted
Interest Expense” shall not include the fees set forth in Section 3.8 to the
extent paid on the Closing Date, any other expenses incurred by Borrower or any
of its Consolidated Subsidiaries in connection with the closing of this
Agreement (including, but not limited to, any amounts paid by Borrower pursuant
to Section 3.8(g)), and any expenses incurred by Borrower or its Consolidated
Subsidiaries in connection with the closing of the Senior Note Agreement
(including, without limitation, the Make-Whole Fee and the Closing Restructuring
Fee (each as defined in the Senior Note Agreement and as used herein as therein
defined) and the amounts paid to the Existing Noteholders pursuant to
Section 5.14(e)(ii) of the Senior Note Agreement (but solely if the condition
set forth in Section 10.4 of the Senior Note Agreement is satisfied), in each
case to the extent included in the calculation of “Interest Expense” as such
term is used in the definition of “Adjusted EBIT”.

“Administrative Agent” means Bank of America, N.A., and its permitted successors
or assigns as “Administrative Agent” for Lenders under this Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit A-2 or any other form approved by
Administrative Agent.

“Affected Lender” has the meaning given that term in Section 4.7.

“Affiliate” means, (a) as to Borrower or any Consolidated Subsidiary, any Person
(other than a Consolidated Subsidiary or Portfolio Company) which directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, Borrower or such Consolidated Subsidiary; and (b) as
to any other Person, any Person which (i) directly or indirectly, or through one
or more intermediaries controls, or is controlled by, or is under common control
with, such Person, (ii) beneficially owns or holds 5.0% or more of any class of
the Voting Stock of such Person, or (iii) 5.0% or more of the Voting Stock (or
in the case of a Person which is not a corporation, 5.0% or more of the Equity
Interest) of which is beneficially owned by such Person. For purposes of this
definition, (x) “control” (including with correlative meanings, the terms
“controlling,” “controlled by,” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
Voting Stock, by contract, or otherwise, other than by investment advisory
contracts entered into in the ordinary course of business of Borrower or a
Consolidated Subsidiary of Borrower, and (y) neither Administrative Agent nor
any Lender shall be deemed to be an “Affiliate” of Borrower.

“Agents” means, collectively, Syndication Agent, Documentation Agent, and
Managing Agents.

“Agreement” means this Amended and Restated Credit Agreement (as the same may
hereafter be amended, modified, supplemented, or restated from time to time).

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Applicable Debt” means (a) Outstanding Public Debt, (b) Debt under the Senior
Notes, and (c) Debt in an aggregate principal amount of $25,000,000 or more.

“Applicable Events of Default” has the meaning given such term in Section 12.10.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations, and orders of all governmental bodies and all applicable
orders and decrees of all courts, tribunals, and arbitrators.

“Applicable Rate” means (a) 5.50% per annum for Eurodollar Loans and 4.50% per
annum for Base Rate Loans for the period from the Closing Date through
December 31, 2009, and (b) thereafter, 6.00% per annum for Eurodollar Loans and
5.00% per annum for Base Rate Loans.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arm’s-Length Transaction” means, at any time and with respect to any property,
an arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller.

“Arranger” means Banc of America Securities LLC and its successors and assignees
in its capacity as “Lead Arranger” and “Book Manager.”

“Asset Coverage Ratio” shall mean, on a consolidated basis for Borrower and its
Consolidated Subsidiaries, the ratio which the value of total assets, less all
liabilities and indebtedness not represented by Senior Securities (all as
determined pursuant to the Investment Company Act and any orders of the
Securities and Exchange Commission issued to Borrower thereunder), bears to the
aggregate amount of Senior Securities representing indebtedness of Borrower and
its Consolidated Subsidiaries.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investor advisor.

“Assignment and Assumption” means an Assignment and Assumption agreement among a
Lender, an Eligible Assignee, and Administrative Agent, substantially in the
form of Exhibit A-1 or such other form as may be agreed to by such Lender, such
Eligible Assignee, and Administrative Agent.

“Assignment Fee” means a processing and recordation fee charged by
Administrative Agent for each assignment in the amount of $3,500.

“Attorney Costs” means and includes all reasonable fees, expenses, and
disbursements of any law firm or other external counsel.

“Bank of America” means Bank of America, N.A. and its permitted successors and
assigns.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate for such day plus one-half of one percent (0.5%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”, and (c) four percent (4.0%) per
annum. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions, and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Book Value” means, at any date of determination with respect to any asset, the
value thereof as the same would be reflected on a consolidated balance sheet of
Borrower and its Consolidated Subsidiaries as at such time prepared in
accordance with GAAP.

“Borrower” is defined in the preamble to this Agreement and includes any
permitted successors or assigns of Borrower.

“Borrower Materials” means all materials and/or information provided by or on
behalf of Borrower to Administrative Agent and/or Arranger.

“Borrower’s Knowledge” means the actual knowledge of the senior officers set
forth on Schedule 3 hereto.

“Business Day” means (a) any day other than a Saturday, Sunday, or other day on
which banks in New York City, New York, Dallas, Texas, or the state in which the
Principal Office of Administrative Agent is located are authorized or required
to close and (b) in addition to the foregoing, with reference to a Eurodollar
Loan, any such day that is also a day on which dealings in Dollar deposits are
carried out in the London interbank market and commercial banks are open for
international business in London.

“Capitalized Lease” shall mean any lease the obligation for Rentals with respect
to which is required to be capitalized on a consolidated balance sheet of the
lessee and its Consolidated Subsidiaries in accordance with GAAP.

“Capitalized Rentals” of any Person shall mean as of the date of any
determination thereof the amount at which the aggregate Rentals due and to
become due under all Capitalized Leases under which such Person is a lessee
would be reflected as a liability on a consolidated balance sheet of such
Person.

“Cash Collateralize” means to pledge and deposit cash with Administrative Agent
or the Collateral Agent, for the benefit of LC Issuer, Administrative Agent, and
the Lenders (and, if required by the Intercreditor Agreement, for the benefit of
all Secured Parties as defined in the Intercreditor Agreement), as collateral
for the LC Exposure and the other Obligations, as may be required herein or by
the terms of the other Loan Documents, pursuant to documentation in form and
substance reasonably satisfactory to Administrative Agent and LC Issuer.
Derivatives of such word shall have corresponding meanings.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Services Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Services Agreement.

“Cash Management Services Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, controlled
disbursement, automated clearinghouse transactions, return items, electronic
funds transfer, and other cash management arrangements, that is entered into by
and between Borrower or any Consolidated Subsidiary and a Cash Management Bank.

“Change of Control” means if any Person or Persons acting in concert, together
with affiliates thereof, shall in the aggregate, directly or indirectly, control
or own (beneficially or otherwise) more than 50% (by number of shares) of the
issued and outstanding Voting Stock of Borrower.

“Change in Law” has the meaning given such term in Section 4.1(a).

“Closing” means consummation of the transactions contemplated by this Agreement
upon the execution and delivery of this Agreement by Borrower and the Lenders
hereto and the payment of all amounts required to be paid pursuant to
Sections 5.1(b), 5.1(c), 5.1(d), 5.1(e), and 5.1(f).

“Closing Date” means the date on which the Closing occurs.

“Collateral” means “Collateral” as described in the Security Agreement, together
with any other property and collateral in which a Lien in favor of Collateral
Agent may now or hereafter be created under the Collateral Documents.

“Collateral Agent” means U.S. Bank National Association, in its capacity as
collateral agent under the Collateral Documents, together with its successors
and assigns in such capacity appointed pursuant to the terms hereof.

“Collateral Documents” has the meaning set forth in the Security Agreement.

“Commercial Mortgage Loan” means a loan secured by a Lien on improved real
estate used for commercial purposes.

“Commitment” means, as to each Lender, the amount set forth for such Lender on
Schedule 2 as such Lender’s “Commitment Amount” or as set forth in the
applicable Assignment and Assumption, as the same may be reduced from time to
time pursuant to Section 2.6 or as appropriate to reflect any assignments to or
by such Lender effected in accordance with Section 12.4 or to reflect any
non-ratable repayments of an Affected Lender pursuant to Section 4.7.

“Commitment Percentage” means, as to each Lender the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the sum of the
aggregate amount of the Commitments of all Lenders.

“Compliance Certificate” means a certificate signed by a Senior Financial
Officer of Borrower, substantially in the form of Exhibit F.

“Consolidated Debt” shall mean as of the date of any determination thereof, the
aggregate unpaid principal amount of all Debt of Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Subsidiary” and “Consolidated Subsidiaries” shall mean any and all
Subsidiaries (other than Allied Capital Beteiligungsberatung GmbH, a dormant
Consolidated Subsidiary being liquidated) which are required to be consolidated
on financial statements of Borrower prepared in accordance with GAAP.

“Consolidated Total Adjusted Assets” means the aggregate Book Value (without
duplication) of assets of Borrower and its Consolidated Subsidiaries which
(a) constitute Collateral (which for the avoidance of doubt includes all cash
constituting Collateral), or (b) which are owned by a Pledge LLC; provided that
for purposes of determining Consolidated Total Adjusted Assets, the (x)
aggregate Book Value of assets which are owned by all Pledge LLCs shall not
exceed 25% of Consolidated Total Adjusted Assets and (y) the aggregate value of
any Excluded Collateral shall not be included in such determination.

“Contingent Obligation” by any Person means all obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing, or in effect guaranteeing,
any Indebtedness, dividend or other obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person: (a) to purchase such Indebtedness or obligation or
any property or assets constituting security therefor, (b) to advance or supply
funds (i) for the purchase or payment of such Indebtedness or obligation, or
(ii) to maintain working capital or other balance sheet condition or otherwise
to advance or make available funds for the purchase or payment of such
Indebtedness or obligation, (c) to lease property or to purchase Securities or
other property or services primarily for the purpose of assuring the owner of
such Indebtedness or obligation of the ability of the primary obligor to make
payment of the Indebtedness or obligation, or (d) otherwise to assure the owner
of the Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Contingent Obligation in respect of any Indebtedness for borrowed money shall be
deemed to be Indebtedness equal to the principal amount of such Indebtedness for
borrowed money which has been guaranteed, and a Contingent Obligation in respect
of any other obligation or liability or any dividend shall be deemed to be
Indebtedness equal to the maximum aggregate amount of such obligation, liability
or dividend.

“Continue,” “Continuation,” and “Continued” each refers to the continuation of a
Eurodollar Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

“Control Event” means (i) the execution by Borrower or any of its Consolidated
Subsidiaries or Affiliates of any agreement or letter of intent with respect to
any proposed transaction or event or series of transactions or events which,
individually or in the aggregate, may reasonably be expected to result in a
Change of Control, (ii) the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change of Control, or
(iii) the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of Borrower, which offer, if accepted by the
requisite number of holders, would result in a Change of Control.

“Controlled Foreign Corporation” has the meaning set forth in the Security
Agreement.

“Convert,” “Conversion,” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

“Credit Rating” means, at any time as to any Person, the lowest rating assigned
by a Rating Agency to each series of rated senior unsecured long term
indebtedness of such Person.

“Custody Control Agreement” has the meaning set forth in the Security Agreement.

“Debt” means, with respect to any Person, at the time of computation thereof,
all of the following (without duplication); provided that solely for the
purposes of calculating compliance with the financial covenants in Section 9.1,
“Debt” shall not include clause (f) below:

(a) its liabilities for borrowed money and under repurchase agreements (whether
on a recourse or non-recourse basis);

(b) its liabilities, whether or not for money borrowed (i) represented by notes
payable or drafts accepted, in each case representing extensions of credit or
(ii) evidenced by bonds, debentures, notes, or similar instruments;

(c) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business,
but including all liabilities created or arising under any conditional sales
contracts or other title retention agreement with respect to any property, and
any or other similar instruments upon which interest charges are customarily
paid or that are issued or assumed as full or partial payment for such
property);

(d) its Capitalized Rentals;

(e) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(f) all reimbursement obligations of such Person under any letters of credit or
acceptances or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not the same have
been presented for payment), and all obligations of such Person as the issuer of
any letters of credit, acceptances or such other instruments (whether or not the
same have been presented for payment);

(g) its liabilities under Swap Contracts entered into for the purpose of hedging
interest rate or currency risks with respect to Debt; and

(h) any Contingent Obligation of such Person with respect to liabilities of a
type described in any of clauses (a) through (g) hereof;

provided that any amount receivable by Borrower or any of its Consolidated
Subsidiaries under a Swap Contract referred to in the preceding clause (g), as
determined in accordance with the definition of Swap Contract, shall apply as an
offset in the calculation of the total amount of Debt if and only if (i) the
counterparty in such Swap Contract has an Adequate Rating or (ii) in the event
such counterparty ceases to maintain an Adequate Rating, such counterparty has
posted collateral to the benefit of Borrower or the relevant Consolidated
Subsidiary to secure such receivable, in which case, the amount of such
receivable that shall apply as an offset in the calculation of the total amount
of Debt shall be limited to the fair market value of such collateral.

“Debt” of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event or condition the occurrence or existence of which
would, with the giving of notice, the lapse of time, or both, become an Event of
Default.

“Defaulting Lender” has the meaning given that term in Section 3.13.

“De Minimis Employee Buybacks” means the acquisition for a de minimis purchase
price by Borrower from employees or directors of Borrower of unexercised options
issued under Borrower’s Amended Stock Option Plan; provided (a) such acquisition
is made to facilitate the refinancing of a substantial portion of the
Obligations and (b) the aggregate purchase price for all such acquisitions at
any time while the Obligations are outstanding does not exceed $500,000.

“Deposit Account Control Agreement” has the meaning set forth in the Security
Agreement.

“Disclosure Documents” means Borrower’s Form 10-K for the fiscal year ended
December 31, 2008, Borrower’s Form 10-Qs for the fiscal quarterly periods ended
March 31, 2009 and June 30, 2009, respectively, and its current reports filed on
Form 8-K subsequent to August 10, 2009.

“Disposition” or “Dispose” means the sale, transfer, license, lease, or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights or claims
associated therewith. For the avoidance of doubt, (a) the bona fide repayment or
prepayment in the customary course of business of any Indebtedness owing from a
Portfolio Company to Borrower or any Consolidated Subsidiary (and the transfer,
assignment, sale, or release of any instrument or other asset relating thereto)
shall not be considered a Disposition of such asset and (b) the sale of
Borrower’s or any Consolidated Subsidiary’s machinery, equipment, vehicles,
furniture, or fixtures shall not be considered a “Disposition” of an asset.

“Documentation Agent” means SunTrust Bank, and its permitted successors or
assigns as “Documentation Agent” under this Agreement.

“Dollars” or “$” means the lawful currency of the United States of America.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of any Lender; (c) an
Approved Fund; and (d) any other Person approved by Administrative Agent and
(unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 12.4) Borrower, such approval
not to be unreasonably withheld or delayed by Borrower or Administrative Agent
and such approval to be deemed given by Borrower if no objection is received by
the assigning Lender and Administrative Agent from Borrower within five Business
Days after notice of such proposed assignment has been provided by the assigning
Lender to Borrower; provided, however, that neither Borrower nor an Affiliate of
Borrower nor any Portfolio Company shall qualify as an Eligible Assignee.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of Hazardous Materials, but only to the extent applicable to Borrower or
any other Grantor.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to also refer to any successor sections.

“ERISA Affiliate” shall mean any corporation, trade, or business (other than any
Portfolio Company) that is, along with Borrower, a member of a controlled group
of corporations or a group of trades or businesses under common control, as
described in sections 414(b) and 414(c), respectively, of the Code or section
4001(14) of ERISA.

“Eurodollar Loan” means a Loan bearing interest at a rate based on the
Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period, with respect to a Eurodollar
Loan, the greater of (a) the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period and (ii) 3.00% per annum. If such rate
is not available at such time for any reason, then the “Eurodollar Rate” for
such Interest Period shall be the rate per annum determined by Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Loan being continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Event of Default” means any of the events specified in Section 10.1; provided
that, any requirement for notice or lapse of time or any other condition has
been satisfied.

“Excess Collateral” has the meaning set forth in the Security Agreement.

“Exchange Act” has the meaning given that term in Section 6.15.

“Excluded Assets” has the meaning set forth in the Security Agreement.

“Excluded Collateral” means, as of any applicable date of determination, Excess
Collateral for which the Perfection Requirement has not been timely satisfied as
of such date of determination pursuant to the terms of the Security Agreement.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, LC
Issuer, or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 4.7), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law having the force of law) to comply with
Section 4.6(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 4.6.

“Existing Credit Agreement” has the meaning specified in the Recitals.

“Existing Note Agreements” has the meaning set forth in the Senior Note
Agreement.

“Existing LCs” means all letters of credit issued and outstanding under the
Existing Credit Agreement and identified on Schedule 1, which remain issued and
outstanding on the Closing Date.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the nearest 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by Administrative Agent.

“Fee Letter” means the fee letter agreement dated as of August 28, 2009, between
Borrower and Administrative Agent (as amended or modified from time to time).

“Fees” means the fees and commissions provided for or referred to in Section 3.8
and any other fees payable by Borrower to Administrative Agent, any other Agent,
LC Issuer, or any Lender hereunder or under any other Loan Document.

“Financing Documents” has the meaning set forth in the Senior Note Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles at the time in the United
States.

“Governmental Approvals” means all authorizations, consents, approvals,
licenses, and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any
jurisdiction in which Borrower or any Consolidated Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
Borrower or any Consolidated Subsidiary, or (b) any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

“Grantors” means, collectively, Borrower, the Subsidiary Grantors, and any other
Person that now or hereafter grants a Lien on its property or assets to secure
the Obligations, and individually, any of the foregoing.

“Hazardous Materials” means any and all pollutants, toxic, or hazardous wastes
or other substances that pose a hazard to health and safety, the removal of
which are required by Applicable Law, or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited, or penalized by any Applicable Law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas, or similar restricted, prohibited or penalized substances.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable preferred stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capitalized Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of unreimbursed drawings under letters of
credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not representing
obligations for borrowed money);

(f) Swap Contracts of such Person; and

(g) any Contingent Obligation of such Person with respect to liabilities of a
type described in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement substantially in the form of Exhibit G hereto dated as the date hereof
by and among Administrative Agent (on behalf of itself and the Lenders), the
Collateral Agent, and the Noteholders and consented and agreed to by Borrower,
each of the Subsidiary Grantors, and Pledge LLC, the form and substance of which
is acceptable to the Requisite Lenders, as the same may be amended, modified,
restated, supplemented, or replaced from time to time in accordance with the
terms thereof.

“Interest Expense” means, with respect to a Person and for any period, the total
consolidated interest expense (including capitalized interest expense, interest
expense attributable to Capitalized Leases, and losses attributable to the
extinguishment of Debt) of such Person and in any event shall include all
interest expense with respect to any Debt in respect of which such Person is
wholly or partially liable.

“Interest Period” means, with respect to any Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is converted or continued, as
applicable, or the last day of the next preceding Interest Period for such Loan
and ending on the date 7, 14, or 21 days or on the numerically corresponding day
in the first, second, third, or sixth calendar month thereafter, as Borrower may
select in a Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period for a Eurodollar Loan (other than a 7, 14, or
21 day Interest Period) that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date, (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, except in the case of a 7, 14, or 21 day Interest
Period, if such next succeeding Business Day falls in the next succeeding
calendar month, on the next preceding Business Day), and (iii) notwithstanding
the immediately preceding clause (i), no Interest Period for any Eurodollar Loan
shall have a duration of less than one month (other than a 7, 14, or 21 day
Interest Period), and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall not be available hereunder for
such period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
together with the rules and regulations promulgated thereunder.

“Investment” means, with respect to any Person and whether or not such
investment constitutes a controlling interest in such Person (a) the purchase or
other acquisition of any share of capital stock, evidence of Debt, or other
security issued by any other Person; (b) any loan, advance, or extension of
credit to, or contribution (in the form of money or goods) to the capital of, or
the acquisition of a sale leaseback asset from and the lease thereof to, any
other Person; (c) any guaranty of the Debt of any other Person; (d) any other
investment in any other Person; and (e) any commitment or option to make an
Investment in any other Person.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

“Investment Grade Rating” means a Credit Rating of BBB– or higher by S&P, Baa3
or higher by Moody’s, or the equivalent or higher of either such rating by
another Rating Agency.

“ISP” means, with respect to any Existing LC, the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

“LC Agreement” means, with respect to any Existing LC, a letter of credit
application and agreement submitted by Borrower to LC Issuer for such Existing
LC for its own account.

“LC Exposure” means, at any time and without duplication, the sum of (a) the
aggregate undrawn portion of all uncancelled and unexpired Existing LCs plus
(b) the aggregate unpaid reimbursement obligations of Borrower in respect of
drawings of drafts under any Existing LC. For purposes of computing the amount
available to be drawn under any Existing LC, the amount of such Existing LC
shall be determined in accordance with Section 1.4. For all purposes of this
Agreement, if on any date of determination an Existing LC has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Existing LC shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.

“LC Fee” has the meaning specified in Section 3.8.

“LC Issuer” means Bank of America and its permitted successors as “LC Issuer”
under this Agreement.

“Lenders” means the Lenders from time to time party hereto, and, as the context
requires, includes LC Issuer. As of the Closing Date, the Lenders are the
Persons named as Lenders on Schedule 2 hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Lien” has the meaning set forth in the Security Agreement.

“Loan Documents” means (a) this Agreement, the Promissory Notes, Existing LCs,
LC Agreements, the Intercreditor Agreement, each Subsidiary Guaranty, the
Collateral Documents, and the Fee Letter, (b) all agreements, documents, or
instruments in favor of Administrative Agent, LC Issuer, or Lenders executed and
delivered by Borrower or any Consolidated Subsidiary pursuant to this Agreement
or otherwise delivered by Borrower or any Consolidated Subsidiary in connection
with all or any part of the Obligations on and after the Closing Date, and
(c) any and all future renewals, extensions, restatements, reaffirmations,
amendments of, or supplements to, all or any part of the foregoing.

“Loan Parties” means, collectively, Borrower, each Subsidiary Guarantor, and
each Grantor.

“Loans” means the extensions of credit in the form of loans made by Lenders to
Borrower under the Existing Credit Agreement that remain outstanding on the
Closing Date as such loans are Continued and Converted.

“Major Event of Default” has the meaning set forth in the Intercreditor
Agreement.

“Managing Agents” means, collectively, Deutsche Bank AG New York Branch, Morgan
Stanley Bank and PNC Bank, National Association, and their respective permitted
successors or assigns as “Managing Agents” under this Agreement.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of Borrower and its Consolidated
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
affairs, financial condition, operations, assets, or properties, of Borrower and
its Consolidated Subsidiaries taken as a whole, (b) the ability of Borrower to
perform its material obligations under (i) this Agreement, (ii) the Security
Agreement, (iii) the Intercreditor Agreement, or (iv) the remaining Loan
Documents (taken as a whole, for all such remaining Loan Documents), (c) the
validity or enforceability of (i) this Agreement, (ii) the Security Agreement,
(iii) the Intercreditor Agreement, or (iv) the remaining Loan Documents (taken
as a whole for all such remaining Loan Documents), or (d) the rights and
remedies of Lenders and Administrative Agent under (i) this Agreement, (ii) the
Security Agreement, (iii) the Intercreditor Agreement, or (iv) the remaining
Loan Documents (taken as a whole for all such remaining Loan Documents). Except
with respect to representations made or deemed made by Borrower or any
Consolidated Subsidiary in this Agreement or in any of the other Loan Documents
to which it is a party, all determinations of materiality shall be made by the
Requisite Lenders in their reasonable judgment unless expressly provided
otherwise.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.

“Material Subsidiary” means, as of the date of any determination thereof, any
Consolidated Subsidiary which has total assets having a value (determined from
time to time in accordance with the market valuation method pursuant to GAAP)
greater than or equal to $60,000,000.

“Maturity Date” means the earlier of (a) November 13, 2010, or (b) such earlier
date upon which the Obligations are declared due and payable in accordance with
the terms hereof.

“Maximum Amount” and “Maximum Rate” respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under Applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.

“Moody’s” means Moody’s Investors Services, Inc.

“Multiemployer Plan” has the meaning as in ERISA.

“Net Proceeds” means, with respect to any Disposition by Borrower or any
Consolidated Subsidiary, the excess, if any, of (a) the sum of cash and cash
equivalents received in connection with, and which relate to, such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (b) the sum of (i) the principal amount of any Debt
that is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Debt under the Financing
Documents), (ii) the reasonable and customary out-of-pocket expenses incurred by
Borrower or such Consolidated Subsidiary in connection with such transaction,
including selling expenses such as reasonable brokers’ or finders’ fees or
commissions, incentive bonuses or compensation paid to third parties, legal,
accounting and other professional and transactional fees and transfer and
similar taxes reasonably estimated to be paid within three months after the date
of the relevant transaction, (iii) income taxes reasonably estimated to be
actually payable within two years after the date of the relevant transaction as
a result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (iii) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Proceeds, (iv) amounts
provided as a reserve, in accordance with GAAP, against (A) any liabilities
under any indemnification obligations associated with such Disposition or
(B) any other liabilities retained by Borrower or any of its Consolidated
Subsidiaries associated with the properties sold in such Disposition (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Proceeds), (v) Borrower’s good faith
estimate of payments required to be made within 180 days of such Disposition
with respect to unassumed liabilities relating to the properties sold (provided
that, to the extent such cash proceeds are not used to make payments in respect
of such unassumed liabilities within 180 days after such Disposition, such cash
proceeds shall constitute Net Proceeds), and (vi) Borrower’s good faith estimate
of all reserves necessary or prudent to be held with respect to earn-outs or
similar contingent or future liabilities related to such Disposition (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Proceeds).

“Note Obligations” has the meaning set forth in the Intercreditor Agreement.

“Noteholders” means, collectively, as of any date of determination, the holders
of Senior Notes.

“Notice of Continuation” means a notice in the form of Exhibit B to be delivered
to Administrative Agent pursuant to Section 2.7, evidencing Borrower’s request
for the Continuation of a Eurodollar Loan.

“Notice of Conversion” means a notice in the form of Exhibit C to be delivered
to Administrative Agent pursuant to Section 2.8, evidencing Borrower’s request
for the Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of and all accrued and unpaid interest on, all Loans, and (b) all other
indebtedness, liabilities, obligations, covenants and duties of Borrower or any
other Loan Party owing to Administrative Agent, LC Issuer, or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, and all indebtedness and obligations of Borrower or
any of its Consolidated Subsidiaries under any Cash Management Services
Agreement owing to a Cash Management Bank, in each case including all Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws and any amendments
thereto (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement and
any amendments thereto; and (c) with respect to any partnership, joint venture,
trust, or other form of business entity, the partnership, joint venture, or
other applicable agreement of formation or organization and any amendments
thereto, and any agreement, instrument, filing, or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Public Debt” means, at any time, the then outstanding principal
amount of Indebtedness issued under the Indenture by and between Borrower and
The Bank of New York, dated as of June 16, 2006, as supplemented by (a) the
First Supplemental Indenture by and between Borrower and The Bank of New York,
dated as of July 25, 2006, pursuant to which Borrower has issued its
$400,000,000 6.625% Notes due July 15, 2011, (b) the Second Supplemental
Indenture by and between Borrower and The Bank of New York, dated as of
December 8, 2006, pursuant to which Borrower has issued its $250,000,000 6.0%
Notes due April 1, 2012, and (c) the Third Supplemental Indenture by and between
Borrower and The Bank of New York, dated as of March 28, 2007, pursuant to which
Borrower has issued its $230,000,000 6.875% Notes due April 15, 2047.

“Participant” has the meaning given that term in Section 12.4(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Perfection Requirement” has the meaning set forth in the Security Agreement.

“Permitted Liens” has the meaning given that term in Section 9.3.

“Permitted Preferred Stock” means preferred stock that is issued from time to
time by a Consolidated Subsidiary for the purpose of qualifying such
Consolidated Subsidiary as a real estate investment trust under Sections 856
through 860 of the Internal Revenue Code and having an aggregate stated value
not exceeding $500,000 at any one time outstanding; provided that, in any event
Permitted Preferred Stock shall not include any Voting Stock.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 and 430 of the Internal Revenue Code
and either (a) is maintained, or contributed to, by Borrower or any ERISA
Affiliate for employees of Borrower or any ERISA Affiliate or (b) has at any
time within the preceding five years been maintained, or contributed to, by
Borrower or any Person which was at such time an ERISA Affiliate for employees
of Borrower or any Person which was at such time an ERISA Affiliate.

“Platform” has the meaning given that term in Section 8.7.

“Pledge LLC” means one or more Wholly-Owned Consolidated Subsidiaries, each of
which (a) has title to personal or real property which would constitute
Collateral but for limitations in the documents which govern such personal or
real property which restrict the grant of a Lien in respect thereof, (b) has no
Debt outstanding other than (i) Debt owing to Borrower which has been evidenced
by a promissory note and the holder thereof has pledged the same to the
Collateral Agent pursuant to the Collateral Documents, and (ii) Debt arising
under the Subsidiary Guaranty executed by Pledge LLC, and (c) has had all of its
Voting Stock and Debt owing to Borrower pledged to the Collateral Agent as
Collateral.

“Portfolio Company” means any Person that is accounted for under GAAP as a
portfolio Investment of either Borrower or a Subsidiary of Borrower.

“Post-Default Rate” means (a) when used with respect to Obligations other than
LC Fees, an interest rate equal to the sum of (i) the Base Rate plus the
Applicable Rate and (ii) 2% per annum; provided, however, that with respect to a
Eurodollar Loan, the Post-Default Rate shall be an interest rate equal to the
interest rate applicable to such Loan as specified in Section 2.3(a)(ii) plus 2%
per annum, and (b) when used with respect to LC Fees, a rate equal to the rate
specified in Section 3.8(e) plus 2% per annum.

“Principal Debt” means, at any time of determination thereof (but without
duplication), the aggregate unpaid principal balance of all Loans plus the LC
Exposure.

“Principal Office” means either (a) so long as Bank of America is Administrative
Agent, the office of Bank of America presently located at 2001 Clayton Rd,
Concord, CA 94520; or (b) if Bank of America is no longer Administrative Agent,
then the office of the successor Administrative Agent appointed pursuant to
Section 11.6.

“Priority Debt” means (without duplication) (a) all Debt of Borrower and its
Consolidated Subsidiaries secured by a Lien, (b) all liabilities of Borrower and
its Consolidated Subsidiaries in respect of Swap Contracts if such liabilities
are secured by a Lien or are obligations of a Consolidated Subsidiary, and
(c) all unsecured Debt of Consolidated Subsidiaries (excluding in each case, any
Debt or liability owing to Borrower or a Subsidiary Guarantor).

“Promissory Note” means a promissory note substantially in the form of
Exhibit D, and all renewals and extensions of all or any part thereof.

“Quarterly Date” means the fifteenth (15th) day of March, June, September, and
December in each year, the first of which shall be September 15, 2009.

“Rating Agency” means S&P, Moody’s, or any other nationally recognized
securities rating agency selected by Borrower and acceptable to Administrative
Agent.

“Reference 10-K” means the Form 10-K filed by Borrower with the Securities and
Exchange Commission for the fiscal year ending December 31, 2008.

“Register” has the meaning given that term in Section 12.4(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Rentals” shall mean and include as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by Borrower or any Consolidated Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by Borrower or any Consolidated Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
“percentage leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues.

“REO” means that certain real property owned in fee simple by Allied Capital
Holdings LLC, known as Holiday Inn West Chester and located at 943 South High
Street, West Chester, Pennsylvania.

“Reportable Event” means a reportable event within the meaning of Section 4043
of ERISA for which the reporting to the PBGC is not waived.

“Required Secured Creditors” has the meaning set forth in the Intercreditor
Agreement.

“Requisite Lenders” means on any date of determination those Lenders holding
more than 51% of the aggregate Principal Debt.

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against, in the case of Eurodollar Loans,
“Eurocurrency liabilities” (as such term is used in Regulation D of the Board of
Governors of the Federal Reserve System, as amended). Without limiting the
effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities which includes deposits by reference to which the
Adjusted Eurodollar Rate is to be determined, or (ii) any category of extensions
of credit or other assets which includes Eurodollar Loans. The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Requirement.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of Borrower and such Responsible Officer shall be conclusively presumed to
have acted on behalf of Borrower.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

“S&P” means Standard & Poor’s Rating Group, a division of McGraw-Hill Companies,
Inc.

“Second Tier Collateral” has the meaning set forth in the Security Agreement.

“Secured Cash Management Obligations” means obligations of Borrower or any
Consolidated Subsidiary owed to a Cash Management Bank under a Cash Management
Services Agreement; provided, however, that if such Cash Management Bank ceases
to be a Lender or an Affiliate of a Lender, such obligations will be “Secured
Cash Management Obligations” as herein defined only to the extent that they
constitute “Bank Obligations” as defined in the Intercreditor Agreement.

“Secured Debt” means, without duplication, (a) the Debt outstanding from time to
time pursuant to this Agreement, and (b) the Debt outstanding from time to time
under the Senior Notes, all of which shall be determined on a consolidated basis
in accordance with GAAP.

“Secured Party” has the meaning set forth in the Intercreditor Agreement.

“Securities Account Control Agreements” has the meaning set forth in the
Security Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security” shall have the same meaning as in Section 2(1) of the Securities Act.

“Security Agreement” means that certain Pledge, Assignment, and Security
Agreement substantially in the form of Exhibit H hereto dated as of the date
hereof, by and among Borrower, each Subsidiary Grantor, and the Collateral Agent
for the benefit of the Secured Parties, the form and substance of which is
acceptable to the Requisite Lenders, as such agreement may be amended, restated,
joined, and supplemented from time to time.

“Security Interest” has the meaning set forth in the Security Agreement.

“Senior Financial Officer” means the chief financial officer, chief operating
officer, chief accounting officer, treasurer, or controller of Borrower or any
Consolidated Subsidiary, as applicable; provided, that the term “Senior
Financial Officer”, when used in this Agreement without reference to any
particular entity, shall mean a Senior Financial Officer of Borrower.

“Senior Funded Debt” means any Debt of Borrower which is classified as long term
debt in accordance with GAAP (including, without limitation, the Senior Note
Agreement) other than Subordinated Debt.

“Senior Note Agreement” means that certain Amended, Restated and Consolidated
Note Agreement, dated as of the date hereof by and among Borrower and the
Noteholders, which amends, restates, and consolidates the terms and provisions
of certain note agreements therein referenced and provides for the issuance by
Borrower of the Senior Notes, as the same may be amended in accordance with the
Intercreditor Agreement.

“Senior Note Redemption” means any prepayment, redemption, purchase, defeasance,
satisfaction, or acquisition of any Senior Notes by Borrower or any Subsidiary
(whether mandatory, voluntary, as a result of the exercise of call rights, or
otherwise), in any manner (in whole or in part), but expressly excluding the
payment of regularly-scheduled principal reductions pursuant to Section 10.1 of
the Senior Note Agreement as in effect on the Closing Date made while there is
no Special Event of Default or “Payment Default” (as such term is defined in the
Intercreditor Agreement).

“Senior Notes” means Borrower’s notes issued pursuant to the Senior Note
Agreement, as follows: $500,000 in aggregate principal amount of Borrower’s
Series A-1 Senior Notes due June 15, 2010, $253,250,000 in aggregate principal
amount of Borrower’s Series A-2 Senior Notes due June 15, 2010, $500,000 in
aggregate principal amount of Borrower’s Series B-1 Senior Notes due June 15,
2011, $253,250,000 in aggregate principal amount of Borrower’s Series B-2 Senior
Notes due June 15, 2011, $500,000 in aggregate principal amount of Borrower’s
Series C-1 Senior Notes due March 31, 2012, $253,250,000 in aggregate principal
amount of Borrower’s Series C-2 Senior Notes due March 31, 2012, and Borrower’s
Series CMW Senior Notes due April 1, 2012 (collectively, as amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms thereof and the Intercreditor Agreement).

“Senior Secured Obligations” means the Note Obligations and the Obligations.

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any order of the
Securities Exchange Commission issued to the Company thereunder).

“Special Collateral Account” has the meaning set forth in the Intercreditor
Agreement.

“Special Event of Default” has the meaning set forth in the Intercreditor
Agreement.

“Subordinated Debt” means all unsecured Debt of Borrower which shall contain or
have applicable thereto subordination provisions reasonably acceptable to the
Requisite Lenders providing for the subordination thereof to other Debt of
Borrower (including, without limitation, the Obligations).

“Subsidiary” with respect to any Person shall mean (a) any corporation,
partnership, association, or other business entity at least 50% of the
outstanding shares of Voting Stock or similar interests of which are owned,
directly or indirectly, by such Person (including, without limitation, any
limited partnership in which such Person, directly or indirectly, shall have at
least a 50% vote on matters as to which limited partners may vote), (b) any
general or limited partnership of which such Person shall be a general partner
or as to which such Person otherwise shall have unlimited liability, (c) any
general or limited partnership a general partner of which can be changed or
removed by such Person (other than removals that could be accomplished by
voluntary withdrawal of such general partner only), or (d) any general or
limited partnership in which (i) the amount represented by such Person’s capital
account shall be equal to at least 50% of the aggregate amount represented by
the total of all partners’ capital accounts or (ii) such Person shall be
allocated at least 50% of the profit (or loss) or distributable cash of the
partnership; provided, however, that the term “Subsidiary”, when used in this
Agreement without reference to any particular Person, shall mean a Subsidiary of
the Borrower; and provided further that no Portfolio Company shall be deemed a
Subsidiary of Borrower or any of its Subsidiaries.

“Subsidiary Grantors” means, collectively, all Consolidated Subsidiaries (other
than a Pledge LLC) and, individually, any of the foregoing.

“Subsidiary Guarantors” means, collectively, all Consolidated Subsidiaries and,
individually, any of the foregoing.

“Subsidiary Guaranty” means any agreement pursuant to which a Subsidiary
Guarantor has unconditionally guaranteed the payment and performance of the
Obligations and the Note Obligations, which Subsidiary Guaranty shall be in
substantially the form of Exhibit I hereto and in form and substance reasonably
satisfactory to the Requisite Lenders.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement. For the purposes of this Agreement, the amount of the obligation
(whether positive or negative) under any Swap Contract shall be the amount
payable or receivable by Borrower or any of its Consolidated Subsidiaries
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Swap Contract
had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap Contract provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Syndication Agent” means Branch Banking and Trust Company, and its permitted
successors or assigns as “Syndication Agent” under this Agreement.

“Taxes” means, for any Person, taxes, assessments, duties, imposts, or other
governmental charges, deductions, withholdings, or levies imposed upon such
Person, its income, or any of its properties, franchises, or assets, and all
liabilities with respect thereto.

“Total Outstandings” has the meaning set forth in the Intercreditor Agreement.

“Type” with respect to any Loan, refers to whether such Loan is a Eurodollar
Loan or Base Rate Loan.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan.

“Uniform Commercial Code” means the Uniform Commercial Code as adopted in the
applicable jurisdiction from time to time.

“Unreimbursed Amount” has the meaning given such term in Section 2.2(c).

“Voting Stock” shall mean Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).

“Wholly-Owned” when used in connection with any Consolidated Subsidiary shall
mean a Consolidated Subsidiary of which all of the issued and outstanding shares
of stock (except shares required as directors’ qualifying shares and Permitted
Preferred Stock) shall be owned by Borrower and/or one or more of its
Wholly-Owned Subsidiaries.

1.2 General; References to Times. References in this Agreement to “Sections,”
“Exhibits,” and “Schedules” are to sections, exhibits, and schedules herein and
hereto unless otherwise indicated. References in this Agreement to any document,
instrument, or agreement (a) shall include all exhibits, schedules, and other
attachments thereto, (b) shall include all documents, instruments, or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument, or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated, or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of Borrower or a
Subsidiary of such Subsidiary, and a reference to an “Affiliate” means a
reference to an Affiliate of Borrower. Titles and captions of Sections,
subsections, and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement. The words “include”,
“includes”, and “including” shall be deemed to be followed by the phrase
“without limitation”. Unless otherwise indicated, all references to time are
references to Dallas, Texas, time.

1.3 Accounting Principles. All accounting and financial terms used in the Loan
Documents and the compliance with each financial covenant therein shall be
determined in accordance with GAAP, and, for such purposes, to the extent
consistent with GAAP, all accounting principles shall be applied on a consistent
basis so that the accounting principles in a current period are comparable in
all material respects to those applied during the preceding comparable period.
If Borrower or any Lender determines that a change in GAAP from that in effect
on the date hereof has altered the treatment of certain financial data to its
detriment under this Agreement, such party may, by written notice to the others
and Administrative Agent not later than 30 days after Borrower’s delivery of any
financial statements pursuant to Section 8.1 or 8.2 reflecting such change in
GAAP, request renegotiation of the financial covenants affected by such change.
If Borrower and Requisite Lenders have not agreed on revised covenants within
30 days after delivery of such notice, then, for purposes of this Agreement,
GAAP will mean generally accepted accounting principles on the date immediately
prior to the date on which the change that gave rise to the renegotiation
occurred. For purposes of determining compliance with the financial covenants
contained in Section 9.1 of this Agreement (or incorporated herein by reference
pursuant to Section 9.1(e) hereof), any election by Borrower to measure an item
of Debt or Indebtedness using fair value (as permitted by Financial Accounting
Standards Board 159 or any similar accounting standard) shall be disregarded and
such determination shall be made instead using the outstanding amount of such
Indebtedness or Debt.

1.4 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
an Existing LC at any time shall be deemed to be the stated amount of such
Existing LC in effect at such time; provided, however, that with respect to any
Existing LC that, by its terms or the terms of any Existing LC Agreement or
other document, agreement, or instrument entered into by LC Issuer and Borrower
(or any Consolidated Subsidiary) related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Existing LC
shall be deemed to be the maximum stated amount of such Existing LC after giving
effect to all such increases, whether or not the maximum stated amount is in
effect at such time.

          SECTION 2.   CREDIT FACILITY.   2.1    
Loans.
       
 

(a) No Commitment to Make New Loans. The unpaid principal balance of the Loans
as of the Closing Date is $50,000,000. Amounts repaid or prepaid by Borrower
from and after the Closing Date may not be reborrowed, and no Lender has any
commitment to make any additional Loans. The Loans shall be repaid as provided
in this Agreement and may not be reborrowed. The parties hereto acknowledge that
the Commitments of the Lenders to make Loans pursuant to Section 2.1 of the
Existing Credit Agreement, the commitment of the Swing Line Lender (as defined
in the Existing Credit Agreement and as used herein as therein defined) to make
Swing Line Loans (as defined in the Existing Credit Agreement and as used herein
as therein defined) under Section 2.3 of the Existing Credit Agreement, and the
commitment of LC Issuer to issue, amend and extend Letters of Credit (as defined
in the Existing Credit Agreement and as used herein as therein defined) under
the Existing Credit Agreement have been, and are, terminated, and no Lender has
any obligation to make any Loans, the Swing Loan Lender has no obligation to
make any Swingline Loan, and LC Issuer has no obligation to issue, amend, extend
or renew any Letter of Credit. For the avoidance of doubt, nothing contained
herein shall impair or affect the obligation of the Lenders to purchase
participations in Existing LCs in accordance with the terms of this Agreement.

(b) Amendment and Restatement of Existing Credit Agreement. The parties hereto
agree that, on the Closing Date: (i) the Obligations (as defined in this
Agreement) represent, among other things, the restatement, renewal, amendment,
extension, and modification of the “Obligations” (as defined in the Existing
Credit Agreement); (ii) this Agreement is intended to, and does hereby, restate,
renew, extend, amend, modify, supersede, and replace the Existing Credit
Agreement in its entirety; (iii) the Promissory Notes (to the extent requested
by any Lender) executed pursuant to this Agreement amend, renew, extend, modify,
replace, restate, substitute for, and supersede in their entirety (but do not
extinguish the Debt arising under) the promissory notes issued pursuant to the
Existing Credit Agreement; (iv) the entering into and performance of their
respective obligations under the Loan Documents and the transactions evidenced
hereby do not constitute a novation nor shall they be deemed to have terminated,
extinguished, or discharged the indebtedness under the Existing Credit
Agreement, all of which indebtedness shall continue under and be governed by
this Agreement and the other Loan Documents, except as expressly provided
otherwise herein. After the Closing Date, promissory notes, if any, issued to
such Lender under the Existing Credit Agreement shall be deemed to be, without
any further action of the parties, amended to reflect the terms of this
Agreement.

2.2 Existing LCs.

(a) Existing LCs. LC Issuer has issued the Existing LCs. All Existing LCs shall
be subject to and governed by the terms and conditions of this Agreement. From
and after the Closing Date, Borrower shall not request, and LC Issuer shall not
issue, any additional Letters of Credit pursuant to this Agreement, and Borrower
shall not request, and LC Issuer shall not renew or extend, any Existing LCs.

(b) Participations. Each Lender has irrevocably and unconditionally purchased
and received from LC Issuer, without recourse or warranty, an undivided interest
and participation, equal to such Lender’s Commitment Percentage of each Existing
LC, the LC Agreement related thereto, and all rights of LC Issuer in respect
thereof (other than rights to receive certain fees provided for in
Section 3.8(e)).

(c) Reimbursement Obligations. To induce LC Issuer to maintain the Existing LCs
and to induce Lenders to participate in the Existing LCs, Borrower agrees to pay
or reimburse LC Issuer (through Administrative Agent) (i) on or prior to the
date of any payment by LC Issuer under an Existing LC, the amount of any draft
paid or to be paid by LC Issuer, and (ii) promptly, upon demand, the amount of
any applicable fees (in addition to the Fees described in Section 3.8) which LC
Issuer customarily charges to a Person similarly situated in the ordinary course
of its business for honoring drafts under letters of credit, and taking similar
action in connection with letters of credit. If Borrower fails to reimburse LC
Issuer for any drafts paid by LC Issuer on the date of LC Issuer’s payment
thereof (the amount of any such unreimbursed drawing being referred to herein as
the “Unreimbursed Amount”), Borrower shall be obligated to pay LC Issuer
interest on all such amounts remaining unpaid at the Post-Default Rate until
paid in full. Borrower’s obligations under this Section 2.2(c) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim, or defense to payment which Borrower may have at any time
against LC Issuer or any other Person, and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including any of
the following circumstances: (A) any lack of validity or enforceability of this
Agreement or any of the Loan Documents; (B) the existence of any claim, setoff,
defense, or other right which Borrower may have at any time against a
beneficiary named in an Existing LC, any transferee of any Existing LC (or any
Person for whom any such transferee may be acting), LC Issuer, any Lender, or
any other Person, whether in connection with this Agreement, any Existing LC,
the transactions contemplated herein, or any unrelated transactions (including
any underlying transaction between Borrower and the beneficiary named in any
such Existing LC); (C) any draft, certificate, or any other document presented
under the Existing LC proving to be forged, fraudulent, invalid, or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (D) any payment by LC Issuer under such Existing LC against
presentation of a draft or certificate that does not strictly comply with the
terms of such LC; or any payment made by LC Issuer under such Existing LC to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Existing LC, including
any arising in connection with any proceeding under any Debtor Relief Law;
(E) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary; and (F) the occurrence of any Default or Event of Default. In the
event any payment by Borrower received by LC Issuer with respect to an Existing
LC and distributed to Lenders on account of their participations therein is
required to be returned under any of the circumstances described in
Section 12.17 (including pursuant to any settlement entered into by LC Issuer in
its discretion) each Lender shall pay to Administrative Agent for the account of
LC Issuer its Commitment Percentage thereof on demand of Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(d) General. Upon receipt from the beneficiary of any Existing LC of any notice
of a drawing under such Existing LC, LC Issuer shall promptly notify Borrower of
the date and amount of any draft presented for honor under any Existing LC;
provided that, failure to give any such notice shall not affect the obligations
of Borrower hereunder. LC Issuer shall make payment upon presentment of a draft
for honor unless it appears that presentment on its face does not comply with
the terms of such Existing LC, regardless of whether (i) any default or
potential default under any other agreement has occurred and (ii) the
obligations under any other agreement have been performed by the beneficiary or
any other Person (and LC Issuer shall not be liable for any obligation of any
Person thereunder). LC Issuer, Lenders, Administrative Agent and their
respective Related Parties and any correspondent, participant or assignee of
LC Issuer shall not be responsible for, and Borrower’s reimbursement obligations
for honored drafts shall not be affected by, (i) any matter or event whatsoever
(including the validity, enforceability, sufficiency, accuracy, or genuineness
of documents or of any endorsements thereof, even if such document should in
fact prove to be in any respect invalid, unenforceable, insufficient,
inaccurate, fraudulent, or forged), (ii) any dispute by Borrower or any
Subsidiary with or any Borrower or any Subsidiary’s claims, setoffs, defenses,
counterclaims, or other rights against LC Issuer, any Lender, or any other
Person, (iii) the occurrence of any Default or Event of Default, (iv) any action
taken or omitted in connection herewith at the request or with the approval of
Lenders or the Requisite Lenders, as applicable; (v) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (vi) any matters
set forth in clauses (A) through (F) of Section 2.2(c). However, nothing in this
Section 2.2 constitutes a waiver of the rights of Borrower to assert any claim
or defense based upon the gross negligence or willful misconduct of LC Issuer to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by Borrower which Borrower proves were caused by
LC Issuer’s willful misconduct or gross negligence or LC Issuer’s willful
failure to pay under any Existing LC after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of the Existing LC. Any notice given by LC Issuer or
Administrative Agent pursuant to this Section 2.2(d) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(e) Obligation of Lenders. In the event any Unreimbursed Amount exists, then LC
Issuer shall so notify Administrative Agent, which, in turn, shall promptly
notify each Lender of the Unreimbursed Amount and such Lender’s Commitment
Percentage thereof. Each Lender shall promptly and unconditionally make
available to Administrative Agent (for the account of LC Issuer) in immediately
available funds such Lender’s Commitment Percentage of such unpaid reimbursement
obligation, which funds shall be paid to Administrative Agent on or before the
close of business on the Business Day on which such notice was given by
Administrative Agent to Lenders (if given prior to 1:00 p.m., Dallas, Texas
time) or on the next succeeding Business Day (if notice was given after 1:00
p.m., Dallas, Texas time). All such amounts payable by any such Lender shall
include interest thereon accruing at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by LC Issuer in accordance with
banking industry rules on interbank compensation from the day the applicable
draft is paid by LC Issuer to (but not including) the date such amount is paid
by such Lender to Administrative Agent. Until each Lender funds its
participation pursuant to this Section 2.2(e) to reimburse LC Issuer for any
amount drawn under any Existing LC, interest in respect of such Lender’s
Commitment Percentage of such amount shall be solely for the account of LC
Issuer; provided that, once a Lender funds its participation (together with any
interest owed with respect thereto) in accordance with this Section 2.2(e), then
interest with respect to such Lender’s Commitment Percentage of the Unreimbursed
Amount shall accrue for the account of such Lender from the date such funding
from such Lender was due hereunder. The obligations of Lenders to make payments
to Administrative Agent (for the account of LC Issuer) with respect to Existing
LCs shall be irrevocable and not subject to any qualification or exception
whatsoever (other than the gross negligence or willful misconduct of LC Issuer)
and shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including any of the following circumstances: (i) any
lack of validity or enforceability of this Agreement or any of the Loan
Documents; (ii) the existence of any claim, setoff, defense, or other right
which such Lender may have at any time against a beneficiary named in an
Existing LC, any transferee of any Existing LC (or any Person for whom any such
transferee may be acting), LC Issuer, any Lender, or any other Person, whether
in connection with this Agreement, any Existing LC, the transactions
contemplated herein, or any unrelated transactions (including any underlying
transaction between Borrower and the beneficiary named in any such Existing LC);
(iii) any draft, certificate, or any other document presented under the Existing
LC proving to be forged, fraudulent, invalid, or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; and (iv) the
occurrence of any Default or Event of Default.

(f) Duties of LC Issuer. LC Issuer agrees with each Lender that it will exercise
and give the same care and attention to each Existing LC as it gives to its
other letters of credit, and LC Issuer’s sole liability to each Lender with
respect to such Existing LCs (other than liability arising from the gross
negligence or willful misconduct of LC Issuer) shall be to distribute promptly
to each Lender who has acquired a participating interest therein such Lender’s
ratable portion of any payments made to LC Issuer by Borrower pursuant to
Section 2.2(c). Each Lender and Borrower agree that, in paying any draft under
any Existing LC, LC Issuer shall not have any responsibility to obtain any
document (other than any documents required by the respective Existing LC) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person delivering any such document, regardless of any notice
or information to the contrary, and LC Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign an Existing LC or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. LC Issuer, Lenders, and their respective
representatives shall not be liable to any other Lender or Borrower or any of
its Subsidiaries for the use which may be made of any Existing LC or for any
acts or omissions of any beneficiary thereof in connection therewith; provided,
however, that this is not intended to, and shall not, preclude Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Any action, inaction, error,
delay, or omission taken or suffered by LC Issuer or any of its representatives
under or in connection with any Existing LC, the draws, drafts, or documents
relating thereto, or the transmission, dispatch, or delivery of any message or
advice related thereto, if in good faith and in conformity with such laws as LC
Issuer or any of its representatives may deem applicable and (unless otherwise
expressly agreed by LC Issuer and Borrower when an Existing LC is issued) the
ISP shall be binding upon Borrower and its Consolidated Subsidiaries and Lenders
and shall not place LC Issuer or any of its representatives under any resulting
liability to Borrower or any of its Consolidated Subsidiaries or any Lender.

(g) Cash Collateral. Borrower shall provide to Administrative Agent, for the
benefit of Lenders, (i) Cash Collateral in an amount equal to 100% of the LC
Exposure, (A) on November 1, 2009, if any LC Exposure remains outstanding,
(B) upon any demand by Administrative Agent upon the occurrence and during the
continuance of an Event of Default, and (C) at such other times as required by
this Agreement, and (ii) such additional Cash Collateral as Administrative Agent
may from time to time require, in each case so that the Cash Collateral amount
shall at all times equal or exceed 100% of the LC Exposure. Any Cash Collateral
deposited under this clause (g) shall be maintained by Administrative Agent in
blocked, non-interest bearing deposit accounts at Bank of America. Borrower
hereby grants to Administrative Agent, for the benefit of LC Issuer and Lenders,
a security interest in all such cash and deposit accounts and all balances
therein, and all proceeds of the foregoing. If required by the Intercreditor
Agreement, Cash Collateral may be held by the Collateral Agent in such account
as may be required by the Intercreditor Agreement.

(h) Indemnification. In addition to amounts payable as elsewhere provided in
this Agreement, Borrower hereby agrees to protect, indemnify, pay, and save
Administrative Agent, LC Issuer, and each Lender harmless from and against any
and all claims, demands, liabilities, damages, or losses of, or owed to third
parties (including any of the foregoing arising from the negligence of
Administrative Agent, LC Issuer, Lenders, or their respective representatives),
and any and all related costs, charges, and expenses (including Attorney Costs),
which Administrative Agent, LC Issuer, or any Lender has actually incurred as a
consequence, direct or indirect, of (A) the issuance of any Existing LC, or
(B) the failure of LC Issuer to honor a draft under such Existing LC as a result
of any act or omission, whether rightful or wrongful, of any present or future
Governmental Authority; provided that, Borrower shall have no liability to
indemnify Administrative Agent, LC Issuer, or any Lender in respect of any
liability arising out of the gross negligence or willful misconduct of such
party or any representatives of such party. The provisions of and undertakings
and indemnifications set forth in this Section 2.2(h) shall survive the
satisfaction and payment of the Obligations and termination of this Agreement.

(i) LC Agreements. Although referenced in any Existing LC, terms of any
particular agreement or other obligation to the beneficiary are not in any
manner incorporated herein. The fees and other amounts payable with respect to
each Existing LC shall be as provided in this Agreement, drafts under any
Existing LC shall be deemed part of the Obligations, and in the event of any
conflict between the terms of this Agreement and any LC Agreement, the terms of
this Agreement shall be controlling.

(j) Letters of Credit Issued for Portfolio Companies. Notwithstanding that an
Existing LC issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Portfolio Company, Borrower shall be obligated to
reimburse LC Issuer hereunder for any and all drawings under such Existing LC.
Borrower hereby acknowledges that the issuance of Existing LCs for the account
of a Portfolio Company inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Portfolio
Company.

(k) Applicability of ISP. Unless otherwise expressly agreed by LC Issuer and
Borrower when an Existing LC was issued (including any such agreement applicable
to an Existing LC), the rules of the ISP shall apply to each Existing LC.

2.3 Rates and Payment of Interest on Loans.

(a) Rates. Borrower promises to pay to Administrative Agent, for the account of
each Lender, interest on the unpaid principal amount of each Loan for the period
from and including the Closing Date to but excluding the date such Loan shall be
paid in full, at the following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, the lesser of (A) the
sum of the Base Rate (as in effect from time to time) plus the Applicable Rate,
and (B) the Maximum Rate; and

(ii) during such periods as such Loan is a Eurodollar Loan, the lesser of
(A) the sum of the Adjusted Eurodollar Rate for such Loan (for the Interest
Period therefor) plus the Applicable Rate, and (B) the Maximum Rate.

Notwithstanding the foregoing, during the continuance of an Event of Default,
Borrower hereby promises to pay to Administrative Agent (for the account of each
Lender) interest at the applicable Post-Default Rate on the aggregate
outstanding principal balance under all Loans made by such Lender and on any
other amount payable by Borrower to such Lender hereunder or under any other
Loan Document, including any overdue accrued but unpaid interest to the extent
permitted under Applicable Law.

(b) Payment of Interest. Accrued interest on each Loan shall be payable as
provided in each of the following clauses which apply to such Loan: (i) in the
case of a Base Rate Loan, monthly on the fifteenth (15th) day of each calendar
month, (ii) in the case of a Eurodollar Loan, on each Quarterly Date and on the
last day of each Interest Period therefor, and (iii) in the case of a Eurodollar
Loan, upon the payment, prepayment, or Continuation thereof, or the Conversion
of such Loan to a Loan of another Type (but only on the principal amount so
paid, prepaid, Continued, or Converted). Interest payable at the Post-Default
Rate shall be payable from time to time on demand. Promptly after the
determination of any interest rate provided for herein or any change therein,
Administrative Agent shall give notice thereof (via electronic transmission or
facsimile) to Lenders to which such interest is payable and to Borrower. All
determinations by Administrative Agent of an interest rate hereunder shall be
conclusive and binding on Lenders and Borrower for all purposes, absent manifest
error.

2.4 Number of Interest Periods. There may be no more than six (6) different
Interest Periods for Eurodollar Loans outstanding at the same time.

2.5 Repayment of Loans.

(a) Scheduled Principal Debt Payments. On each of the dates shown below Borrower
shall reduce the Principal Debt to an amount not greater than the corresponding
“Maximum Amount of Principal Debt” indicated below by either making principal
payments in respect of Loans or reducing the LC Exposure or a combination
thereof (provided that, delivery of Cash Collateral for LC Exposure shall not
reduce the Principal Debt):

         
Date
  Maximum Amount of Principal Debt (after application of any
principal payment or LC reduction made on such date)
 
       
September 30, 2009
  $ 57,500,000  
 
       
November 1, 2009
  $ 50,000,000  
 
       
November 13, 2010
  $ 0  
 
       

Each payment in respect of Loans and each reduction of LC Exposure made under
this Section shall reduce the amount of the aggregate “Commitments” as defined
in this Agreement.

(b) Maturity. On the Maturity Date Borrower shall (a) repay the entire
outstanding principal amount of all Loans outstanding, together with all accrued
and unpaid interest and fees, and (b) Cash Collateralize, in an amount equal to
100% of any and all LC Exposure then existing, in accordance with
Section 2.2(g).

2.6 Prepayments.

(a) Optional. Subject to Section 4.5, Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (A) such notice
must be received by Administrative Agent not later than 12:00 noon (i) in the
case of Eurodollar Loans, on the date two Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; and (B) any voluntary prepayment of Loans shall be in the minimum
principal amount specified by Section 3.7(b). Each such notice shall specify the
date and amount of prepayment and the Type(s) of Loans to be prepaid, and, if
Eurodollar Loans are to be prepaid, the Interest Period(s) of such Loans. Each
prepayment pursuant to this Section 2.6(a) shall be paid to the Lenders in
accordance with their respective Commitment Percentages.

(b) Discounted Prepayments.

(i) Discounted Prepayment Offer. From time to time Borrower may, offer to prepay
all or a portion of the Loans at a discounted amount (each a “Discounted
Prepayment”), so long as (i) the offer is made to all Lenders on a ratable basis
at the same time and upon the same terms and (ii) any such Discounted Prepayment
shall include not only the discounted Loan paid, but also an amount equal to all
accrued and unpaid interest and fees due and payable on the Loan so prepaid
(calculated without giving effect to such discount). Borrower shall give written
notice (the “Offer Notice”) to Administrative Agent of any Discounted Prepayment
offer not less than eight (8) Business Days before the date specified in the
notice for consummation of such Discounted Prepayment (the “Consummation Date”).
Such Offer Notice shall be irrevocable and shall specify: (A) the proposed
Consummation Date; (B) the percentage discount to par value of the principal
amount of the Loans (expressed as a percentage of par value) (the “Percentage
Discount”) being offered to the Lenders; (C) the maximum principal amount of the
Loans offered to be purchased (the “Maximum Offer”); (D) the date upon which
acceptances of the offer must be received (which date must be not sooner than
the second Business Day after the Offer Notice is given by Administrative Agent
to the Lenders); which Offer Notice shall be accompanied by a certificate of a
Senior Financial Officer (v) confirming that the terms and date of the proposed
Discounted Prepayment are the same as those being concurrently offered to the
Noteholders with respect to any discounted purchase of Senior Notes, and that
attached to such certificate is a copy of the written offer materials given or
to be given to the Noteholders; (w) confirming that the Maximum Offer is not
less than the Lenders’ ratable part of the aggregate offers currently being made
to the Lenders and the Noteholders, such ratable part being determined based on
the proportion that the Obligations (exclusive of any LC Exposure that is Cash
Collateralized) bears to the sum of (1) the Obligations (exclusive of any LC
Exposure that is Cash Collateralized) plus (2) the Note Obligations;
(x) containing a representation and warranty that Borrower is not aware of any
material non-public information (“MNPI”) with respect to Borrower or any of its
Subsidiaries that either (i) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive MNPI with respect to Borrower or its
Subsidiaries) prior to such time or (ii) if not disclosed to the Lenders, could
reasonably be expected to have a material adverse effect upon, or otherwise be
material, (A) to a Lender’s decision to offer Loans to Borrower to be prepaid,
(B) to the market price of the Loans or (C) for purposes of United States
Federal and state securities laws; and (y) containing a covenant that Borrower
agrees that if prior to the date of the Discounted Prepayment, any
representation or warranty made by it in such certificate will not be true and
correct as of each Acceptance (defined below) date and the date of the
Discounted Prepayment, it will promptly so notify the Administrative Agent in
writing of such fact, who will promptly notify each Accepting Lender, and
acknowledging that after such notification, any Accepting Lender may revoke its
Acceptance within two Business Days of receiving such notification.

(ii) Acceptances of Discounted Payment Offer. Administrative Agent shall
promptly notify the Lenders of such Offer Notice and shall specify therein the
date and time by which each Lender’s acceptances of such offer must be received
by Administrative Agent (which date may not be sooner than the second Business
Day after the date such notice is given to the Lenders by Administrative Agent,
the “Acceptance Deadline”). Lenders that elect to accept such Discounted
Prepayment offer (each being herein referred to as an “Accepting Lender”) shall
notify Administrative Agent in writing on or before the Acceptance Deadline,
indicating such Lender’s election to accept such offer (each being herein
referred to as an “Acceptance”) and specifying the amount of the Loans (the
“Acceptance Amount”) such Lender is willing to subject to the proposed
Discounted Prepayment (each being herein referred to as an “Final Acceptance”).
Any Lender not responding to Administrative Agent by the Acceptance Deadline
shall be deemed to have declined such Discounted Prepayment offer. Acceptances
shall be deemed received only upon actual receipt by Administrative Agent.

(iii) Notification of Borrower regarding Acceptance of Discounted Prepayment
Offer. Promptly after the Acceptance Deadline, the Administrative Agent shall
compile all Acceptances. If the aggregate Loans that the Accepting Lenders are
willing to subject to the Discounted Prepayment (the “Aggregate Acceptance
Amount”) exceeds the Maximum Offer, then each Accepting Lender’s Acceptance
Amount shall be reduced to an amount (the “Adjusted Acceptance Amount”) equal to
(x) the Acceptance Amount of such Accepting Lender multiplied by (y) the
proportion (expressed as a percentage) that such Accepting Lender’s Acceptance
Amount bears to the aggregate amount of the Acceptance Amounts of all Accepting
Lenders. Administrative Agent shall advise Borrower and the Accepting Lenders of
the Adjusted Acceptance Amount of each Accepting Lender.

(iv) Discounted Prepayment. On the Consummation Date, Borrower shall prepay the
Loans owed to each Accepting Lender in an amount equal to the product of
(A) such Lender’s Acceptance Amount or Adjusted Acceptance Amount, as the case
may be, multiplied by (B) the Percentage Discount (the “Prepayment Amount”),
together with all interest and fees accrued and unpaid with respect to such
Acceptance Amount or Adjusted Acceptance Amount, as the case may be. On the
Consummation Date, upon payment by Borrower of the Prepayment Amount, the
Commitment of each Accepting Lender shall be reduced by an amount equal to such
Accepting Lender’s Final Acceptance Amount and the Commitment Percentage of such
Accepting Lender shall be adjusted accordingly.

(v) Failure to Pay Prepayment Amount. To the extent any portion of the
Discounted Prepayment owed to any Accepting Lender is not paid on the
Consummation Date, then (A) the Discounted Prepayments paid to all Accepting
Lenders on the Consummation Date and the amount of any discounted purchase price
paid to any Noteholders electing to sell their Senior Notes (or a portion
thereof) at a discount on the Consummation Date will be adjusted as set forth in
Section 2.6(c)(iii); (B) the aggregate Discounted Prepayments actually paid to
the Accepting Lenders shall be allocated pro rata among the Accepting Lenders in
proportion to their Acceptance Amounts or Adjusted Acceptance Amounts, as the
case may be; and (C) the Commitment of each Accepting Lender shall only be
reduced by an amount equal to the product of (x) the Acceptance Amount or
Adjusted Acceptance Amount, as the case may be, of such Accepting Lender
multiplied by (y) the proportion (expressed as a percentage) that the amount of
the Loans actually prepaid to such Accepting Lender on the Consummation Date
bears to such Accepting Lender’s Prepayment Amount; and the Commitment
Percentage of such Accepting Lender shall be adjusted accordingly.

(vi) Pro Rata. Each prepayment made by Borrower to an Accepting Lender shall be
applied to repay Loans made by such Lender pro rata among all Loans made by such
Lender, so that such Lender’s pro rata share of each Eurodollar Loan (and of the
Base Rate Loan, if any) outstanding will be the same.

(c) Mandatory Prepayments. Subject to the application of payments in accordance
with Section 2.6(d):

(i) Asset Dispositions. If Borrower or any of its Consolidated Subsidiaries
Disposes of any assets which results in the realization of Net Proceeds, then at
the time required by the Intercreditor Agreement, Borrower shall prepay the
Principal Debt (in the case of the following clauses (A) and (B)) or the
Obligations (in the case of the following clause (C)) in an amount equal to the
following:

(A) if no Major Event of Default then exists, (x) 6% of the Net Proceeds of such
Disposition, plus (y) in the event that the amount of any concurrent prepayment
made to the Noteholders exceeds an amount equal to 50% of such Net Proceeds
(such excess being herein referred to as the “Additional Disposition Prepayment
Amount”), Borrower shall prepay the Principal Debt in an additional amount equal
to the Lenders’ ratable portion of such Additional Disposition Prepayment Amount
in the proportion that the aggregate Principal Debt (inclusive of LC Exposure
which is not Cash Collateralized) bears to the Total Outstandings (inclusive of
any “Make-Whole” payments then due and owing or arising in connection with such
prepayment); provided, however, that if no Event of Default has occurred and is
continuing, Borrower shall not be required to make prepayments pursuant to
clause (x) of this subsection (A) until the later of (x) November 1, 2009, or
(y) the date upon which the aggregate Net Proceeds from all Dispositions
consummated after the Closing Date equals $120,000,000;

(B) if a Major Event of Default (but not a Special Event of Default) then
exists, the Lenders’ ratable portion of such Net Proceeds in the proportion that
the aggregate Principal Debt (inclusive of LC Exposure which is not Cash
Collateralized) bears to the Total Outstandings (exclusive of any “Make-Whole”
payments then due and owing or arising in connection with such prepayment); or

(C) if a Special Event of Default then exists, the Lenders’ ratable portion of
such Net Proceeds (after payment of the amounts owed in respect of fees,
expenses, and indemnities of the Collateral Agent as provided in Section 4.2(a),
clause “FIRST” of the Intercreditor Agreement) in the proportion that the
Obligations (exclusive of any LC Exposure that is Cash Collateralized) bears to
the sum of (x) the Obligations (exclusive of any LC Exposure that is Cash
Collateralized) plus (y) the Note Obligations (inclusive of any “Make-Whole”
payments then due and owing or arising in connection with such prepayment).

(ii) Incurrence of Unsecured Debt. Concurrently with receipt by Borrower or any
Consolidated Subsidiary of the proceeds of the incurrence of any unsecured Debt,
Borrower shall prepay the Obligations, and to the extent required by the Senior
Note Agreement, prepay the Senior Notes, in an aggregate amount equal to 100% of
the proceeds (net of underwriting discounts and commissions and reasonable and
customary out-of-pocket expenses incurred by Borrower or such Consolidated
Subsidiary in connection therewith) of the issuance of such unsecured Debt;
provided that the amount of the prepayment of the Obligations shall not be less
than the Lenders’ ratable share of such proceeds, which ratable share shall be
determined by ratably allocating the amount of such proceeds to the Obligations
in the proportion that the Principal Debt (exclusive of any LC Exposure that is
Cash Collateralized) bears to the sum of (x) the Principal Debt (exclusive of
any LC Exposure that is Cash Collateralized) plus (y) the Note Obligations
(inclusive of any “Make-Whole” payments then due and owing or arising in
connection with such prepayment).

(iii) Senior Note Redemption. Concurrently with any Senior Note Redemption not
otherwise addressed in clauses (i), (ii), or (iv) of this Section 2.6, Borrower
shall prepay the Obligations in an amount determined by allocating the Aggregate
Redemption and Prepayment Amount proportionately. As used in this clause (iii),

“Aggregate Redemption and Prepayment Amount” means the sum of (x) the aggregate
amount paid by Borrower in connection with such Senior Note Redemptions plus
(y) the amount of the concurrent prepayments of the Obligations; and

“proportionately” means in the proportion that the Principal Debt (exclusive of
any LC Exposure that is Cash Collateralized) bears to the sum of (x) the
Principal Debt (exclusive of any LC Exposure that is Cash Collateralized) plus
(y) the principal amount of the Senior Notes and any “Make-Whole” payments then
due and owing or arising in connection with such prepayment.

The foregoing provisions of this clause (iii) shall not apply to a repurchase of
any Senior Note for a purchase price less than an amount equal to 100% of the
remaining principal balance of such Senior Note (such 100% amount being herein
referred to as “Par”) pursuant to an offer made to Noteholders in compliance
with Section 10.10 of the Senior Note Agreement as in effect on the date hereof;
provided that contemporaneously with such offer, Borrower made an offer to the
Lenders in compliance with Section 2.6(b), and Borrower makes prepayments to all
Lenders that accept such offer, in accordance with the terms of such offer as
required in Section 2.6(b). In the event that the aggregate purchase price paid
by Borrower to the Noteholders pursuant to any such repurchase of Senior Notes
at less than Par, when aggregated with the aggregate amount of any concurrent
voluntary prepayment of any portion of the Obligations at a discounted amount
paid pursuant to Section 2.6(b) (collectively, the “Discounted Payments”), are
not sufficient to fully pay the amounts owed to the Noteholders electing to
receive such discounted purchase amount (the “Electing Noteholders”) and the
amounts owed to the Lenders electing to receive such discounted prepayment (the
“Electing Lenders”), then the Discounted Payments received shall be allocated
ratably between the Electing Noteholders and the Electing Lenders in the
proportion that either (x) the principal portion of the Discounted Payments owed
to such Electing Lenders or (y) the principal portion (inclusive of any
“Make-Whole” payments then due and owing or arising in connection with such
discounted purchase) owed to the Electing Noteholders, as the case may be, bears
to the sum of the amounts in clauses (x) and (y) preceding. Nothing herein shall
constitute a waiver by such Electing Lenders to receive the full amount of the
discounted prepayment owed to such Lenders.

(iv) Change of Control; Sale of All or Substantially All of Borrower’s Assets.
If a Change of Control occurs or any prepayment is required under the terms of
Section 9.5(d), then concurrently with the consummation of any such Change of
Control (or such earlier date as any prepayment of the Senior Notes is paid as a
result of a “Change in Control” arising under the Senior Note Agreement) or
concurrently with the receipt of the Net Proceeds of any transaction that
constitutes (or is part of a series of transactions that constitutes) a
Disposition of all or substantially all of the assets of Borrower (a “Total
Sale”), Borrower shall prepay the Obligations in full and Cash Collateralize all
outstanding Existing LCs; provided that, (A) if any prepayments by reason of or
otherwise concurrently with a Total Sale are not sufficient to pay all
Obligations (including Cash Collateralization of all LC Exposure) and pay all
Note Obligations then due, then the aggregate amount of any such prepayments
received by the Lenders and the Noteholders shall be allocated ratably among the
Lenders and the Noteholders in the proportion that either (x) the Obligations
(exclusive of any LC Exposure that is Cash Collateralized) or (y) the Note
Obligations (inclusive of any “Make-Whole” payments then due and owing or
arising in connection with such prepayment), as the case may be, bears to sum of
the amounts in clauses (x) and (y) preceding; and (B) if either the prepayments
made to the Lenders as a result of a Change of Control are not sufficient to pay
fully all Obligations (including Cash Collateralization of all LC Exposure) or
the amounts paid to the Noteholders that exercised their optional tender rights
with respect to a “Change in Control” under and pursuant to the Senior Note
Agreement (the “Tendering Noteholders”) are not sufficient to pay fully the Note
Obligations then due to the Tendering Noteholders, then the aggregate amount of
such prepayments actually received by the Lenders and such amounts actually
received by such Tendering Noteholders shall be allocated ratably among the
Lenders and the Tendering Noteholders in the proportion that either (x) the
Obligations (exclusive of any LC Exposure that is Cash Collateralized) or
(y) the Note Obligations owed to the Tendering Noteholders (inclusive of any
“Make-Whole” payments then due and owing or arising in connection with such
optional tenders, if any), as the case may be, bears to the sum of the amounts
in clauses (x) and (y) preceding. Nothing herein shall constitute a waiver by
the Lenders to receive the full amount of any such prepayments owed to the
Lenders hereunder.

(d) Reductions in Commitment; Application of Payments. Each prepayment
(including any reduction of LC Exposure effected thereby) made by Borrower
pursuant to this Section 2.6 shall reduce the amount of the aggregate
“Commitments” as defined in this Agreement. Each mandatory prepayment made
pursuant to Section 2.6(c) at a time when no Default or Event of Default (or in
the case of Section 2.6(c)(i), a Special Event of Default) exists shall be
applied: first, to payment of the unpaid principal of the Loans and unpaid
reimbursement obligations with respect to Existing LCs, together with accrued
and unpaid interest and fees thereon, ratably among the Lenders and the LC
Issuer in proportion to such respective amounts payable to them; second, to
Administrative Agent (or, if required by the Intercreditor Agreement, the
Collateral Agent), to be held as Cash Collateral, in an amount equal to 100% of
the aggregate undrawn amount of Existing LCs; and third, to other Obligations in
the order set forth in Section 10.3. Each voluntary prepayment made pursuant to
Sections 2.6(a) or 2.6(b) at a time when no Default or Event of Default exists
shall be applied in accordance with Section 3.1. Each prepayment made pursuant
to this Section 2.6 at any time when a Default or Event of Default exists (or in
the case of Section 2.6(c)(i), a Special Event of Default) shall be applied in
accordance with Section 10.3. Each prepayment of Loans pursuant to this section
shall be applied to principal debt payments in direct order of maturities.

(e) Break Funding Costs. If Borrower is required to pay any outstanding
Eurodollar Loans by reason of this Section 2.6 prior to the end of the
applicable Interest Period therefor, then Borrower shall pay all amounts due
under Section 4.5.

(f) Interest. Any prepayment of a Eurodollar Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required by Section 4.5.

2.7 Continuation. So long as no Default or Event of Default shall have occurred
and be continuing, Borrower may on any Business Day, with respect to any
Eurodollar Loan, elect to maintain such Eurodollar Loan or any portion thereof
as a Eurodollar Loan, as applicable, by selecting a new Interest Period for such
Loan. Each new Interest Period selected under this Section shall commence on the
last day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by Borrower giving to Administrative Agent a
Notice of Continuation not later than 12:00 noon on the second Business Day
prior to the date of any such Continuation. Such notice by Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the Eurodollar Loan, or portion thereof,
subject to such Continuation, and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on Borrower once given. Promptly after
receipt of a Notice of Continuation (and in any event not later than 1:00 p.m.
on the date of receipt thereof), Administrative Agent shall notify each Lender
by telex or telecopy, or other similar form of transmission of the proposed
Continuation. If Borrower shall fail to select in a timely manner a new Interest
Period for any Eurodollar Loan in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefore, Convert
into a Base Rate Loan.

2.8 Conversion. Borrower may on any Business Day, upon Borrower’s giving of a
Notice of Conversion to Administrative Agent, Convert all or a portion of a Loan
of one Type into a Loan of another Type. Any Conversion of a Eurodollar Loan
into a Base Rate Loan shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loan. Each such Notice of Conversion shall be given
by Borrower not later than 12:00 noon (a) on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans or (b) on the second Business
Day prior to the date of any proposed Conversion into Eurodollar Loans. Promptly
upon receipt of a Notice of Conversion (and in any event not later than
1:00 p.m. on the date of receipt thereof), Administrative Agent shall notify
each Lender by telecopy or other similar form of transmission of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone or telecopy confirmed immediately in writing if
by telephone, in the form of a Notice of Conversion, specifying (i) the
requested date of such Conversion, (ii) the Type of Loan to be Converted,
(iii) the portion of such Type of Loan to be Converted, (iv) the Type of Loan
into which such Loan is to be Converted, and (v) if such Conversion is into a
Eurodollar Loan, the requested duration of the Interest Period of such Loan.
Each Notice of Conversion shall be irrevocable by and binding on Borrower once
given. Notwithstanding the foregoing, Borrower shall not have the right to
convert from a Base Rate Loan to a Eurodollar Loan, or to continue a Eurodollar
Loan, during the occurrence and continuance of a Default or an Event of Default.

2.9 Loan Accounts, Promissory Notes.

(a) Loan Accounts; Noteless Transaction. The Principal Debt owed to each Lender
shall be evidenced by one or more loan accounts or records maintained by such
Lender and by Administrative Agent in the ordinary course of business. The loan
accounts or records maintained by Administrative Agent (including the Register)
and each Lender shall be conclusive evidence absent manifest error of the amount
of the Loans made to Borrower from each Lender under this Agreement and the
interest and principal payments thereon. Any failure to so record or any error
in doing so shall not, however, limit or otherwise affect the obligation of
Borrower under the Loan Documents to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of such Lender shall control
absent manifest error.

(b) Promissory Notes. Upon the request of any Lender made through Administrative
Agent, the Principal Debt owed to such Lender may be evidenced by a Promissory
Note.

SECTION 3. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS.

3.1 Payments. Each payment or prepayment on the Obligations shall be made in
Dollars, without condition or deduction for setoff, counterclaim, defense, or
recoupment, and is due and must be paid at Administrative Agent’s Principal
Office in funds which are or will be available for immediate use by
Administrative Agent by 12:00 noon on the day due. Payments made after 12:00
noon shall be deemed made on the Business Day next following. If no Default or
Event of Default exists and if no order of application is otherwise specified
herein or in the other Loan Documents, payments and prepayments of the
Obligations shall be applied first to Fees, second to accrued interest then due
and payable on the Principal Debt, and then to the remaining Obligations in the
order and manner as Borrower may direct. If a Default or Event of Default exists
and if no order of application is otherwise specified herein or in the other
Loan Documents (or if Borrower fails to give direction as permitted in the
preceding sentence), any payment or prepayment shall be applied to the
Obligations in accordance with Section 10.3. Administrative Agent shall pay to
each Lender any payment or prepayment to which such Lender is entitled hereunder
on the same day Administrative Agent shall have received the same from Borrower;
provided such payment or prepayment is received by Administrative Agent prior to
12:00 noon, and otherwise before 12:00 noon on the Business Day next following.
If and to the extent Administrative Agent shall not make such payments to
Lenders when due as set forth in the preceding sentence, such unpaid amounts
shall accrue interest, payable by Administrative Agent, at the Federal Funds
Rate from the due date until (but not including) the date on which
Administrative Agent makes such payments to Lenders.

3.2 Pro Rata Treatment. Except to the extent otherwise provided herein: (a) each
payment of the Fees under Sections 3.8(a), 3.8(b), 3.8(e), and 3.8(g) shall be
made for the account of Lenders pro rata in accordance with the amount of their
respective Commitment Percentages, (b) each payment or prepayment of principal
of Loans shall be made for account of Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; (c) each payment
of interest on Loans shall be made for account of Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) each payment with respect to the Existing LCs shall be
made for the account of LC Issuer and each other Lender purchasing a
participation in any Existing LC and related reimbursement obligations and shall
be shared pro rata among such Lenders, as determined on any date of
determination for any such Lender as the proportion which the Principal Debt
arising under the Existing LCs (or participations therein) owed to such Lender
bears to the Principal Debt under the Existing LCs owed to all Lenders; and
(e) the Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.4) shall be made pro rata among Lenders
according to the amounts of their respective Commitment Percentages, and the
then current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.

3.3 Sharing of Payments, Etc. Except as contemplated in Section 4.7, if any
Lender shall obtain any payment (whether voluntary, involuntary, or otherwise,
including as a result of exercising its rights under Section 3.4) which is in
excess of its ratable share of any such payment, such Lender shall purchase from
the other Lenders such participations as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender under any of the circumstances
described in Section 12.17 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), the purchase shall be rescinded and
the purchase price restored to the extent of such recovery. Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section 3.3 may, to the fullest extent permitted by Applicable Law, exercise all
of its rights of payment (including the right of offset) with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.

3.4 Offset. Upon the occurrence and during the continuance of an Event of
Default, each Lender shall be entitled to exercise (for the benefit of Lenders
in accordance with Section 3.3) the rights of offset and/or banker’s lien
against each and every account and other property, or any interest therein,
which Borrower may now or hereafter have with, or which is now or hereafter in
the possession of, such Lender to the extent of the full amount of the
Obligations (other than special accounts, trust accounts, or escrow accounts
maintained by Borrower in a fiduciary capacity or as an agent for unrelated
third parties or any Portfolio Company), so long as the amounts offset are paid
to Collateral Agent to the extent required by the Intercreditor Agreement.

3.5 Booking Borrowings. To the extent permitted by Applicable Law, any Lender
may make, carry, or transfer its Loans at, to, or for the account of any of its
branch offices or the office of any of its Affiliates; provided that, no
Affiliate shall be entitled to receive any greater payment under Section 4 than
the transferor Lender would have been entitled to receive with respect to such
Loans.

3.6 Several Obligations. The obligations of Lenders hereunder are several and
not joint. No Lender shall be responsible for the failure of any other Lender to
fund participations in Existing LCs, or to perform any other obligation to be
made or performed by such other Lender hereunder, and the failure of any Lender
to fund any such participation, or to perform any other obligation to be made or
performed by it hereunder shall not relieve the obligation of any other Lender
to fund any such participation, or to perform any other obligation to be made or
performed by such other Lender.

3.7 Minimum Amounts.

(a) Conversions. Each Conversion of Loans to Eurodollar Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.

(b) Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.

3.8 Fees.

(a) Facility Fee. Borrower agrees to pay to Administrative Agent (for the
account of each Lender in accordance with its daily Commitment Percentage) a
nonrefundable facility fee in an amount equal to 0.50% (calculated on a per
annum basis) multiplied by the amount of the daily amount of the Principal Debt.
The facility fee shall accrue until no Loans or LC Exposure remains outstanding.
Such facility fee shall be payable quarterly in arrears on each Quarterly Date
and, without duplication, on the Maturity Date, beginning with September 15,
2009.

(b) Upfront Fee. On the Closing Date, Borrower agrees to pay a nonrefundable
upfront fee to Administrative Agent for the ratable account of Lenders in an
amount equal to two percent (2%) of the principal amount of the Loans
outstanding as of the Closing Date.

(c) Outstanding Fees. On the Closing Date, Borrower agrees to pay all fees
payable to Bank of America, N.A. and Banc of America Securities LLC under that
certain engagement letter dated December, 2008 which have not been paid by
Borrower prior to the Closing Date.

(d) Administrative; Other Fees. Borrower agrees to pay to Administrative Agent
for its own account the fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever

(e) LC Fees. Borrower agrees to pay to LC Issuer (for the account of each Lender
in accordance with its daily average Commitment Percentage), an LC fee payable
quarterly in arrears commencing on the Closing Date and for so long as each such
Existing LC is outstanding, on each Quarterly Date and on the expiry date of the
Existing LC. The LC fee for each Existing LC shall be in an amount equal to the
product of (i) 5.00% (calculated on a per annum basis) multiplied by (ii) the
maximum amount available to be drawn under each Existing LC that is outstanding
(“LC Fee”). Notwithstanding anything to the contrary contained herein, upon the
request of the Requisite Lenders, while an Event of Default exists, all LC Fees
shall accrue at the Post-Default Rate.

(f) LC Issuer Fees. In addition to the fees provided for in the Fee Letter,
Borrower agrees to pay directly to LC Issuer (for its own account) the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of LC Issuer relating to Existing LCs as from time to time in
effect. Such reasonable and customary fees and standard costs and charges are
due and payable 30 days after demand or invoicing therefor and are
nonrefundable.

(g) Restructuring Fee. If any Loans or LC Exposure remain outstanding on
January 31, 2010, Borrower agrees to pay on such date to Administrative Agent,
for the account of the Lenders, a restructuring fee in an amount equal to one
percent (1.0%) of the principal amount of the Loans outstanding on such date,
and such fee shall be distributed to the Lenders on a pro rata basis based on
their Commitment Percentages.

3.9 Computations. Other than calculations in respect of interest at the Bank of
America “prime” rate (which shall be made on the basis of actual number of days
elapsed in a 365/366 day year), all calculations of interest and fees are made
on the basis of actual number of days elapsed in a 360 day year. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

3.10 Maximum Rate. Regardless of any provision contained in any Loan Document,
neither Administrative Agent nor any Lender shall ever be entitled to contract
for, charge, take, reserve, receive, or apply, as interest on the Obligations,
or any part thereof, any amount in excess of the Maximum Rate, and, if Lenders
ever do so, then such excess shall be deemed a partial prepayment of principal
and treated hereunder as such and any remaining excess shall be refunded to
Borrower. In determining if the interest paid or payable exceeds the Maximum
Rate, Borrower and Lenders shall, to the maximum extent permitted under
Applicable Law, (a) treat all Loans as but a single extension of credit (and
Lenders and Borrower agree that such is the case and that provision herein for
multiple Loans is for convenience only), (b) characterize any nonprincipal
payment as an expense, fee, or premium rather than as interest, (c) exclude
voluntary prepayments and the effects thereof, and (d) amortize, prorate,
allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligations; provided that, if the Obligations are paid
and performed in full prior to the end of the full contemplated term thereof,
and if the interest received for the actual period of existence thereof exceeds
the Maximum Amount, Lenders shall refund such excess, and, in such event,
Lenders shall not, to the extent permitted by Applicable Law, be subject to any
penalties provided by any Applicable Laws for contracting for, charging, taking,
reserving, or receiving interest in excess of the Maximum Amount.

3.11 Interest Recapture. If the designated rate applicable to any Loan exceeds
the Maximum Rate, the rate of interest on such Loan shall be limited to the
Maximum Rate, but any subsequent reductions in such designated rate shall not
reduce the rate of interest thereon below the Maximum Rate until the total
amount of interest accrued thereon equals the amount of interest which would
have accrued thereon if such designated rate had at all times been in effect. In
the event that at maturity (stated or by acceleration), or at final payment of
the Principal Debt, the total amount of interest paid or accrued is less than
the amount of interest which would have accrued if such designated rates had at
all times been in effect, then, at such time and to the extent permitted by law,
Borrower shall pay an amount equal to the difference between (a) the lesser of
the amount of interest which would have accrued if such designated rates had at
all times been in effect and the amount of interest which would have accrued if
the Maximum Rate had at all times been in effect, and (b) the amount of interest
actually paid or accrued on the Principal Debt.

3.12 Agreement Regarding Interest and Charges. The parties hereto hereby agree
and stipulate that the only charge imposed upon Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.3(a). Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by Administrative Agent, LC Issuer, or any Lender to third parties
or for damages incurred by Administrative Agent, LC Issuer, or any Lender, are
charges made to compensate Administrative Agent, LC Issuer, or any such Lender
for underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by Administrative Agent, LC Issuer,
and Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money.

3.13 Defaulting Lenders.

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) (i) shall
fail or refuse to perform any of its obligations under this Agreement or any
other Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
Administrative Agent, or (ii) shall be deemed insolvent or becomes the subject
of a bankruptcy or insolvency proceeding, then, in addition to the rights and
remedies that may be available to Administrative Agent or Borrower under this
Agreement or Applicable Law, such Defaulting Lender’s right to participate in
the administration of the Loans, this Agreement, and the other Loan Documents,
including any right to vote in respect of, to consent to, or to direct any
action or inaction of Administrative Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to Administrative Agent of any amount required to
be paid to Administrative Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which Administrative
Agent or Borrower may have under the immediately preceding provisions or
otherwise, Administrative Agent shall be entitled (i) to collect interest from
such Defaulting Lender on such delinquent payment for the period from the date
on which the payment was due until the date on which the payment is made at the
Federal Funds Rate, and (ii) to withhold or setoff and to apply in satisfaction
of the defaulted payment and any related interest, any amounts otherwise payable
to such Defaulting Lender under this Agreement or any other Loan Document. Any
amounts received by Administrative Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held uninvested
by Administrative Agent and either applied against the purchase price of such
Loans under the following subsection (b) or paid to such Defaulting Lender upon
the Defaulting Lender’s curing of its default. Borrower shall not have any
liability in respect of such action by Administrative Agent.

(b) Purchase of Defaulting Lender’s Rights and Obligations. Any Lender who is
not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire all of a Defaulting Lender’s Loans, LC Exposure, and
other rights and obligations under this Agreement. Any Lender desiring to
exercise such right shall give written notice thereof to Administrative Agent no
sooner than two Business Days and not later than ten Business Days after such
Defaulting Lender became a Defaulting Lender. If more than one Lender exercises
such right, each such Lender shall have the right to acquire an amount of such
Defaulting Lender’s Loans and other rights and obligations under this Agreement
in proportion to the Commitments of the other Lenders exercising such right.
Upon any such purchase, the Defaulting Lender’s interest in the Loans and any
funded participations in the Existing LCs and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser thereof including an appropriate
Assignment and Assumption and, notwithstanding Section 12.4(b), shall pay to
Administrative Agent an Assignment Fee, unless such fee is waived by
Administrative Agent in its sole discretion. The purchase price paid to a
Defaulting Lender for a purchase made pursuant to this Section shall be equal to
the amount of the outstanding principal balance of the Defaulting Lender’s Loans
(together with any funded participations in the Existing LCs held by the
Defaulting Lender pursuant to Section 2.2(b)). Prior to payment of such purchase
price to a Defaulting Lender, Administrative Agent shall apply against such
purchase price any amounts retained by Administrative Agent pursuant to the
second to last sentence of the immediately preceding subsection (a). The
Defaulting Lender shall be entitled to receive amounts owed to it by Borrower
under the Loan Documents which accrued prior to the date of the default by the
Defaulting Lender, to the extent the same are received by Administrative Agent
from or on behalf of Borrower. There shall be no recourse against any Lender or
Administrative Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans or the
principal amount of any funded participations in any Existing LC and related
reimbursement obligations with respect to the Existing LCs. If, prior to a
Lender’s acquisition of a Defaulting Lender’s Loans and interests pursuant to
this subsection (b), such Defaulting Lender shall cure the event or condition
which caused it to become a Defaulting Lender and shall have paid all amounts
owing by it hereunder as a result thereof, then such Lender shall no longer have
the right to acquire such Defaulting Lender’s interests.

          SECTION 4.   YIELD PROTECTION, ETC.   4.1    
Increased Cost and Reduced Return.
       
 

(a) If, after the date hereof, the adoption of any Applicable Law, rule, or
regulation, or any change in any Applicable Law, or any change in the
interpretation or administration thereof by any Governmental Authority, or
compliance by any Lender (or its applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority (each a “Change in Law”):

(i) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, compulsory loan, insurance charge, or similar requirement (other
than the Reserve Requirement utilized in the determination of the Adjusted
Eurodollar Rate) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities, or participations of, any Lender (or its
applicable Lending Office); or

(ii) shall impose on any Lender (or its applicable Lending Office) or on the
London interbank market any other condition, cost, or expense affecting the Loan
Documents, Eurodollar Loans made by such Lender, or any LC or participation in
an Existing LC, (excluding Taxes, which are addressed in Section 4.6);

(iii) and the result of any of the foregoing is to increase the cost to such
Lender (or its applicable Lending Office) of Converting into, Continuing, or
maintaining any Eurodollar Loans (or to maintain any Existing LC) or to reduce
any sum received or receivable by such Lender (or its applicable Lending Office)
under the Loan Documents with respect to any Eurodollar Loans, then Borrower
shall pay to such Lender on demand such amount or amounts as will compensate
such Lender for such increased cost or reduction. If any Lender requests
compensation by Borrower under this Section 4.1(a), Borrower may, by notice to
such Lender (with a copy to Administrative Agent), suspend the obligation of
such Lender to Continue Loans of the Type with respect to which such
compensation is requested, or to Convert Loans of any other Type into Loans of
such Type, until the event or condition giving rise to such request ceases to be
in effect (in which case the provisions of Section 4.4 shall be applicable);
provided that, such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(b) If, after the date hereof, any Lender determines that any Change in Law
affecting such Lender (or its applicable Lending Office) or such Lender’s
holding company, if any, regarding capital has or would have the effect of
reducing the rate of return on the capital of such Lender or such Lender’s
holding company as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
its holding company’s policies with respect to capital adequacy), then from time
to time upon demand Borrower shall pay to such Lender or such Lender’s holding
company such additional amount or amounts as will compensate such Lender for
such reduction.

(c) Each Lender shall promptly notify Borrower and Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section 4.1 and will
designate a different applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 4.1 shall furnish to Borrower and Administrative
Agent a statement setting forth the additional amount or amounts to be paid to
it hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 4.1 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that Borrower shall not be required to
compensate a Lender pursuant to this Section 4.1 for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine (9)-month period referred to above
shall be extended to include the period of retroactive effect thereof).

4.2 Inability to Determine Rates. If on or prior to the first day of any
Interest Period for any Eurodollar Loan:

(a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan;

(b) Administrative Agent determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or

(c) the Requisite Lenders determine (which determination shall be conclusive)
and notify Administrative Agent that the Adjusted Eurodollar Rate will not
adequately and fairly reflect the cost to Lenders of continuing the Eurodollar
Loans for such Interest Period;

then Administrative Agent shall give Borrower and Lenders prompt notice.
Thereafter, commencing on the last day(s) of the then current Interest Period(s)
and for so long as such condition remains in effect, the Loans shall bear
interest at the Base Rate and Lenders shall be under no obligation to Continue
Eurodollar Loans or to Convert Base Rate Loans into Eurodollar Loans, and
Borrower shall, on the last day(s) of the then current Interest Period(s) for
the outstanding Eurodollar Loans, either prepay such Loans or Convert such Loans
into Base Rate Loans in accordance with the terms of this Agreement.

4.3 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful (or any Governmental Authority has asserted that
is unlawful) for any Lender or its applicable Lending Office to maintain
Eurodollar Loans hereunder or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then such Lender shall
promptly notify Borrower thereof (through Administrative Agent) and such
Lender’s obligation to Continue Eurodollar Loans and to Convert other Base Rate
Loans into Eurodollar Loans shall be suspended until such time as such Lender
may again make, maintain, and fund Eurodollar Loans (in which case the
provisions of Section 4.4 shall be applicable).

4.4 Treatment of Affected Loans. If the obligation of any Lender to Continue, or
to Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 4.1, 4.2, or 4.3 hereof, such Lender’s Eurodollar Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Eurodollar Loans (or, in the case of a Conversion
required by Section 4.3 hereof, on such earlier date as such Lender may specify
to Borrower with a copy to Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1, 4.2, or 4.3 hereof that gave rise to such Conversion no longer
exist:

(a) to the extent that such Lender’s Eurodollar Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and

(b) all Loans that would otherwise be Continued by such Lender as Eurodollar
Loans shall be made or Continued instead as Base Rate Loans, and all Loans of
such Lender that would otherwise be Converted into Eurodollar Loans shall be
Converted instead into (or shall remain as) Base Rate Loans.

If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 4.1, 4.2, or 4.3 hereof that gave
rise to the Conversion of such Lender’s Eurodollar Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by Lenders holding Eurodollar Loans and by such
Lender are held pro rata (as to principal amounts, Types, and Interest Periods)
in accordance with their respective Commitments.

4.5 Compensation. Upon the request of any Lender (with a copy to Administrative
Agent) from time to time, Borrower shall pay to such Lender such amount or
amounts as shall be sufficient (in the reasonable opinion of such Lender) to
compensate such Lender for, and hold such Lender harmless from, any loss, cost,
or expense incurred by it as a result of:

(a) any payment, prepayment, or Conversion of a Eurodollar Loan for any reason
(including the acceleration of the Loans pursuant to Section 10.2) on a date
other than the last day of the Interest Period for such Loan;

(b) any failure by Borrower for any reason (including the failure of any
condition precedent specified in Section 5 to be satisfied) to Convert,
Continue, or prepay a Eurodollar Loan on the date for such Conversion,
Continuation, or prepayment specified in the relevant notice of prepayment,
Continuation, or Conversion under this Agreement; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 4.7;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any reasonable and customary administrative fees charged
by such Lender in connection with the foregoing.

4.6 Taxes.

(a) General. Any and all payments by Borrower to or for the account of any
Lender, Administrative Agent, or LC Issuer hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for Indemnified Taxes or Other Taxes; provided that, if Borrower shall be
required by law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.6) such Lender, Administrative Agent, or LC
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection 4.6 above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) INDEMNIFICATION FOR TAXES. Borrower agrees to indemnify each Lender,
Administrative Agent, and LC Issuer for the full amount of any Indemnified Taxes
and Other Taxes (including any Indemnified Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 4.6 other
than Excluded Taxes) paid by such Lender, Administrative Agent, or LC Issuer (as
the case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto. A certificate as to the amount of
such payment or liability delivered to Borrower by a Lender or LC Issuer (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender or LC Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to Administrative Agent), at the time or
times prescribed by Applicable Law or reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Without limiting the generality
of the foregoing, each Lender shall deliver to Borrower and Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter, including upon the expiration or obsolescence of any
previously delivered form, upon the request of Borrower or Administrative Agent,
but only if such Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form), claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor form),

(iii) duly completed copies of Internal Revenue Service Form W-8IMY (or any
successor form), together with any required attachments thereto; or

(iv) duly completed copies of Internal Revenue Service Forms W-9 (or any
successor form).

In addition, each Lender shall deliver to Borrower and Administrative Agent,
upon request of Borrower or Administrative Agent, any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made.

(f) Failure to Provide Withholding Forms; Change in Tax Law. For any period with
respect to which a Lender has failed to provide Borrower and Administrative
Agent with the appropriate form required to be provided pursuant to
Section 4.6(e), such Lender shall not be entitled to indemnification under this
Section 4.6 with respect to Indemnified Taxes imposed by the United States;
provided, however, that should a Lender, which is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Indemnified
Taxes because of its failure to deliver a form required hereunder, Borrower
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Indemnified Taxes. Each Lender which fails to provide to
Borrower in a timely manner such forms shall reimburse Borrower or
Administrative Agent upon demand for any penalties paid by Borrower or
Administrative Agent as a result of any failure of Borrower to withhold the
required amounts that are caused by such Lender’s failure to provide the
required forms in a timely manner.

(g) Changes in Applicable Lending Office. If Borrower is required to pay
additional amounts to or for the account of any Lender pursuant to this
Section 4.6, then such Lender will use best efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its applicable Lending
Office so as to eliminate or reduce any such additional payments or amounts
which may thereafter accrue if such change, in the judgment of such Lender, is
not otherwise disadvantageous to such Lender.

(h) Treatment of Certain Refunds. If Administrative Agent, any Lender or LC
Issuer determines, in its sole discretion, that it has received a refund of or
credit for any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section 4.6, it shall pay to Borrower an amount equal
to such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section 4.6 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund or credit), net of
all out-of-pocket expenses of Administrative Agent, such Lender or LC Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or credit), provided
that, Borrower, upon the request of Administrative Agent, such Lender or LC
Issuer, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Administrative Agent, such Lender or LC Issuer in the event Administrative
Agent, such Lender or LC Issuer is required to repay such refund or credit to
such Governmental Authority. This subsection (h) shall not be construed to
require Administrative Agent, any Lender, or LC Issuer to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to Borrower or any other Person.

(i) Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 4.6 shall survive payment in full of the Obligations.

4.7 Removal of Lenders. If (a) a Lender or a Participant requests compensation
pursuant to Sections 4.1 or 4.6 and the Requisite Lenders are not also doing the
same, or (b) the obligation of a Lender to Continue or to Convert Loans into
Eurodollar Loans shall be suspended pursuant to Section 4.1 or Section 4.3, but
the obligation of the Requisite Lenders shall not have been suspended under such
Sections, Borrower may either (i) demand that such Lender or Participant (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its LC Exposure and all of its Loans to an Eligible Assignee subject to
and in accordance with the provisions of Section 12.4 for a purchase price equal
to the aggregate principal balance of Loans then owing to the Affected Lender
(together with any participation held by the Affected Lender in any Existing LC
and related reimbursement obligations with respect to such Existing LCs pursuant
to Section 2.2(b)) plus any accrued but unpaid interest thereon, accrued but
unpaid Fees owing to the Affected Lender, and any amounts owing to the Affected
Lender under Section 4, or (ii) pay to the Affected Lender the aggregate
principal balance of Loans (together with any participation held by the Affected
Lender in any Existing LC and related reimbursement obligations with respect to
such Existing LCs pursuant to Section 2.2(b)) then owing to the Affected Lender
plus any accrued but unpaid interest thereon, accrued but unpaid Fees owing to
the Affected Lender, and any amounts owing to the Affected Lender under SECTION
4, whereupon the Affected Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents,
subject to the survival of certain provisions as set forth in Section 12.16.
Each of Administrative Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of an Affected Lender under this Section 4.7,
but at no time shall Administrative Agent, the Affected Lender, or any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by Borrower of its rights
under this Section 4.7 shall be at Borrower’s sole cost and expense and at no
cost or expense to Administrative Agent, the Affected Lender, or any of the
other Lenders. The terms of this Section 4.7 shall not in any way limit
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to Section 4.

SECTION 5. CONDITIONS PRECEDENT.

5.1 Conditions Precedent. The effectiveness of this Agreement is subject to the
satisfaction of the conditions precedent set forth in this Section 5.1 and in
Section 5.2; it being understood and agreed that except as otherwise specified
in, and subject to the terms and provisions of, Section 7.13 and Schedule 7.13,
all such conditions shall be deemed satisfied upon the Closing:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or electronic facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by an authorized officer of
Borrower and the other parties thereto, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to Administrative
Agent (and, where indicated, each of the Lenders or the Requisite Lenders):

(i) Counterparts of this Agreement executed by Borrower, Administrative Agent,
LC Issuer, and the Requisite Lenders;

(ii) With respect to any Lender requesting a Promissory Note pursuant to
Section 2.9(b), a Promissory Note payable to each such requesting Lender;

(iii) Such documents and certifications as Administrative Agent may reasonably
require with respect to the Loan Parties, to evidence due organization or
formation, valid existence and good standing, and qualification to do business
in its state of organization;

(iv) Such certificates of resolution or other action, incumbency certificates
and other certificates as Administrative Agent may reasonably require evidencing
the identity, authority and capacity of the Responsible Officers authorized to
act on behalf of the Loan Parties in connection with this Agreement and the
other Loan Documents;

(v) Opinions of Sutherland Asbill & Brennan and Dickstein Shapiro LLP, as
counsel to Borrower, addressed to Administrative Agent and Lenders,
substantially similar to the opinions provided to the Noteholders in connection
with the closing of the Senior Note Agreement, and in form and substance
reasonably acceptable to Administrative Agent;

(vi) A schedule (based on asset values as of June 30, 2009) containing the
information described in Section 8.5;

(vii) A certificate regarding assets, substantially in the form of Exhibit J,
executed by a legal officer of Borrower;

(viii) A certificate executed by a Responsible Officer of Borrower certifying
that, to such officer’s knowledge:

(A) the conditions specified in Sections 5.1(g) and 5.1(h) have been fulfilled;
and

(B) Borrower has not changed its jurisdiction of incorporation or been a party
to any merger or consolidation and has not succeeded to all or any substantial
part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to Section 6.10; and

(ix) The agreements, documents and other items described in Section 5.2, in form
and substance satisfactory to Administrative Agent and the Requisite Lenders.

(b) Payment of the Fees then due as described in or referenced by Section 3.8;

(c) Payment of all accrued and unpaid interest and fees due with respect to the
Existing Credit Agreement;

(d) Payment of all fees, charges and disbursements of counsel to Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between Borrower and
Administrative Agent);

(e) Payment of all fees, charges, and disbursements of FTI Consulting, Inc., in
connection with the Existing Credit Agreement and the transactions contemplated
hereby, to the extent invoiced prior to or on the Closing Date;

(f) Payment of all reasonable fees, charges, and disbursements of the Collateral
Agent and counsel to the Collateral Agent, to the extent agreed by Borrower and
the Collateral Agent pursuant to the schedule of fees dated as of July 28, 2009;

(g) The representations and warranties of Borrower and the other Loan Parties in
this Agreement and the other Loan Documents shall be true and correct;

(h) Except for the Applicable Events of Default waived pursuant to
Section 12.10, no Default or Event of Default shall have occurred and be
continuing; and

(i) There shall (i) be no actions, suits, or proceedings pending or, to
Borrower’s Knowledge, threatened in writing with respect to this Agreement or
any other Loan Document, and (ii) not exist any judgment, order, injunction, or
other restraint issued or filed, or a hearing seeking injunctive relief or other
restraint pending or notified, prohibiting, or imposing materially adverse
conditions on the transactions contemplated by this Agreement or any other Loan
Document.

5.2 Subsidiary Guaranty and Collateral Documents. Borrower shall deliver on or
before the Closing Date the following, each in form and substance satisfactory
to Administrative Agent and the Requisite Lenders:

(a) One or more Subsidiary Guaranties, substantially in the form of Exhibit I,
duly executed by each of the Consolidated Subsidiaries;

(b) The Security Agreement, in substantially the form of Exhibit H, duly
executed by Borrower and each Consolidated Subsidiary (other than Pledge LLC),
together with such of the following as shall be required by Administrative Agent
or the Requisite Lenders:

(i) (A) evidence that the originals of the certificates evidencing the Equity
Interests pledged pursuant to the Security Agreement, are either in the custody
of a custodian subject to a duly executed Custody Control Agreement (as defined
in the Security Agreement and as used herein as therein defined) in form and
substance reasonably satisfactory to the Collateral Agent (acting at the
direction of the Required Secured Creditors) or have been delivered to the
Collateral Agent, and that original undated equity powers with respect to such
Equity Interests have been executed and delivered to Collateral Agent,
(B) evidence that original instruments evidencing the debt pledged pursuant to
the Security Agreement are in the custody of a custodian subject to a duly
executed Custody Control Agreement or have been delivered to the Collateral
Agent, together with executed allonge endorsements with respect to debt
instruments delivered to the Collateral Agent, and (C) copies of any and all
third party consents received with respect to the Equity Interests and the debt
pledged pursuant to the Security Agreement;

(ii) financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Collateral Agent (acting at the
direction of the Required Secured Creditors) and Administrative Agent may deem
reasonably necessary or customary in order to perfect the Liens created under
the Security Agreement, covering the Collateral described in the Security
Agreement to the extent such Liens may be perfected by the filing of such
financing statements;

(iii) completed requests for information, dated on or before the Closing Date
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any of Borrower, Pledge LLC or a Consolidated
Subsidiary as debtor, together with copies of such financing statements; and

(iv) reasonably satisfactory evidence of, or arrangements satisfactory to
Administrative Agent for, the completion of all other actions, recordings, and
filings of or with respect to the Security Agreement that the Collateral Agent
(acting at the direction of the Required Secured Creditors) and Administrative
Agent deem reasonably necessary or customary in order to perfect the Liens on
the Collateral (other than Second Tier Collateral not subject to the Perfection
Requirement) created thereby (including receipt of UCC-3 termination statements
and landlord’s and bailees’ waiver and consent agreements);

(c) the Custody Control Agreements, delivered pursuant to the Security Agreement
and set forth on Schedule 5.2 hereto, duly executed by the applicable custodian,
grantor, and Collateral Agent;

(d) the Deposit Account Control Agreements, delivered pursuant to the Security
Agreement and set forth on Schedule 5.2, duly executed by the applicable
depository, the applicable grantor, and Collateral Agent;

(e) the Securities Account Control Agreements, delivered pursuant to the
Security Agreement and set forth on Schedule 5.2, duly executed by the
applicable securities intermediary, the applicable grantor, and Collateral
Agent;

(f) The Intercreditor Agreement, substantially in the form of Exhibit G, duly
executed by the parties thereto;

(g) A copy of the fully executed Senior Note Agreement certified by a
Responsible Officer of Borrower as true and complete, in form and substance
reasonably satisfactory to Administrative Agent;

(h) The operating agreement of each Consolidated Subsidiary that is a limited
liability company shall have been amended to provide for, among other things,
the pledge or grant of a security interest in each such Consolidated
Subsidiary’s membership interest to the Collateral Agent for the benefit of the
Secured Parties and such amended operating agreements shall each be in form and
substance reasonably satisfactory to Administrative Agent;

(i) The Collateral Agent shall have received certificates of insurance
evidencing insurance coverage with respect to the Collateral as required by the
Loan Documents and naming the Collateral Agent for the benefit of the Lenders
and the Noteholders as loss payee/mortgagee and/or additional insured, as
applicable, with respect to all Collateral, as required by the Collateral
Documents; and

(j) Delivery of, or arrangements reasonably satisfactory to Administrative Agent
for delivery of, such other certificates, documents, consents or opinions as
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreement (other than with respect to Second
Tier Collateral not subject to the Perfection Requirement) or to protect the
Lenders’ rights with respect thereto (including receipt of UCC-3 termination
statements and landlord’s and bailees’ waiver and consent agreements).

Without limiting the generality of the provisions of Section 11.4, for purposes
of determining compliance with the conditions specified in this Section 5, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

In order to induce Administrative Agent and each Lender to enter into this
Agreement, Borrower represents and warrants to Administrative Agent, LC Issuer,
and each Lender as follows:

6.1 Organization; Power; Qualification. Each Loan Party is a corporation,
limited liability company, or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has all requisite power and authority and all
necessary licenses and permits to own or hold under lease the properties it
purports to own or hold under lease and to operate such properties and to carry
on its respective business as now being and hereafter proposed to be conducted
except where the failure to obtain such licenses or permits could not be
reasonably expected to have a Material Adverse Effect, and is duly qualified and
is in good standing as a foreign corporation, limited liability company, or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties owned or leased by or the nature of its business
requires such qualification or authorization, except where the failure to be so
qualified or authorized could not reasonably be expected to have a Material
Adverse Effect.

6.2 Ownership Structure. As of the Agreement Date, Schedule 6.2 correctly sets
forth the corporate structure and ownership interests of the Consolidated
Subsidiaries including the correct legal name of each Consolidated Subsidiary,
its jurisdiction of formation, and the percentage equity or voting interest in
such Consolidated Subsidiary owned by Borrower and each Consolidated Subsidiary.
As of the Agreement Date, A.C. Corporation and Pledge LLC are the only Material
Subsidiaries. Except as set forth in such Schedule, and except for Permitted
Preferred Stock:

(a) No Consolidated Subsidiary has issued to any third party any securities
convertible into such Consolidated Subsidiary’s capital stock or other equity
interests or any options, warrants, or other rights to acquire any securities
convertible into such capital stock or other equity interests, and

(b) All of the outstanding Equity Interests of each Consolidated Subsidiary
shown on Schedule 6.2 as being owned by Borrower and its Consolidated
Subsidiaries have been validly issued, are fully paid and nonassessable, and are
owned by Borrower or a Consolidated Subsidiary free and clear of all Liens,
warrants, and options (except for Permitted Liens).

(c) To the Borrower’s Knowledge, no Consolidated Subsidiary is a party to, or
otherwise subject to any legal, regulatory, contractual or other restriction
(other than this Agreement, the Senior Note Agreement, the agreements listed on
Schedule 6.2(c), and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Consolidated Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
Borrower or any of its Consolidated Subsidiaries that owns outstanding Equity
Interests of such Consolidated Subsidiary.

6.3 Authorization; Governmental Authorization; Other Consents.

(a) Each Loan Party has the right and power, and has taken all necessary action
to authorize it, to borrow and incur obligations with respect to the Loans and
to incur reimbursement obligations with respect to the Existing LCs. Each Loan
Party has the right and power, and has taken all necessary action to authorize
it to execute, deliver, and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents have been duly
executed and delivered by the duly authorized officers of each Loan Party that
is a party thereto, and each is a legal, valid, and binding obligation of such
Loan Party, enforceable against it in accordance with its respective terms,
subject to applicable bankruptcy, creditor’s rights, and similar laws affecting
the rights and remedies of creditors generally.

(b) Except as set forth on Schedule 6.3, to Borrower’s Knowledge, after
reasonable inquiry, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with:

(i) the execution, delivery or performance by, or enforcement against, any Loan
Party of the Loan Documents;

(ii) the grant by any Grantor of the Liens granted by it pursuant to the
Collateral Documents;

(iii) except for the filing of appropriate UCC financing statements and the
execution of the Control Agreements as contemplated by the Collateral Documents,
the perfection or maintenance of the Liens created under the Collateral
Documents; or

(iv) the exercise by the Collateral Agent or Administrative Agent, or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents;

except, in each case under both this Section 6.3(a) and Section 6.3(b), (x) for
any such approval, consent, exemption, authorization, action, notice or filing
that has been obtained, given or made and is in full force and effect on the
Closing Date or (y) as may be required by the terms of the contracts which are
the subject of the Lien being granted under the Collateral Documents.

6.4 No Contravention. The execution, delivery and performance by each Loan Party
of each Loan Document to which such Loan Party is or is to be a party do not and
will not

(a) contravene the terms of any of such Loan Party’s Organization Documents;

(b) to the Borrower’s Knowledge, conflict with or result in any material breach
or contravention of, or the creation of any material Lien (other than Liens
contemplated by the Collateral Documents), or require any material payment to be
made under:

(i) any loan agreement, indenture or other similar agreement evidencing material
Indebtedness or any other Material agreement to which such Loan Party is a party
or is subject, or by which such Loan Party or the respective properties of such
entities are bound; or

(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Grantor or its property is subject; or

(c) violate any law or regulation applicable to such Loan Party which could
reasonably be expected to have a Material Adverse Effect.

6.5 Compliance with Law; Governmental Approvals. To Borrower’s Knowledge,
Borrower and each Consolidated Subsidiary is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it, except for noncompliances which, and
Governmental Approvals the failure to possess which, would not, individually or
in the aggregate, cause a violation under Section 9.12 or could reasonably be
expected to have a Material Adverse Effect.

6.6 Ownership of Assets; Leases. Borrower and its Consolidated Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet of Borrower listed on Schedule 6.10 or purported to
have been acquired by Borrower or any of its Consolidated Subsidiaries after
said date (except as sold or otherwise disposed of in the ordinary course of
business), in each case, to Borrower’s Knowledge, free and clear of Liens
prohibited by this Agreement. To Borrower’s Knowledge, all leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

6.7 Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 6.7 sets forth a complete and correct
list of all outstanding Indebtedness of Borrower and each of its Consolidated
Subsidiaries as of August 18, 2009 (including, in the case of material
Indebtedness, a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Contingent Obligations in
respect thereof, if any), since which date there has been no material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Indebtedness of Borrower or its Consolidated Subsidiaries. After giving
effect to the transactions contemplated by the Loan Documents and the Senior
Note Agreement and related Financing Documents, neither Borrower nor any
Consolidated Subsidiary is in default beyond any applicable notice and/or grace
period in the payment of principal or interest on any material Indebtedness nor
is in default beyond any applicable notice and/or grace period under any
instrument or instruments or agreements under and subject to which any such
Indebtedness has been issued and no event has occurred and is continuing under
the provisions of any such instrument or agreement, and no condition exists with
respect to any such Indebtedness, which with the lapse of time or the giving of
notice, or both, would permit one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b) To Borrower’s Knowledge, neither Borrower nor any Consolidated Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 9.3.

6.8 Litigation. Except as set forth on Schedule 6.8 or as otherwise disclosed on
the Form 10-Q filed by Borrower on August 10, 2009, there are no actions, suits,
investigations, or proceedings pending, or to the knowledge of Borrower,
threatened) against Borrower or any Consolidated Subsidiary or any property of
Borrower or any Consolidated Subsidiary in any court or before any arbitrator of
any kind or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

6.9 Taxes. All tax returns required to be filed by Borrower or any Consolidated
Subsidiary in any jurisdiction have, in fact, been filed, and all Taxes,
assessments, fees and other governmental charges upon Borrower or any
Consolidated Subsidiary or upon any of their respective properties, income or
franchises, which are shown to be due and payable in such returns have been
paid, except to the extent such failure to file or to pay would not materially
and adversely affect the properties, business, profits or condition (financial
or otherwise) of Borrower and its Consolidated Subsidiaries, taken as a whole.
For all taxable years ending on or before December 31, 2004, the Federal income
tax liability of Borrower has been satisfied and either the period of
limitations on assessment of additional Federal income tax has expired or
Borrower has entered into an agreement with the Internal Revenue Service closing
conclusively the total tax liability for the taxable year. Borrower does not
know of any proposed additional tax assessment against it for which adequate
provision has not been made on its accounts, and no material controversy in
respect of additional Federal or state income taxes due since said date is
pending or Borrower’s Knowledge threatened. To Borrower’s Knowledge, the
provisions for Taxes in the financial statements of Borrower and its
Consolidated Subsidiaries are adequate for all open years.

6.10 Financial Statements; Material Liabilities. Borrower has furnished or made
available to each Lender copies of the financial statements of Borrower and its
Consolidated Subsidiaries listed in Schedule 6.10. All of said financial
statements (including in each case the related schedules and notes) present
fairly, in all material respects, the consolidated financial position of
Borrower and its Consolidated Subsidiaries as at their respective dates and the
consolidated results of operations, changes in net assets, and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the period involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). Borrower and its Consolidated Subsidiaries do not
have any Material liabilities that are not disclosed in such financial
statements or otherwise disclosed in the Disclosure Documents.

6.11 ERISA. Borrower and each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan
except for noncompliances which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any ERISA Affiliate has any contingent liability with respect to any
post-retirement “welfare benefit plan” (as such term is defined in ERISA) other
than liability under part 6 of subtitle B of Title I of ERISA (COBRA
continuation coverage). Neither Borrower nor any ERISA Affiliate has ever
contributed to, or had any obligation to contribute to, any Plan or any
Multiemployer Plan.

6.12 Absence of Defaults; Observance of Agreements, Statutes, and Orders.

(a) After giving effect to Section 12.10 of this Agreement and Section 18.13(b)
of the Senior Note Agreement, to Borrower’s Knowledge, neither Borrower nor any
Consolidated Subsidiary is in default under its Organization Documents, or under
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any Applicable Law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

(b) After giving effect to Section 12.10 of this Agreement, no Default or Event
of Default has occurred and is continuing.

6.13 Environmental Matters.

(a) To Borrower’s Knowledge, neither Borrower nor any Consolidated Subsidiary
has received any written notice of any claim, and no proceeding has been
instituted raising any claim against Borrower or any of its Consolidated
Subsidiaries or any of their respective real properties now or formerly owned,
leased or operated by any of them or other assets, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to have a Material Adverse Effect;

(b) To Borrower’s Knowledge, no facts exist which would give rise to any claim,
public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by Borrower or any
Consolidated Subsidiary, except, in each case, such as could not reasonably be
expected to have a Material Adverse Effect;

(c) Neither Borrower nor any Consolidated Subsidiary has stored any Hazardous
Materials on real properties now, or to Borrower’s Knowledge, formerly owned,
leased or operated by any of them and has not disposed of any Hazardous
Materials, in each case, in a manner contrary to any Environmental Laws and, in
each case, in any manner that could reasonably be expected to have a Material
Adverse Effect; and

(d) To Borrower’s Knowledge, all buildings on all real properties now owned,
leased or operated by Borrower or any Consolidated Subsidiary thereof are in
compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to have a Material Adverse Effect.

6.14 Investment Company. Borrower has elected to be regulated as a “business
development company” within the meaning of the Investment Company Act. Except
with respect to Borrower as a business development company under the Investment
Company Act, neither Borrower nor any Consolidated Subsidiary is subject to
regulation under the Public Utility Holding Company Act of 2005, as amended, the
ICC Termination Act of 1995, as amended, or the Federal Power Act, as amended.

6.15 Margin Stock. None of the transactions contemplated in the Loan Documents
will violate or result in a violation of Section 7 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or any regulation issued pursuant
thereto, including, without limitation, Regulations U, T and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. Neither Borrower
nor any Consolidated Subsidiary is engaged principally, or as one of its
important activities, in the business of purchasing or carrying margin stock or
extending credit for the purpose, whether immediate, incidental, or ultimate, of
buying or carrying “margin stock” within the meaning of Regulation U (as enacted
by the Board of Governors of the Federal Reserve System, as amended). None of
the proceeds from the Existing Loans or Existing LCs has been used to purchase,
or refinance any borrowing the proceeds of which were used to purchase, any such
margin stock.

6.16 Affiliate Transactions. To Borrower’s Knowledge, except as permitted by
Section 9.7, neither Borrower nor any Consolidated Subsidiary is a party to or
bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of Borrower or any Consolidated Subsidiary is a party.

6.17 Licenses and Permits. Borrower and its Consolidated Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others.

6.18 Disclosure. This Agreement and the documents or certificates delivered to
Administrative Agent or the Lenders (or to the professional advisors for
Administrative Agent or the Lenders) by or on behalf of any Loan Party in
connection with the transactions contemplated by the Loan Documents, the
Disclosure Documents, and the financial statements listed in Schedule 6.10,
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, the Loan Documents and the documents and
certificates delivered in connection herewith or the financial statements listed
in Schedule 6.10, since December 31, 2008, there has been no change in the
financial condition, operations, business, or properties of Borrower and its
Consolidated Subsidiaries, taken as whole, that could reasonably be expected to
have a Material Adverse Effect. There is no fact known to Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein, in the schedules attached hereto or in the Disclosure Documents.

              6.19   RIC Status. Borrower qualifies for treatment as a RIC under
the Internal Revenue Code.      
 
    6.20     Foreign Assets Control Regulations, Etc.
 
           

(a) Borrower’s use of the proceeds of the Existing Loans and the Existing LCs
did not violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(b) Neither Borrower nor any Consolidated Subsidiary thereof (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the Anti
Terrorism Order or (ii) to Borrower’s Knowledge, engages in any dealings or
transactions with any such Person. Borrower and its Consolidated Subsidiaries
are in compliance, in all material respects, with all applicable provisions of
the USA Patriot Act.

(c) No part of the proceeds from the Existing Loans has been (and will not be)
used, directly or indirectly, by Borrower or a Consolidated Subsidiary for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, assuming in all cases that such Act applies to
Borrower.

6.21 Business. As of the Agreement Date, Borrower and its Consolidated
Subsidiaries are substantially engaged in the businesses described in the
Reference 10-K.

6.22 Insurance.

(a) Borrower and its Consolidated Subsidiaries maintain insurance coverage with
reputable insurers reasonably believed by Borrower to be financially sound in
such forms and amounts and against such risks as are customary for corporations
and limited liability companies of established reputation engaged in the same or
a similar business and owning and operating similar properties.

(b) Schedule 6.22 sets forth a description of all insurance maintained by or on
behalf of Borrower and the Subsidiary Guarantors as of the Closing Date. As of
the Closing Date, all premiums due in respect of such insurance have been paid.

6.23 Collateral Documents. Subject to the terms and provisions thereof, the
provisions of the Collateral Documents are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable Lien on all right, title and interest of the respective Grantors in
the Collateral described therein. Except with respect to the Mortgage referenced
in Section 7.10(d), to Borrower’s Knowledge, after reviewing applicable public
records, the Lien created by the Collateral Documents constitutes a first
priority Lien, subject to no other Liens (other than Permitted Liens).

6.24 Solvency. To Borrower’s Knowledge, immediately after the Closing and after
giving effect to the transactions contemplated in this Agreement and each Loan
Party’s contribution rights from the other Loan Parties, (a) the fair value of
the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) each Loan Party will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (c) no Loan Party
will have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and proposed to be conducted
after the Closing.

6.25 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is a party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is a
party thereto in accordance with its terms, subject to applicable bankruptcy,
creditor’s rights and similar laws affecting the rights and remedies of
creditors generally.

6.26 Survival of Representations and Warranties, Etc. All statements contained
in any certificate, financial statement, or other instrument delivered by or on
behalf of Borrower or any Consolidated Subsidiary to Administrative Agent or any
Lender pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement, or other instrument delivered by or on behalf
of Borrower prior to the Agreement Date and delivered to Administrative Agent or
any Lender in connection with closing the transactions contemplated hereby)
shall constitute representations and warranties made by Borrower under this
Agreement, and shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents, and the making of the Loans. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Closing Date, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically permitted hereunder. All such representations
and warranties have been or will be relied upon by Administrative Agent and each
Lender, regardless of any investigation made by Administrative Agent or any
Lender or on their behalf and notwithstanding that Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of the making
of any Loan, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any
Existing LC shall remain outstanding.

SECTION 7. AFFIRMATIVE COVENANTS.

For so long as this Agreement is in effect and thereafter until the payment in
full of the Obligations and the termination or expiration of all Existing LCs,
unless the Requisite Lenders (or, if required pursuant to Section 12.5, all
Lenders) shall otherwise consent in the manner provided for in Section 12.5,
Borrower shall:

7.1 Preservation of Existence and Similar Matters. Except as otherwise permitted
under Section 9.5, preserve and maintain in full force and effect, and cause
each Consolidated Subsidiary to preserve and maintain in full and force and
effect, its respective corporate existence, and all licenses, registrations,
permits, and other Governmental Approvals necessary to the proper conduct of its
business except where the failure to maintain such licenses registrations,
permits, and Governmental Approvals would not have a Material Adverse Effect.

7.2 Compliance with Applicable Law. Promptly comply, and cause each Consolidated
Subsidiary to promptly comply: (a) In all material respects with, and not
violate in any material respect the Investment Company Act so long as it is
subject thereto, and (b) in all material respects with all other Applicable Laws
to which it is subject (including, without limitation, the Occupational Safety
and Health Act of 1970, as amended, ERISA, and all Environmental Laws),
including the obtaining of all Governmental Approvals, the failure with which to
comply could reasonably be expected to have a Material Adverse Effect or would
result in any Lien (other than a Permitted Lien) on a material part of the
property or assets of Borrower or any Consolidated Subsidiary.

7.3 Maintenance of Property. In addition to the requirements of any of the other
Loan Documents, (a) maintain, preserve and keep and cause each Consolidated
Subsidiary to preserve and keep, all of its material properties which are used
in the conduct of its business, in good repair, and working order, ordinary wear
and tear excepted, and (b) from time to time make or cause to be made, and cause
each Consolidated Subsidiary to make or cause to be made, all necessary repairs,
renewals, and replacements, to such properties as Borrower may determine to be
appropriate to the conduct of its business.

7.4 Insurance. Maintain, and cause each Consolidated Subsidiary to maintain,
insurance coverage with reputable insurance companies reasonably believed by
Borrower to be financially sound in such form and amounts and against such risks
as are (a) customary for corporations and limited liability companies of
established reputation engaged in the same or a similar business and owning and
operating similar properties, (b) otherwise contemplated by the terms of the
Loan Documents, and (c) as may be required by Applicable Law.

7.5 Payment of Taxes and Claims. Pay and discharge, and cause each Consolidated
Subsidiary to pay and discharge, all lawful Taxes, imposed upon Borrower or such
Consolidated Subsidiary, respectively, or upon or in respect of all or any part
of the property or business of the Borrower or such Consolidated Subsidiary, all
material trade accounts payable in accordance with usual and customary business
terms, and all claims for work, labor, or materials, which if unpaid might
become a Lien upon any property of Borrower or such Consolidated Subsidiary,
provided, however, that Borrower or such Consolidated Subsidiary shall not be
required to pay any such Tax, account payable, or claim if (i) the validity,
applicability or amount thereof is being contested in good faith by appropriate
actions or proceedings which will prevent the forfeiture or sale of any material
property of Borrower or such Consolidated Subsidiary or any material
interference with the use thereof by Borrower or such Consolidated Subsidiary,
and (ii) Borrower or such Consolidated Subsidiary shall set aside on its books,
reserves deemed by it to be adequate with respect thereto.

7.6 Visits and Inspections. Permit Administrative Agent or any Lender (or such
Persons as Administrative Agent or such Lender may designate) to visit and
inspect, under Borrower’s guidance, any of the properties of Borrower or any
Consolidated Subsidiary, to examine all of their books of account, records,
reports and other papers, to make copies and extracts therefrom and to discuss
their respective affairs, finances, and accounts with their respective officers,
employees, and independent registered public accounting firm (and by this
provision Borrower authorizes said accountants to discuss with Administrative
Agent, any Lender, or their designated agent or representative the finances and
affairs of Borrower and its Consolidated Subsidiaries) all at such reasonable
times (subject to any and all Applicable Laws, and, so long as no Default or
Event of Default shall have occurred and be continuing, upon reasonable prior
notice. Any visitation shall be at the sole expense of Administrative Agent or
such Lender, unless a Default or Event of Default shall have occurred and be
continuing or Administrative Agent, any Lender, or the holder of any other
evidence of Applicable Debt of Borrower or any Consolidated Subsidiary gives any
written notice of a claimed default or takes any other action of which Borrower
is aware with respect to a claimed default, in which case, any such visitation
or inspection shall be at the sole expense of Borrower.

7.7 Books and Records. Keep, and cause each Consolidated Subsidiary to keep,
proper books of record and account in which full and correct entries will be
made of all material dealings or transactions of, or in relation to, the
business and affairs of Borrower or such Consolidated Subsidiary, in accordance
with GAAP consistently applied (except for changes disclosed in the financial
statements furnished to Administrative Agent and the Lenders pursuant to SECTION
8 and concurred with by the independent registered public accounting firm
referred to in clause Section 8.2).

7.8 Conduct of Business. At all times maintain its status as a RIC under the
Internal Revenue Code, and as a “business development company” under the
Investment Company Act. Borrower will not and will not permit any Consolidated
Subsidiary to (a) become a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti Terrorism Order or (b) knowingly engage in
any dealings or transactions with any such Person.

7.9 ERISA Exemptions. Not, and Borrower shall not permit any Consolidated
Subsidiary to, permit any of their respective assets to become or be deemed to
be “plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

7.10 Collateral Requirements.

(a) Collateral Documents. (i) Comply with and perform, and cause each
Consolidated Subsidiary to comply with and perform, in all material respects
each of the terms, conditions, and covenants set forth in the Collateral
Documents to which it is a party, and (ii) cause the representations and
warranties set forth in the Collateral Documents to be true and correct in all
material respects as of the Closing Date as provided in the Collateral
Documents.

(b) Additional Collateral. If at any time Borrower or any Consolidated
Subsidiary shall grant to any one or more of the Collateral Agent or a holder of
any Senior Secured Obligation additional credit support (excluding any Senior
Secured Obligations) or collateral of any kind as additional security to secure
the Senior Secured Obligations, then Borrower shall, or shall cause such
Consolidated Subsidiary to, (i) grant or provide to the Collateral Agent for the
benefit of the Secured Parties the same credit support or collateral so that the
Obligations shall at all times be secured on an equal and ratable basis with the
other Senior Secured Obligations, and (ii) deliver an opinion of counsel (which
may be issued by the general counsel or chief legal officer of Borrower) to the
effect that such additional credit support and the Collateral Documents relating
to any such Collateral have been duly authorized, executed and delivered by
Borrower or such Consolidated Subsidiary, as applicable, constitute the legal,
valid and binding obligations of Borrower or such Consolidated Subsidiary, as
applicable, are enforceable against Borrower or such Consolidated Subsidiary in
accordance with the terms thereof, and covering such other matters as
Administrative Agent or the Requisite Lenders may reasonably request. In
addition, any such credit support and new Collateral shall at all times be
subject to and governed by the terms of the Intercreditor Agreement.

(c) Additional Consolidated Subsidiaries. (i) Within ten days after the time
that any Person becomes, after the Closing Date, a Consolidated Subsidiary of
Borrower as a result of the creation of such Consolidated Subsidiary, a merger,
or other consolidation permitted by Section 9.5 of this Agreement or otherwise,
or (ii) subject to the foregoing clause (i), concurrently with any Consolidated
Subsidiary becoming a co-borrower or guarantor under the Senior Notes, cause
(A) such Consolidated Subsidiary to execute a joinder to the acknowledgement and
consent to the Intercreditor Agreement reasonably satisfactory to Collateral
Agent (acting at the direction of the Required Secured Parties), (B) such
Consolidated Subsidiary to execute a Subsidiary Guaranty in substantially the
form of Exhibit I and reasonably satisfactory to Collateral Agent (acting at the
direction of the Required Secured Parties), (C) such Consolidated Subsidiary
(other than any Pledge LLC) to become a party to the Security Agreement and
shall grant a valid and perfected, and to Borrower’s Knowledge, first priority
Security Interest (subject to any Permitted Liens) in all of its real and
personal property (other than real and personal property which constitute
Excluded Assets, subject to the terms of the Security Agreement), and, with
respect to perfection, other than Second Tier Collateral that is not subject to
a Perfection Requirement, whether tangible or intangible, pursuant to a joinder
agreement in form and substance reasonably satisfactory to Collateral Agent
(acting at the direction of the Required Secured Parties), (D) 100% of such
Consolidated Subsidiary’s Equity Interests (65% in the case of any Controlled
Foreign Corporation, provided that, immediately upon the amendment of the
Internal Revenue Code to allow the pledge of a greater percentage of the voting
power of capital stock in a Controlled Foreign Corporation without adverse Tax
consequences, the Collateral shall include, and Collateral Agent’s Lien shall
attach to, such greater percentage of capital stock of each Controlled Foreign
Corporation) shall be pledged under the Collateral Documents to secure the
Obligations, and (E) such Consolidated Subsidiary to deliver to the Collateral
Agent and Administrative Agent such board resolutions, officer’s certificates,
corporate and other documents, and opinions of counsel (which may be issued by
the general counsel or chief legal officer of Borrower) as Administrative Agent
shall reasonably request in connection with the actions described in clauses
(A), (B), (C), and (D) above.

(d) Deed of Trust/Mortgage. Within the later of 90 days after the Closing Date
and 30 days after the date upon which the existing purchase agreement for the
Mortgaged Property is terminated, but in no event later than 180 days from the
Closing Date, Administrative Agent shall have received copies of the deed of
trust, trust deed, deed to secure debt, and mortgage, as applicable, in form and
substance reasonably satisfactory to Administrative Agent, the Collateral Agent
and their counsel covering all interests in real property held in fee simple by
Borrower or any Consolidated Subsidiary (other than Pledge LLC) (other than the
properties listed on Schedule 7.10(d)) (collectively, the “Mortgaged Property”)
duly executed by the appropriate Grantor (collectively, the “Mortgage”),
together with:

(i) evidence that counterparts of the Mortgage have been duly executed,
acknowledged, and delivered and are in form suitable for filing or recording in
all filing or recording offices that Administrative Agent may reasonably deem
necessary or customary in order to create a valid and subsisting Lien on the
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties, subject to no other Liens other than Permitted Liens, and that
all filing, documentary, stamp, intangible, and recording Taxes and fees have
been paid;

(ii) a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy (the “Mortgage Policy”), on each Mortgaged Property, with
endorsements and in amounts reasonably acceptable to Administrative Agent,
issued, coinsured, and reinsured by title insurers acceptable to Administrative
Agent, insuring the Mortgage to be a valid and subsisting Lien on such Mortgaged
Property, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Liens and other Liens acceptable to Administrative Agent, and providing for such
other affirmative insurance (including such endorsements for mechanics’ and
materialmen’s Liens and any additional endorsements as are reasonably required
by Administrative Agent but excluding endorsements for zoning or creditors’
rights coverage) and such coinsurance and direct access reinsurance as
Administrative Agent may deem necessary or desirable;

(iii) evidence that all other action that Administrative Agent and the
Collateral Agent (acting at the direction of the Required Secured Parties) may
reasonably deem necessary in order to create valid and subsisting Liens on
Mortgaged Property, subject to no other Liens other than Permitted Liens, has
been taken; and

(iv) completed Uniform Commercial Code fixture financing statements for the
appropriate jurisdiction deemed reasonably necessary by the Collateral Agent
(acting at the direction of the Required Secured Parties) and Administrative
Agent to perfect the Collateral Agent’s (on behalf of the Secured Parties)
security interests with respect to the fixtures, machinery, and equipment
located at the Mortgaged Property naming the applicable grantor as debtor, and
the Collateral Agent (on behalf of the Secured Parties) as secured party.

For the avoidance of doubt, the Mortgage for the REO shall be substantially in
the form attached hereto as Exhibit E, reasonably acceptable to Administrative
Agent, and executed and delivered on the Closing Date, with the understanding
that the aforementioned requirements relating thereto shall be completed within
the later of 90 days after the Closing Date and 30 days after the date upon
which the existing purchase agreement for the Mortgaged Property is terminated,
but in no event later than 180 days from the Closing Date.

(e) Landlord Subordination Agreement. Borrower shall use commercially reasonable
efforts to deliver within 45 days of the Closing Date an executed landlord
subordination agreement for the property located at 1919 Pennsylvania Avenue,
N.W., Washington, D.C. 2006 in form and substance reasonably satisfactory to
Administrative Agent.

(f) Additional Undertakings. Borrower will use commercially reasonable efforts
to obtain the consent or approval of all third parties required to permit
Borrower and the Subsidiary Grantors to subject all of their assets (other than
the Excluded Assets, subject to the terms of the Security Agreement) and, with
respect to perfection, Second Tier Collateral that is not subject to a
Perfection Requirement) to the Lien of the Collateral Documents. In determining
whether to obtain any such consent or approval, Borrower may take into account
the cost or charges imposed by third parties (on either Borrower or any entity
in which Borrower or a Consolidated Subsidiary has an investment) to grant any
such consent or approval and/or any undue burden where the efforts would not
justify obtaining such consent or approval in view of the value of the property
proposed to be subject to such Lien as reasonably determined by Borrower. In
addition, Borrower shall not be obligated to obtain consents or approvals in
respect of assets which in the reasonable judgment of Borrower cannot be
pledged, or as to which the consent to pledge cannot be sought, without
substantially impairing the value of the asset or the ability of Borrower or a
Subsidiary Grantor to manage the asset in the ordinary course of its business.
Without limiting the obligation of Borrower set forth above, to the extent any
personal property of Borrower or a Subsidiary Grantor cannot be pledged as
Collateral on account of contractual limitations applicable to such property but
may be transferred to a Pledge LLC, such personal property shall be transferred
to a Pledge LLC. Borrower shall use commercially reasonable efforts to ensure
that the documents which govern Investments made subsequent to the date of the
Closing do not restrict the ability of Borrower to subject any such Investment
to the Lien of the Collateral Documents; provided that, so long as it has used
such efforts, Borrower will not be precluded from making an Investment as to
which the governing documents contain such a restriction.

7.11 Obligations. Borrower shall pay the Obligations in accordance with the
terms and provisions of the Loan Documents.

7.12 Further Assurances. At Borrower’s cost and expense, upon the reasonable
request of Administrative Agent, duly execute and deliver (and cause each
Consolidated Subsidiary to duly execute and deliver) or cause to be duly
executed and delivered, to Administrative Agent, Collateral Agent and/or Lenders
such further instruments, documents, and certificates, and do and cause to be
done such further acts that may be necessary or customary in the reasonable
opinion of Administrative Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

7.13 Post-Closing Covenants. Borrower agrees to furnish the items, and to take
the actions, described on Schedule 7.13, in each case within the time periods
therein specified (with such extensions of time as may be agreed to by
Administrative Agent, so long as any such extension does not exceed a period of
90 days without the consent of Requisite Lenders).

SECTION 8. INFORMATION.

For so long as this Agreement is in effect and thereafter until payment in full
of the Obligations and the termination or expiration of all Existing LCs, unless
the Requisite Lenders (or, if required pursuant to Section 12.5, all Lenders)
shall otherwise consent in the manner set forth in Section 12.5, Borrower shall
furnish or make available to each Lender (or to Administrative Agent if so
provided below) at its Lending Office:

8.1 Quarterly Financial Statements. As soon as available and in any event within
50 days (or such period that is 5 Business Days greater than the period
applicable to the required filing date of Borrower’s Quarterly Report on Form
10-Q) after the end of each of the first, second, and third fiscal quarters of
Borrower, copies of:

(a) consolidated balance sheets of Borrower and its Consolidated Subsidiaries as
of the close of such quarterly fiscal period, setting forth in comparative form
the consolidated figures for the fiscal year then most recently ended;

(b) consolidated statements of operations of Borrower and its Consolidated
Subsidiaries for such quarterly fiscal period and for the portion of the fiscal
year ending with such quarterly fiscal period, in each case setting forth in
comparative form the consolidated figures for the corresponding periods of the
preceding fiscal year; and

(c) consolidated statements of changes in net assets and cash flows of Borrower
and its Consolidated Subsidiaries for the portion of the fiscal year ending with
such quarterly fiscal period, setting forth in comparative form the consolidated
figures for the corresponding period of the preceding fiscal year;

all of which shall be in reasonable detail and certified by a Senior Financial
Officer of Borrower, to be complete and correct in all material respects.

8.2 Annual Statements. As soon as available and in any event within 95 days (or
such period that is 5 Business Days greater than the period applicable to the
required filing date of Borrower’s Annual Report on Form 10-K) after the close
of each fiscal year of Borrower, copies of:

(a) the consolidated balance sheets of Borrower and its Consolidated
Subsidiaries as at the close of such fiscal year;

(b) consolidated statements of operations, changes in net assets, and cash flows
of Borrower and its Consolidated Subsidiaries for such fiscal year; and

(c) consolidated statement of investments of Borrower and its Consolidated
Subsidiaries as at the close of such fiscal year;

setting forth in comparative form the consolidated figures as at the end of and
for the previous fiscal year (except in the case of such statement of
investments), and in each case all in reasonable detail and certified by (a) a
Senior Financial Officer of Borrower, to be complete and correct in all material
respects, and to present fairly, in all material respects in accordance with
GAAP, the financial position of Borrower and its Consolidated Subsidiaries as at
the date thereof and the result of operations for such period and
(b) independent certified public accountants of recognized national standing
acceptable to the Requisite Lenders, whose opinion shall be unqualified and
shall certify that the consolidated financial statements present fairly, in all
material respects, the consolidated financial position of Borrower and its
Consolidated Subsidiaries as of the end of the fiscal year being reported on and
the consolidated results of their operations, changes in net assets and cash
flows for said year in conformity with GAAP and that the examination of such
accountants in connection with such financial statements has been conducted in
accordance with generally accepted auditing standards and included such tests of
the accounting records and such other auditing procedures as said accountants
deemed necessary in the circumstances and such accountants shall have authorized
Borrower to deliver such financial statements and opinion and certifications
thereon to Administrative Agent and Lenders pursuant to this Agreement.

8.3 Compliance Certificate; Investments Reports.

(a) At the time the financial statements are furnished pursuant to Sections 8.1
and 8.2, a Compliance Certificate: (i) setting forth in reasonable detail as at
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether or not Borrower and its
Consolidated Subsidiaries were in compliance with the covenants contained in
Section 9.1 and 9.4, and (ii) stating that, to the best knowledge, information,
and belief of the Senior Financial Officer of Borrower, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred, and whether it is continuing, and the
steps being taken by Borrower with respect to such event, condition, or failure.
At the time the financial statements are furnished pursuant to Section 8.2,
Borrower will deliver to Lenders a certificate of the independent accountants
performing the audit of such financial statements acknowledging (subject to
normal and customary qualifications and assumptions) that Borrower was in
compliance with the financial covenants of Section 9.1, and setting forth the
procedures used to make such determination.

(b) At the time the financial statements are furnished pursuant to Sections 8.1
and 8.2, the following reports with respect to Investments of Borrower and its
Consolidated Subsidiaries, as of the end of such fiscal quarter, in form and
scope acceptable to Administrative Agent:

(i) A consolidated statement of Investments presented in Borrower’s consolidated
financial statements;

(ii) A report of unrealized and realized gains (losses) (with detail as to
unrealized gains and losses by Portfolio Company for private finance Investments
and in the aggregate for Commercial Mortgage Loans, and other Investments); and

(iii) A delinquency report of loans over 120 days past due.

8.4 Other Information.

(a) Not later than 90 days prior to the last day of each fiscal year of
Borrower, pro forma projected consolidated financial statements for Borrower and
its Consolidated Subsidiaries reflecting the forecasted financial condition and
results of operations of Borrower and its Consolidated Subsidiaries on a
quarterly basis for the next succeeding year, accompanied by calculations
establishing whether or not Borrower would be in compliance on a pro forma basis
with the covenants contained in Section 9.1, in each case in form and detail
reasonably acceptable to Administrative Agent;

(b) Promptly upon receipt thereof, one copy of each interim or special audit
made by an independent registered public accounting firm of the books of
Borrower or any Consolidated Subsidiary and any management letter received from
such accountants;

(c) Promptly upon their becoming available (or in the case of registration
statements, promptly after their becoming effective), copies of all effective
registration statements (other than the exhibits thereto, any prospectus
supplements, and any effective registration statements on Form S-8 or its
equivalent), and reports on Forms 10-K, 10-Q, and 8-K (or their equivalents)
filed by Borrower with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;

(d) Promptly upon the mailing thereof to the shareholders of Borrower generally,
copies of all financial statements, reports, and proxy statements so mailed;

(e) Promptly upon a Responsible Officer of Borrower becoming aware of the
occurrence thereof, written notice of (i) any Reportable Event with respect to
any Plan hereafter maintained by Borrower or any ERISA Affiliate; (ii) the
institution of any steps by Borrower, any ERISA Affiliate, the PBGC, or any
other person to terminate any such Plan; (iii) the institution of any steps by
Borrower or any ERISA Affiliate to withdraw from any such Plan; (iv) a
non-exempt “prohibited transaction” within the meaning of Section 406 of ERISA
in connection with any such Plan; (v) any material contingent liability of
Borrower or any Consolidated Subsidiary with respect to any post-retirement
welfare liability hereafter existing; or (vi) the taking of any action by, or
the threatening of the taking of any action by, the Internal Revenue Service,
the Department of Labor, or the PBGC with respect to any of the foregoing;

(f) To the extent Borrower or any Consolidated Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, Borrower or any Consolidated Subsidiary or
any of their respective properties, assets, or businesses which, if determined
or resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect; and prompt notice of the receipt of notice that any
United States income Tax returns of Borrower or any of its Consolidated
Subsidiaries are being audited;

(g) To the extent not previously delivered to Administrative Agent, a copy of
the articles of incorporation, bylaws, partnership agreement, or other similar
organizational documents of Borrower, any Consolidated Subsidiary, and any
amendment thereto, in each case within five (5) Business Days of the
effectiveness thereof;

(h) Prompt notice of any change in the business, assets, liabilities, financial
condition, or results of operations of Borrower or any Consolidated Subsidiary
which has had or could reasonably be expected to have a Material Adverse Effect;

(i) When any Event of Default has occurred, or if the holder of any Applicable
Debt of Borrower or any other Loan Party gives any notice of a claimed default
or takes any other action with respect to a claimed default of which Borrower is
aware, Borrower agrees to give notice to Administrative Agent within three
Business Days of such event.

(j) Prompt notice of any order, judgment, or decree in excess of $25,000,000
having been entered against Borrower or any Consolidated Subsidiary or any of
their respective properties or assets and promptly upon them becoming available,
copies of such orders, judgments, or decrees;

(k) Prompt notice, which notice shall, in the case of a Material Subsidiary, be
delivered no later than five Business Days following the occurrence of the
acquisition, incorporation, or other creation of any Consolidated Subsidiary,
the purpose for such Consolidated Subsidiary, the nature of the assets and
liabilities thereof, and whether such Consolidated Subsidiary is a Material
Subsidiary;

(l) At the time the quarterly financial statements are furnished in accordance
with Section 8.1, a list of the Persons who are Material Subsidiaries as of the
date of the balance sheet included in such quarterly financial statements;

(m) (i) Concurrently with the delivery to the Noteholders, Borrower shall
deliver to Administrative Agent copies of all financial and other information
and certificates (including compliance certificates) and reports delivered to
such Noteholders pursuant to the Senior Note Agreement or any document
evidencing Senior Secured Obligations or with respect to the Collateral (but
only to the extent not previously made available to Administrative Agent or the
Lenders), (ii) not less than five days prior to the execution thereof, a copy of
any proposed amendment to the Senior Note Agreement, any Senior Note or any
other Financing Document (other than any Collateral Document) executed or to be
executed in connection therewith, and (iii) promptly following execution
thereof, one copy of such amendment referred to in the preceding clause (ii);

(n) (i) Not less than ten (10) Business Days prior to execution thereof, a copy
of (A) each amendment to the Collateral Documents proposed by Borrower, and
(B) each document or agreement which, if executed and delivered, would become an
additional Collateral Document, and (ii) promptly following execution thereof,
one copy of each of the documents referred to in the preceding clause (i);

(o) Within five (5) Business Days after any Responsible Officer has knowledge of
the occurrence of any Control Event or Change of Control, give written notice of
such Control Event or Change of Control to Administrative Agent and each Lender;
and

(p) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents, or further information
regarding the business, assets, liabilities, financial condition or results of
operations of Borrower or any of its Consolidated Subsidiaries as Administrative
Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Sections 8.1, 8.2, 8.4(c), or
8.4(d) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Borrower posts such documents, or provides a link thereto
on Borrower’s website on the Internet at www.alliedcapital.com; or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (x) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender that requests Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender and (y) Borrower shall
notify Administrative Agent and each Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 8.3 to Administrative Agent. Except for such Compliance Certificates,
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

8.5 Collateral Report. Concurrently with the delivery of the financial
statements required to be delivered pursuant to Sections 8.1 and 8.2, Borrower
shall deliver a schedule (substantially in the form set forth on Schedule 8.5)
which lists by type and Book Value (i) all of the assets of Borrower and its
Consolidated Subsidiaries, (ii) all of the assets of Borrower and its
Consolidated Subsidiaries which are subject to the Lien of the Collateral
Documents, (iii) all of the assets which are owned by a Pledge LLC, and (iv) all
of the assets which are neither subject to the Lien of the Collateral Documents
nor owned by a Pledge LLC.

8.6 Asset Report Certificate. Within ten (10) Business Days after the end of
each calendar month, the Asset Report Certificate (as defined in the Security
Agreement) required to be delivered by Section 4.2.2 of Security Agreement.

8.7 Platform; Public/Private Information. Borrower hereby acknowledges that (a)
Administrative Agent and/or Arranger will make available to Lenders and LC
Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Borrower hereby agrees that so long as Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower shall be
deemed to have authorized Administrative Agent, Arranger, LC Issuer and Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 12.7); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and the Arranger shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

SECTION 9. NEGATIVE COVENANTS.

For so long as this Agreement is in effect and thereafter until the payment in
full of the Obligations and the termination or expiration of all Existing LCs,
unless the Requisite Lenders (or, if required pursuant to Section 12.5, all
Lenders) shall otherwise consent in the manner set forth in Section 12.5,
Borrower shall not (and shall not permit any Consolidated Subsidiary to),
directly or indirectly:

9.1 Financial Covenants. Permit:

(a) Ratio of Adjusted EBIT to Interest Expense. The ratio of Adjusted EBIT to
Adjusted Interest Expense of Borrower and its Consolidated Subsidiaries,
determined on a consolidated basis as of the last day of each fiscal quarter for
the period of four successive fiscal quarters ended on such day, to be less than
(i) 1.05 to 1.0 for the fiscal quarter ending September 30, 2009, (ii) 0.95 to
1.0 for the fiscal quarter ending December 31, 2009, (iii) 0.80 to 1.0 for the
fiscal quarter ending March 31, 2010, and (iv) 0.75 to 1.0 for the fiscal
quarters ending June 30, 2010 and September 30, 2010.

(b) Priority Debt; Limitation on Debt.

(i) Any Priority Debt to be outstanding, other than: (A) Senior Secured
Obligations, (B) Capitalized Leases for equipment used in the ordinary course of
business of Borrower and its Consolidated Subsidiaries in an aggregate principal
amount not in excess of $5,000,000, (C) Swap Contracts entered into in the
ordinary course of business of Borrower and its Consolidated Subsidiaries as
permitted by Sections 9.2 and 9.3, and (D) unsecured Debt of a Consolidated
Subsidiary owing to Borrower or to another Consolidated Subsidiary that is a
Subsidiary Grantor, so long as such Debt is evidenced by a promissory note which
is pledged to the Collateral Agent in accordance with and pursuant to the
Collateral Documents. Notwithstanding the foregoing, in no event shall any
Pledge LLC have outstanding Debt other than (x) pursuant to the Subsidiary
Guaranty executed by such Pledge LLC in favor of the Collateral Agent for the
benefit of the Secured Parties and (y) unsecured Debt owing to Borrower; it
being understood that any such Debt and/or evidence of such Debt shall only be
held by Borrower and pledged to the Collateral Agent and may not be transferred,
assigned, sold or otherwise conveyed to any other party.

(ii) After the Agreement Date, incur any unsecured Debt unless (A) such
unsecured Debt has a stated maturity beyond March 31, 2012 and (B) all of the
proceeds (net of underwriting discounts and commissions and reasonable and
customary out-of-pocket expenses incurred in connection therewith) of the
issuance of such unsecured Debt were used to (1) ratably prepay (x) the Senior
Notes in accordance with Section 10.4 of the Note Agreement and (y) the
Obligations in accordance with Sections 2.6(c)(ii) and 9.9(a) or (2) refinance
Outstanding Public Debt at the maturity of such Outstanding Public Debt.

(c) Asset Coverage Ratio. The Asset Coverage Ratio to be less than (i) 1.35 to
1.0 on the last day of each fiscal quarter ending September 30, 2009,
December 31, 2009, and March 31, 2010, and (ii) 1.40 to 1.00 on the last day of
each quarter ending on June 30, 2010 and September 30, 2010. For the avoidance
of doubt, Borrower will not incur any indebtedness evidenced by Senior
Securities if at the time of such incurrence the Asset Coverage Ratio is less
than 2.0 to 1.0.

(d) Ratio of Consolidated Total Adjusted Assets to Secured Debt. On the last day
of each quarterly fiscal period as noted below, the ratio of Consolidated Total
Adjusted Assets to Secured Debt to be less than (i) 1.75 to 1.00 on the last day
of each quarterly period ending September 30, 2009, December 31, 2009, and
March 31, 2010, and (ii) 2.00 to 1.00 on the last day of each quarterly period
ending June 30, 2010 and September 30, 2010.

(e) Additional Financial Covenants. If Borrower shall at any time enter into one
or more agreements (including any amendment of an existing agreement) pursuant
to which Senior Funded Debt in an aggregate principal amount greater than
$30,000,000 shall be outstanding and such agreement contains one or more
financial covenants which in the reasonable opinion of Administrative Agent are
more restrictive on Borrower or any of its Consolidated Subsidiaries than the
financial covenants contained in this Agreement or are not otherwise provided
for in this Agreement, then such more restrictive financial covenants and any
related definitions (the “Additional Financial Covenants”) shall automatically
be deemed to be incorporated into Section 9.1 of this Agreement by reference and
Section 10.1(c) shall be deemed to be amended to include such Additional
Financial Covenants from the time such other agreement becomes binding upon
Borrower or the applicable Consolidated Subsidiary until such time as such other
Senior Funded Debt is repaid in full and all commitments related thereto are
terminated; provided, that if at the time of any such repayment or the
termination of any such commitment a Default or Event of Default shall exist
under this Agreement, then such covenants shall continue in full force and
effect so long as such Default or Event of Default continues to exist. So long
as such Additional Financial Covenants shall be in effect, no modification or
waiver of such Additional Financial Covenants shall be effective unless the
Requisite Lenders shall have consented thereto pursuant to Section 12.5 hereof.
Promptly but in no event more than 10 Business Days following the execution of
any agreement providing for Additional Financial Covenants, Borrower shall
furnish Administrative Agent with a copy of such agreement. Upon written request
of Administrative Agent, Borrower will enter into an amendment to this Agreement
pursuant to which this Agreement will be formally amended to incorporate the
Additional Financial Covenants on the terms set forth herein.

(f) Valuing Debt For Purposes of Calculating Financial Covenants. For purposes
of calculating compliance with this Section 9.1, all Debt will be valued at par.

9.2 Swap Contracts. Enter into, or permit any Consolidated Subsidiary to enter
into, any Swap Contract except in the ordinary course of business with a
nationally recognized financial institution then having an Investment Grade
Rating pursuant to transactions that are entered into for bona fide purposes of
managing Borrower’s interest rate and currency risk and not for speculation.

9.3 Limitation on Liens. Permit, or permit any Consolidated Subsidiary to,
create or incur, or suffer to be incurred or to exist, any Lien on its or their
property or assets, whether now owned or hereafter acquired, or upon any income
or profits therefrom, or transfer any property for the purpose of subjecting the
same to the payment of obligations in priority to the payment of its or their
general creditors, or acquire or agree to acquire any property or assets upon
conditional sales agreements or other title retention devices, except the
following (such Liens, collectively, “Permitted Liens”):

(a) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen, provided
payment thereof is not at the time required by Section 7.5;

(b) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
Borrower or a Consolidated Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
obtained;

(c) Liens that are normal, customary and/or incidental to the conduct of
business or the ownership of properties and assets (including Liens in
connection with the making of loans to customers, worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens,
banker’s liens and statutory landlords’ liens) and Liens to secure the
performance of bids, tenders or trade contracts, or to secure statutory
obligations, surety or appeal bonds or other Liens of like general nature
incurred in the ordinary course of business and not in connection with (i) the
borrowing of money or (ii) obligations pursuant to ERISA, provided in each case,
the obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate actions or proceedings and adequate reserves have been
established;

(d) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of Borrower and its Consolidated
Subsidiaries or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of Borrower and its
Consolidated Subsidiaries;

(e) Liens securing Indebtedness of a Consolidated Subsidiary to Borrower or to
another Wholly-Owned Consolidated Subsidiary;

(f) Liens securing Capitalized Leases permitted under Section 9.1(b);

(g) Liens set forth on Schedule 9.3; and

(h) Liens created under, or expressly permitted by, the Collateral Documents,
including the Liens securing the Senior Notes, the other Senior Secured
Obligations and Indebtedness arising out of Swap Contracts permitted under
Section 9.2 in an amount not to exceed in the aggregate $10,000,000, so long as
the Obligations shall at all times be equally and ratably secured thereby and
the Intercreditor Agreement shall be in full force and effect.

9.4 Restricted Payments. Except as hereafter provided:

(a) Declare or pay any dividends, either in cash or property, on any of its
Equity Interests of any class to a Person other than Borrower or a Consolidated
Subsidiary (except (i) dividends in the minimum amount as Borrower reasonably
estimates to be required to maintain its status as a RIC; provided, that during
the continuance of any Event of Default no more than ten percent (10%) of such
dividend may be paid in cash and (ii) dividends paid by Allied Capital REIT,
Inc. to its preferred stockholders (other than Borrower) in an aggregate amount
not to exceed $10,000 annually).

(b) Directly or indirectly, or through any Consolidated Subsidiary, purchase,
redeem or retire any of its Equity Interests (other than De Minimis Employee
Buybacks) of any class held by any Person other than Borrower or a Consolidated
Subsidiary; or

(c) Make any other payment or distribution, either directly or indirectly or
through any Consolidated Subsidiary, in respect of its capital stock held by any
Person other than Borrower or a Subsidiary Guarantor;

(such declarations or payments of dividends, purchases, redemptions, or
retirements of capital stock and warrants, rights, or options and all such other
payments or distributions being herein collectively called “Restricted
Payments”).

Borrower will not, nor will it permit any Consolidated Subsidiary to, declare
any dividend which constitutes a Restricted Payment payable more than 80 days
after the date of declaration thereof; provided that dividends payable in the
fourth quarter and any year-end extra dividend which constitute a Restricted
Payment may be payable up to 120 days after the date of declaration thereof.

For purposes of this Section 9.4, the amount of any Restricted Payment declared,
paid or distributed in property shall be deemed to be the greater of the Book
Value or fair market value (as determined in good faith by the board of
directors of Borrower) of such property at the time of the making of the
Restricted Payment in question.

9.5 Merger, Consolidation, Sales of Assets, Change of Control.

(a) Except as provided in clauses 9.5(b), (c), and (d) below: (i) Consolidate
with or be a party to a merger with any other Person; (ii) liquidate, wind-up,
or dissolve (or suffer any liquidation or dissolution); or (iii) Dispose of, in
one transaction or a series of transactions, all or substantially all of its
assets, including the capital stock of or other Equity Interests in any
Consolidated Subsidiary, in each case whether now owned or hereafter acquired.

(b) So long as no Default or Event of Default then exists or arises, any
Consolidated Subsidiary may merge or consolidate with or into, or effect a
Disposition of all or substantially all of its assets to, Borrower or any
Wholly-Owned Consolidated Subsidiary that is a Guarantor, so long as (i) (x) in
any merger or consolidation involving Borrower, Borrower shall be the surviving
or continuing corporation and (y) in any merger or consolidation involving a
Wholly-Owned Consolidated Subsidiary (and not Borrower), a Wholly-Owned
Consolidated Subsidiary that is a Guarantor and Grantor shall be the surviving
or continuing corporation; and (ii) Administrative Agent shall have received
copies of such documents of assumption and legal opinions (which may be issued
by the general counsel or chief legal officer of Borrower) as it may reasonably
request to confirm that the obligations of, and Liens in favor of the Collateral
Agent on the property of, the parties to such transaction are not adversely
affected thereby.

(c) So long as no Default or Event of Default then exists or arises, any
Consolidated Subsidiary that is not a Material Subsidiary may liquidate, wind-up
or dissolve;

(d) Dispose of its assets (including, but not limited to, Investments), except
to the extent that, and subject to the provisions of clause (e) below: (i) no
Enforcement Direction (as defined in the Intercreditor Agreement) has been
issued to the Collateral Agent with respect to any Collateral and remains
pending, (ii) each such Disposition shall be an Arm’s Length Transaction,
(iii) any and all rights of the Company or any Consolidated Subsidiary in any
and all Net Proceeds and other consideration (other than Excluded Assets,
subject to the terms of the Security Agreement) received in connection with such
sale shall (subject to the provisions of the Security Agreement regarding Second
Tier Collateral) become subject to a perfected and, to Borrower’s Knowledge,
first priority, Security Interest or Lien (subject to Permitted Liens) in favor
of the Collateral Agent on the date received by Borrower or such Consolidated
Subsidiary, and (iv) the portion of the Net Proceeds from such Disposition that
is required to be prepaid under each of the Intercreditor Agreement,
Section 2.6(c)(i) of this Agreement, and Sections 10.3 and 12.2(b) of the Note
Agreement shall be deposited directly into the Special Collateral Account or
sent to the Collateral Agent at the times set forth in the Intercreditor
Agreement and promptly deposited into the Special Collateral Account and shall
be applied to the prepayment of the Obligations and the Note Obligations in
accordance with the terms of the Intercreditor Agreement. Transfers between and
among Borrower and Subsidiary Guarantors shall be excluded from the operation of
this clause (d) so long as (x) the Collateral Agent has a valid, fully
perfected, enforceable, and to Borrower’s Knowledge, first priority Security
Interest in all right, title, and interest of Borrower and the Subsidiary
Grantors in the property subject to such Disposition and (y) the obligations
under the applicable Subsidiary Guaranty are fully enforceable against such
Subsidiary Guarantor. Any Liens in favor of the Collateral Agent on assets which
are the subject of a permitted Disposition shall be released as provided in the
Intercreditor Agreement.

(e) In no event will Borrower Dispose of all or substantially all of its assets
unless contemporaneously therewith the Loans are repaid in full, Borrower has
deposited with Administrative Agent (or Collateral Agent, if required by the
Intercreditor Agreement), Cash Collateral in an amount equal to 100% of the
undrawn amount of Existing LCs then outstanding, and any and all other
Obligations are paid in full.

(f) Permit any Consolidated Subsidiary to issue any Voting Stock of such
Consolidated Subsidiary except to satisfy the rights of minority shareholders to
receive issuances of stock which are non-dilutive to Borrower and/or any
Consolidated Subsidiary; provided that, the foregoing restrictions do not apply
to issuances of Voting Stock to Borrower or to a Wholly-Owned Consolidated
Subsidiary or the issuance of directors’ qualifying shares.

(g) Take any action, or permit any officer to take any action, to effect or
participate in the completion of a Change of Control unless the Change of
Control is consummated contemporaneously with the prepayment of the Obligations
pursuant to Section 2.6(c)(iv).

9.6 Fiscal Year. Change its fiscal year from that in effect as of the Agreement
Date.

9.7 Transactions with Affiliates. Permit to exist or enter into, and will not
permit any of its Consolidated Subsidiaries to permit to exist or enter into,
any transaction or arrangement with any Affiliate (including the purchase, sale,
lease, or exchange of any property or the rendering of any service) or with any
director, officer, or employee of Borrower, any Consolidated Subsidiary, or any
other Affiliate, except transactions in the ordinary course of, and pursuant to
the reasonable requirements of the, business of Borrower or such Consolidated
Subsidiary and upon fair and reasonable terms which are no less favorable to
Borrower or such Consolidated Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

9.8 Employee Benefit Plans. Withdraw, or permit any Consolidated Subsidiary to
withdraw, from any Multiemployer Plan to which it may hereafter contribute or
permit any employee benefit plan hereafter maintained by it to be terminated if
such withdrawal or termination could result in Material withdrawal liability (as
described in Part 1 of Subtitle E of Title IV of ERISA) or the imposition of a
Material Lien on any property of Borrower or any Consolidated Subsidiary
pursuant to section 4068 of ERISA.

9.9 Prepayment of Other Debt.

(a) Directly or indirectly, prepay, redeem, purchase, defease, satisfy, or
acquire prior to the stated maturity thereof, in any manner, any Debt (other
than the Obligations in accordance with the terms of this Agreement and the
Public Debt Redemptions permitted by Section 9.9(b)), whether subordinated or
not, or make any offer or tender to do any of the foregoing, except Senior Note
Redemptions, so long as (i) no Default or Event of Default then exists or arises
after giving effect to such Senior Note Redemption, and (ii) concurrently with
the payment made in connection with any Senior Note Redemption to any holder of
the Senior Notes, Borrower shall prepay the Principal Debt (including Cash
Collateralization of any LC Exposure) to the extent required pursuant to
Section 2.6(c). Any Senior Note that has been purchased, repurchased, redeemed,
prepaid, or acquired by Borrower in full shall be surrendered to Borrower and
cancelled and shall not be reissued, and no instrument evidencing Note
Obligations shall be issued in lieu of any prepaid principal amount of the
Senior Note.

(b) Directly or indirectly, or permit any Affiliate to directly or indirectly,
prepay, redeem, purchase, repurchase, tender, or acquire any series of
Outstanding Public Debt prior to the stated maturity of such series (each such
transaction being herein referred to as a “Public Debt Redemption”) except, so
long as no Default or Event of Default shall exist, Borrower may make Public
Debt Redemptions of Outstanding Public Debt of those series that are due and
payable in the years 2011 and 2012 prior to such series stated maturity at any
price (not exceeding the par value thereof), provided that (i) the aggregate
purchase price paid in connection with all such Public Debt Redemptions does not
exceed $200,000,000 during the term of this Agreement, and (ii) after giving
effect to any such Public Debt Redemption, Borrower has cash and cash
equivalents in an aggregate amount equal to the greater of (A) 100% of the
amount necessary to repay, pay, or fund the sum of (1) all outstanding Secured
Debt and Outstanding Public Debt scheduled to mature plus (2) all other funding
commitments of Borrower with respect to its investments in Portfolio Companies
to the extent projected by Borrower to become due and payable (and not
subsequently repaid), in each case in the six (6) months following any such
Public Debt Redemption and (B) 50% of the amount necessary to repay, pay, or
fund the sum of (1) all outstanding Secured Debt and Outstanding Public Debt
scheduled to mature plus (2) all other funding commitments of Borrower with
respect to its investments in Portfolio Companies to the extent projected by
Borrower to become due and payable (and not subsequently repaid), in each case
in the twelve (12) months following any such Public Debt Redemption. In
determining whether a funding commitment is projected to become due and payable,
such determination shall be made in good faith by a Senior Financial Officer of
Borrower based on existing contracts and the current and past practices of
Borrower and the applicable Portfolio Companies. Any instrument evidencing
Outstanding Public Debt that has been repurchased, redeemed, purchased, paid,
prepaid, or acquired in full shall be surrendered to Borrower and cancelled and
shall not be reissued, and no instrument evidencing Outstanding Public Debt
shall be issued in lieu of any prepaid principal amount of any Outstanding
Public Debt.

9.10 Nature of Business. Neither Borrower nor any Consolidated Subsidiary will
engage in any business if, as a result, the general nature of the business,
taken on a consolidated basis, which would then be engaged in by Borrower and
its Consolidated Subsidiaries would be substantially changed from the general
nature of the business engaged in by Borrower and its Consolidated Subsidiaries
on the date of this Agreement as described in the Reference 10-K.

9.11 Amendment of Senior Note Agreement. Borrower will not, without the written
consent of the Requisite Lenders, enter into any amendment of, or modification
or supplement to, the Senior Note Agreement, any Senior Note, or any Financing
Document, or enter into any other agreements with any Noteholder with respect to
the Senior Notes or the Senior Note Agreement, if such amendment, modification,
supplement or additional agreement would have the direct or indirect effect of
any of the following: (a) shortening the scheduled date of maturity or
accelerating the date for any payment of principal, interest, or any other
amount; (b) increasing the maximum principal amount of any Senior Notes or
adding to such amount; (c) shortening the time for, or increasing the amount of,
any required payment or prepayment of principal, interest or other amounts
(including, without limitation, in connection with any Disposition of assets of
Borrower or any Consolidated Subsidiary), (d) increasing the interest rate or
effective interest rate on any Senior Note (whether by changing a contractual or
default rate), (e) increasing the amount of or imposing additional fees or
costs, or (f) imposing any additional restrictions on Borrower’s ability to sell
assets, to make payments on the Principal Debt, other than those restrictions
set forth in the Senior Note Agreement as in effect on the Closing Date,
(g) adding material covenants or other restrictions or making more onerous
existing covenants, or (h) contravening the provisions of the Intercreditor
Agreement.

9.12 Section 18(a)(1)(A) of the Investment Company Act. Borrower will not, for
so long as any of the Principal Debt remains outstanding, violate
Section 18(a)(1)(A) of the Investment Company Act, as modified by
Section 61(a)(1) of the Investment Company Act, whether or not it is subject to
those sections or any successor provisions thereto of the Investment Company
Act.

9.13 Terrorism Sanctions Regulations. Not permit any Consolidated Subsidiary to
(a) become a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Section 1 of the Anti-Terrorism Order or (b) knowingly engage in any dealings or
transactions with any such Person.

SECTION 10. DEFAULT.

10.1 Events of Default. Each of the following shall constitute an Event of
Default, whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of Applicable Law or pursuant to any
judgment or order of any Governmental Authority:

(a) Default in Payment of Principal. Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration, or otherwise) the
principal of any of the Loans.

(b) Default in Payment of Other Amounts. Borrower shall fail to pay when due any
interest on any of the Loans or any of the other payment Obligations (other than
the principal of any Loan) owing by Borrower under this Agreement (including,
without limitation, pursuant to Section 7.11) or any other Loan Document and
such failure shall continue for a period of three (3) Business Days after the
earlier of (i) the date on which a Senior Financial Officer first obtains
personal knowledge of such default or (ii) the date upon which Borrower has
received written notice of such failure from Administrative Agent.

(c) Default in Performance. (i) Borrower shall fail (or, where applicable, shall
fail to cause any Consolidated Subsidiary) to perform or observe any term,
covenant, condition, or agreement on its part to be performed or observed
contained in Sections 7.8, 7.9, 8.4(i), 9.1, 9.2, 9.3, 9.4, 9.5, 9.9, 9.11, or
9.12 and such default shall continue for more than five (5) Business Days, or
(ii) Borrower or any other Loan Party, shall fail (or, where applicable, shall
fail to cause any Consolidated Subsidiary) to perform or observe any term,
covenant, condition, or agreement contained in this Agreement, and in the case
of this clause (ii) such failure shall continue for a period of 30 days after
the earlier of (x) the date upon which a Senior Financial Officer first obtains
actual personal knowledge of such failure or (y) the date upon which Borrower
has received written notice of such failure from Collateral Agent or
Administrative Agent.

(d) Misrepresentations. Any representation, or warranty made or deemed made by
or on behalf of Borrower or any other Loan Party in this Agreement or any other
Loan Document, or in any certificate at any time furnished to Administrative
Agent or any Lender in connection with this Agreement or the other Loan
Documents, shall at any time prove to have been untrue in any material respect
when furnished or made.

(e) Cross-Default.

(i) Borrower or any Consolidated Subsidiary shall fail to pay when due (whether
by lapse of time, by declaration, by call for redemption, or otherwise) the
principal of, or interest on, any Consolidated Debt (other than the Principal
Debt) having an aggregate unpaid principal amount in excess of $25,000,000, and
such default shall continue beyond the period of grace, if any, allowed with
respect thereto; or

(ii) Default or the happening of any event shall occur under any indenture,
agreement or other instrument under which Consolidated Debt (other than the
Obligations) of Borrower or any Consolidated Subsidiary having an aggregate
unpaid principal amount in excess of $25,000,000 may be issued and the holder or
holders of such Consolidated Debt (or a trustee or agent acting on their behalf)
shall cause, or shall be lawfully or contractually entitled to cause, the
acceleration of the maturity of such Consolidated Debt or Borrower or a
Consolidated Subsidiary has become obligated to purchase, prepay, or redeem such
Consolidated Debt or one or more Persons have the right to require Borrower or
any Consolidated Subsidiary to purchase, prepay or redeem such Consolidated
Debt; or

(iii) the occurrence under any Swap Contract of a termination date prior to the
stated or contracted termination date as a result of defaults by Borrower or any
Consolidated Subsidiary and the liability of Borrower or any Consolidated
Subsidiary as a result thereof (determined consistently with the definition of
Swap Contract), individually or in the aggregate, is greater than $25,000,000.

(f) Voluntary Bankruptcy Proceeding. Borrower or any Material Subsidiary shall:
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended or
any other federal Debtor Relief Law; (ii) file a petition seeking to take
advantage of any other Debtor Relief Law; (iii) consent to, or fail to contest
in a timely manner, any petition filed against it in an involuntary case under
any Debtor Relief Law or consent to any proceeding or action described in the
immediately following subsection (g); or (iv) apply for or consent to, or fail
to contest in a timely manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of the major part
of its property;

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower or any Material Subsidiary in any court of competent
jurisdiction seeking relief under the Bankruptcy Code of the United States of
1978, as amended or any other Debtor Relief Laws and such case or proceeding is
not dismissed within 60 days; or the appointment of a trustee, receiver,
custodian, liquidator or similar officer for Borrower or any Material Subsidiary
or for the major part of its property and such appointment is not discharged
within 60 days; or Borrower or any Material Subsidiary becomes insolvent or
bankrupt, is generally not paying its debts as they become due or makes an
assignment for the benefit of creditors.

(h) Contest of Loan Documents. Any Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect, and such material provision
is not restored or otherwise remedied within thirty (30) days after the earlier
of (i) a Responsible Officer obtaining actual knowledge of such occurrence and
(ii) Borrower receiving written notice of such occurrence from Administrative
Agent or Collateral Agent.

(i) Judgment. A final judgment or order for the payment of money shall be
entered against Borrower or any Material Subsidiary or against any property or
assets of Borrower or any Material Subsidiary by any court or other tribunal
which exceeds, individually or together with all other such judgments or orders
entered against Borrower and its Material Subsidiaries at the time remaining
unpaid, $25,000,000 in amount and such judgment or order shall continue unpaid
for a period of 60 days without being stayed, vacated, or bonded through
appropriate appellate proceedings.

(j) Attachment. A warrant, writ of attachment, execution, or similar process
shall be issued against any property of Borrower or any Consolidated Subsidiary
which exceeds, individually or together with all other such warrants, writs,
executions, and processes, $25,000,000 in amount and such warrant, writ,
execution, or process shall not be discharged, vacated, stayed, or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution, or
process, the issuer of such bond shall execute a waiver or subordination
agreement in form and substance satisfactory to Administrative Agent pursuant to
which the issuer of such bond subordinates its right of reimbursement,
contribution, or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of Borrower or any of its Consolidated
Subsidiaries.

(k) ERISA. Borrower or any ERISA Affiliate shall fail to pay when due an amount
or amounts aggregating in excess of $25,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by Borrower or any ERISA
Affiliate, any plan administrator, or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause Borrower or any ERISA Affiliate to incur a current payment
obligation in excess of $25,000,000.

(l) Loan Documents. A default shall occur in the observance or performance of
any other provision of any of the other Loan Documents which is not remedied
within the grace period specified for such default in the applicable Loan
Document or, if no grace period is specified, within thirty (30) days after the
earlier of (i) the day on which a Senior Financial Officer first obtains actual
personal knowledge of such default, or (ii) the day on which written notice
thereof is given to Borrower by the Collateral Agent, Administrative Agent, or
any Lender.

(m) LCs. LC Issuer shall have been served with, or becomes otherwise subject to,
a court order, injunction, or other process or decree restraining or seeking to
restrain it from paying any drafts under any Existing LC and either (i) there
has been a draft under such Existing LC which LC Issuer would otherwise be
obligated to pay and Borrower has refused to reimburse LC Issuer for such
payment or (ii) the expiration date of such Existing LC has occurred but the
right of any beneficiary thereunder to draw under such Existing LC has been
extended past the expiration date in connection with the pendency of the related
court action or proceeding and Borrower has failed to deposit with
Administrative Agent Cash Collateral in an amount equal to the maximum drawing
which could be made under such Existing LC.

(n) Collateral Documents. Any Lien on Collateral granted and perfected under any
Collateral Document executed and/or delivered pursuant to Section 6.23 or
Section 7.10 shall for any reason (other than pursuant to the terms thereof or
as a result of any or inaction by any Secured Party) cease to constitute a valid
and perfected Lien with the same priority as in effect on the first date such
Lien shall have been perfected in such Collateral (other than non-material
items), and (i) such Lien is not restored or otherwise remedied within thirty
(30) days after the earlier of (A) a Responsible Officer obtaining actual
knowledge of such occurrence and (B) Borrower receiving written notice of such
occurrence from Administrative Agent or Collateral Agent, and (ii) the ratio of
Consolidated Total Adjusted Assets (excluding the assets with respect to which
such Lien is no longer so valid or perfected) to Secured Debt shall be less than
the ratio required for the immediately preceding fiscal quarter as set forth in
Section 9.1(d).

10.2 Remedies Upon Event of Default. Upon the occurrence and continuance of an
Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g), the entire unpaid balance of the Obligations of
Borrower under the Loan Documents shall become immediately and automatically due
and payable by Borrower without presentment, demand, protest, or other notice of
any kind, all of which are expressly waived by Borrower and Borrower shall be
required to provide Cash Collateral in an amount equal to 100% of the LC
Exposure then existing in accordance with Section 2.2(g);

(ii) Optional. If any Event of Default (other than pursuant to Section 10.1(f)
or 10.1(g)) shall have occurred and be continuing, Administrative Agent may, and
at the direction of the Requisite Lenders shall (subject to the terms of Section
11): (A) declare the entire unpaid balance of the Obligations under the Loan
Documents, or any part thereof, immediately due and payable; whereupon the same
shall immediately become due and payable without presentment, demand, protest,
or other notice of any kind, all of which are expressly waived by Borrower, and
(B) demand Borrower to provide Cash Collateral in an amount equal to 100% of the
LC Exposure then existing in accordance with Section 2.2(g).

(b) Loan Documents. The Requisite Lenders may direct Administrative Agent to,
and Administrative Agent if so directed shall (subject to the terms of
Section 11), exercise any and all of its rights under any and all of the other
Loan Documents, subject to the Intercreditor Agreement.

(c) Applicable Law. Subject to the terms of the Intercreditor Agreement, the
Requisite Lenders may direct Administrative Agent to, and Administrative Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law to (i) reduce any claim to judgment; (ii) to the extent
permitted by Applicable Law, exercise (or request each Lender and each of their
respective Affiliates to, and each Lender and each of their respective
Affiliates shall be entitled to, exercise) the rights of offset or banker’s Lien
against the interest of Borrower and each Subsidiary Guarantor in and to every
account (general or special, time or demand, provisional or final, in whatever
currency (other than special accounts, trust accounts, or escrow accounts
maintained by Borrower in a fiduciary capacity or as an agent for unrelated
third parties or any Portfolio Company)) and other property of Borrower and each
Subsidiary Guarantor which are in the possession of Administrative Agent or any
Lender or any of their respective Affiliates to the extent of the full amount of
the Obligations (to the extent permitted by Applicable Law, Borrower and each
Subsidiary Guarantor being deemed directly obligated to each Lender in the full
amount of the Obligations for such purposes), irrespective of whether or not
Administrative Agent or such Lender shall have made any demand under this
Agreement or any other Loan Documents and although such obligations of Borrower
or any Subsidiary Guarantor may be contingent or unmatured or are owed to a
branch or office of Administrative Agent or such Lender different from the
branch or office holding such deposit or obligated under such indebtedness; and
(iii) exercise any and all other legal or equitable rights afforded by the Loan
Documents, the Applicable Laws of the State of New York, or any other applicable
jurisdiction as Administrative Agent shall deem appropriate, or otherwise,
including, but not limited to, the right to bring suit or other proceedings
before any Governmental Authority either for specific performance of any
covenant or condition contained in any of the Loan Documents or in aid of the
exercise of any right granted to Administrative Agent or any Lender in any of
the Loan Documents.

10.3 Allocation of Proceeds. If a Default or Event of Default shall have
occurred and be continuing (and if no order of application is otherwise
specified herein or in any other Loan Document for payments received after a
Default or Event of Default), all payments received by Administrative Agent, LC
Issuer, or any Lender under any of the Loan Documents, in respect of the
Obligations (including proceeds from the exercise of any rights), shall be
applied by Administrative Agent in the following order and priority:

(a) to payment of fees, indemnities, expenses and other amounts due to
Administrative Agent in its capacity as such;

(b) to payment of fees, indemnities, expenses and other amounts (other than
principal, interest and LC fees payable pursuant to Section 3.8(f)) due to LC
Issuer and Lenders, ratably among them in proportion to the respective amounts
described in this clause (b) payable to them;

(c) to payment of accrued and unpaid LC fees payable pursuant to Section 3.8(f)
and accrued and unpaid interest on unpaid reimbursement obligations of Borrower
in respect of drawings under any Existing LC, the Loans, and other Obligations,
ratably among the Lenders and the LC Issuer in proportion to the respective
amounts described in this clause (c) payable to them;

(d) to payment of unpaid principal of Loans and unpaid reimbursement obligations
with respect to Existing LCs, ratably among the Lenders and the LC Issuer in
proportion to the respective amounts described in this clause (d) payable to
them;

(e) to Administrative Agent (or, if required by the Intercreditor Agreement, the
Collateral Agent), to be held as Cash Collateral, an amount equal to 100% of the
aggregate undrawn amount of Existing LCs;

(f) to payment of unpaid Secured Cash Management Obligations then owing; and

(g) the balance, if any, after all Obligations have been paid in full, to
Borrower or as otherwise required by the Intercreditor Agreement or by law.

Notwithstanding the foregoing, Obligations arising under Cash Management
Services Agreements shall be excluded from the application described above if
Administrative Agent has not received written notice thereof, together with such
supporting documentation as Administrative Agent may request, from the
applicable Cash Management Bank.

10.4 Performance by Administrative Agent. If Borrower shall fail to perform any
covenant, duty, or agreement contained in any of the Loan Documents,
Administrative Agent may perform or attempt to perform such covenant, duty, or
agreement on behalf of Borrower after the expiration of any cure or grace
periods set forth herein. In such event, Borrower shall, at the request of
Administrative Agent, promptly pay any amount reasonably expended by
Administrative Agent in such performance or attempted performance to
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
Borrower under this Agreement or any other Loan Document.

10.5 Rights Cumulative. The rights, remedies, powers, and privileges of
Administrative Agent and Lenders under this Agreement and each of the other Loan
Documents shall be cumulative and not exclusive of any rights, remedies, powers,
or privileges which any of them may otherwise have under Applicable Law.

10.6 Borrower Waivers. To the extent permitted by Applicable Law, Borrower and
each other Loan Party, hereby waive presentment and demand for payment, protest,
notice of intention to accelerate, notice of acceleration, and notice of protest
and nonpayment, and agree that their respective liability with respect to the
Obligations (or any part thereof) shall not be affected by any renewal or
extension in the time of payment of the Obligations (or any part thereof), by
any indulgence, or by any release or change in any security for the payment of
the Obligations (or any part thereof).

10.7 Delegation of Duties and Rights. Lenders and Administrative Agent may
perform any of their duties or exercise any of their rights under the Loan
Documents by or through their respective representatives.

10.8 Not in Control. Nothing in any Loan Document shall, or shall be deemed to
(a) give Administrative Agent or any Lender the right to exercise control over
the assets (including real property), affairs, or management of Borrower or any
Subsidiary, (b) preclude or interfere with compliance by Borrower or any
Subsidiary with any Applicable Law, or (c) require any act or omission by
Borrower or any Subsidiary that may be harmful to Persons or property. Any
“Material Adverse Effect” or other materiality qualifier in any representation,
warranty, covenant, or other provision of any Loan Document is included for
credit documentation purposes only and shall not, and shall not be deemed to,
mean that Administrative Agent or any Lender acquiesces in any non-compliance by
Borrower or any Subsidiary with any Applicable Law or document, or that
Administrative Agent or any Lender does not expect Borrower or any Subsidiary to
promptly, diligently, and continuously carry out all appropriate removal,
remediation, and termination activities required or appropriate in accordance
with all Environmental Laws. Administrative Agent and Lenders have no fiduciary
relationship with or fiduciary duty to Borrower or any Subsidiary arising out of
or in connection with the Loan Documents, and the relationship between
Administrative Agent and Lenders, on the one hand, and Borrower and its
Consolidated Subsidiaries, on the other hand, in connection with the Loan
Documents is solely that of debtor and creditor. The power of Administrative
Agent and Lenders under the Loan Documents is limited to the rights provided in
the Loan Documents, which rights exist solely to assure payment and performance
of the Obligations and may be exercised in a manner calculated by Administrative
Agent and Lenders in their respective good faith business judgment.

10.9 Course of Dealing. The acceptance by Administrative Agent or Lenders at any
time and from time to time of partial payment on the Obligations shall not be
deemed to be a waiver of any Default or Event of Default then existing. No
waiver by Administrative Agent, Requisite Lenders, or Lenders of any Default or
Event of Default shall be deemed to be a waiver of any other then-existing or
subsequent Default or Event of Default. No delay or omission by Administrative
Agent, Requisite Lenders, or Lenders in exercising any right under the Loan
Documents shall impair such right or be construed as a waiver thereof or any
acquiescence therein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof, or the exercise of any other right
under the Loan Documents or otherwise.

SECTION 11. AGREEMENT AMONG LENDERS.

11.1 Appointment, and Authority. Each Lender and LC Issuer hereby irrevocably
appoints Bank of America to act on its behalf as Administrative Agent hereunder
and under the other Loan Documents and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly set forth
in Sections 11.6 and 11.10, the provisions of this Section 11.1 are solely for
the benefit of Administrative Agent, Lenders, and LC Issuer, and Borrower shall
not have rights as a third party beneficiary of any of such provision.

11.2 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to Lenders.

11.3 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and

(d) shall not be responsible for or have any duty to ascertain or inquire into
the creation perfection, or priority of any Lien purported to be created by the
Collateral Documents or the value or the sufficiency of any Collateral.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.5 and 10.2) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to Administrative Agent by
Borrower, a Lender, or LC Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

11.4 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. Administrative Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants, and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

11.5 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section 11.5 shall apply to
any such sub-agent and to the Related Parties of Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the arrangement and structuring of the credit facilities provided for
herein as well as activities as Administrative Agent.

11.6 Resignation of Administrative Agent. Administrative Agent may at any time
give notice of its resignation to Lenders, LC Issuer, and Borrower. Upon receipt
of any such notice of resignation, the Requisite Lenders shall have the right,
in consultation with Borrower, to appoint a successor, which shall be a bank
with a minimum combined capital and surplus of $500,000,000 with an office in
the United States, or an Affiliate of any such bank with an office in the United
States; provided that, so long as no Default or Event of Default has occurred or
is continuing, such appointment of a successor administrative agent will be
subject to approval by Borrower, which approval shall not be unreasonably
withheld, conditioned, or delayed, and any such request for approval shall be
deemed granted on the fifth Business Day after Borrower’s receipt of such
request for approval if Borrower has not responded. If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent, after consulting
with Borrower, may on behalf of Lenders and LC Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if Administrative Agent shall notify Borrower and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender and LC Issuer
directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent as provided for above in this Section 11.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 11.6). The fees payable
by Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 11 and
Sections 12.2 and 12.8 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents, and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and LC
Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
LC Issuer also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Manager, Arrangers, Syndication Agent, Documentation Agent, or
Managing Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, a Lender, or LC Issuer
hereunder.

11.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other similar judicial proceeding
relative to Borrower, Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, LC Issuer, and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements, and advances of Lenders, LC Issuer, and Administrative
Agent, and their respective agents and counsel, and all other amounts due
Lenders, LC Issuer and Administrative Agent under Sections 3.8, 12.2 and 12.8)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and LC Issuer, to pay to Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 3.8, 12.2 and 12.8.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or LC Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

11.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a Cash Management Bank) and L/C Issuer irrevocably authorize
Administrative Agent, at its option and in its discretion,

(a) to release and to authorize the Collateral Agent to release any Lien on any
property granted to or held by Administrative Agent or the Collateral Agent
under any Loan Document (i) upon termination or expiration of all Existing LCs
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Cash
Management Services Agreements as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made), (ii) that is sold,
transferred, or assigned or to be sold, transferred, or assigned as part of or
in connection with any sale, transfer, or assignment permitted hereunder or
under any other Loan Document, (iii) if approved, authorized or ratified in
writing in accordance with Section 12.5, or (iv) if permitted pursuant to the
Intercreditor Agreement;

(b) to release or authorize the Collateral Agent to release any Subsidiary
Guarantor (other than any Subsidiary Guarantor that is a Material Subsidiary)
from its obligations under a Subsidiary Guaranty if such Person ceases to be a
Subsidiary as a result of a Disposition of assets permitted hereunder or if
approved, authorized or ratified in accordance with Section 12.5 and the
Intercreditor Agreement; and

(c) to subordinate or to authorize the Collateral Agent to subordinate any Lien
on any property granted to or held by Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted pursuant to Section 9.3(f) or 9.3(g).

Upon request by Administrative Agent at any time, the Requisite Lenders will
confirm in writing Administrative Agent’s authority to release or subordinate,
and to authorize the Collateral Agent to release or subordinate, its interest in
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty pursuant to this Section
11.10.

11.11 Cash Management Services Agreements. Except as otherwise expressly set
forth herein or in any Collateral Document, no Cash Management Bank that obtains
the benefits of any Subsidiary Guaranty or any Collateral by virtue of the
provisions hereof or of such Subsidiary Guaranty or any Collateral Document
shall have any right to notice of any action or to consent to, direct, or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral or
release of any Subsidiary Guarantor) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this SECTION 11 to the contrary,
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, obligations
arising under Cash Management Services Agreements unless Administrative Agent
has received written notice of such obligations, together with such supporting
documentation as Administrative Agent may request, from the applicable Cash
Management Bank. Upon request by Administrative Agent at any time, the Requisite
Lenders will confirm in writing Administrative Agent’s authority to authorize
the Collateral Agent to release or subordinate its interest in particular types
or items of property, or to release any Subsidiary Guarantor from its
obligations under the applicable Subsidiary Guaranty pursuant to this
Section 11.11.

          SECTION 12.   MISCELLANEOUS.   12.1    
Notices.
       
 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed, or
delivered to the applicable address, facsimile number, or (subject to clause (b)
below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows (or, as to each party at such other
address as shall be designated by such party in a written notice to the other
parties delivered in compliance with this Section 12.1):

(i) If to Borrower:

Allied Capital Corporation
1919 Pennsylvania Avenue, N.W.
Washington, DC 20006-3434
Attention: Penni F. Roll, Chief Financial Officer
Telephone/Telecopy: (202) 721-6192

With a copy to:

Dickstein Shapiro LLP
1825 Eye Street, N.W.
Washington, DC 20006
Attention: Howard S. Jatlow
Telecopy: (202) 420-2201

with a copy to:

             
Allied Capital Corporation
1919 Pennsylvania Avenue, N.W.
Washington, DC 20006-3434
 


    Attention: Alexander D. Fine, Executive Vice President
   
Telephone:
Telecopy:
  (202) 721-6166
(202) 721-6101 (ii)   If to Administrative Agent and LC Issuer:
   
Bank of America, N.A.
Agency Management
CA5-701-05-19
1455 Market Street
San Francisco, CA 94103
Attention:
Telecopy:
Telephone:
Email:
 




Joan Mok
415-503-5085
415-436-3496
joan.mok@bankofamerica.com

with a copy to:

      Bank of America, N.A.
901 Main Street, 66th Floor
Dallas, Texas 75202

Attention:
Telecopy:
Telephone:
Email:
  Tyler D. Levings
214-290-9499
214-209-0903
tyler.d.levings@bankofamerica.com

with a copy to:

      Haynes and Boone, LLP
2323 Victory Avenue

Suite 700
 
Dallas, TX 75219

Attention:
Telephone:
Facsimile:
E-mail:
  Karen S. Nelson
(214) 651-5648
(214) 200-0673
karen.nelson@haynesboone.com

(iii) If to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to Lenders and
LC Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or LC Issuer pursuant to Section 2 if such Lender or LC
Issuer, as applicable, has notified Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Administrative
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, LC Issuer, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrower’s or Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Borrower, any Lender, LC Issuer, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of Borrower, Administrative Agent, and LC
Issuer may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to Borrower, Administrative Agent, and
LC Issuer. In addition, each Lender agrees to notify Administrative Agent from
time to time to ensure that Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number, and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, LC Issuer and Lenders. Administrative
Agent, LC Issuer, and Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Administrative
Agent, LC Issuer, each Lender, and the Related Parties or each of them from all
losses, costs, expenses, and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower.
Notwithstanding the foregoing, nothing contained in this Section 12.1(e) shall
exculpate Administrative Agent, LC Issuer, any Lender, or any Related Party of
any of them from its gross negligence or willful misconduct or require Borrower
to indemnify Administrative Agent, LC Issuer, or any Lender, or any Related
Party of any of them to the extent that the losses, costs, expenses, and
liabilities referred to in the preceding sentence are determined by a court of
competent jurisdiction to have resulted from such Person’s own gross negligence
or willful misconduct. All telephonic notices to and other communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.

12.2 Expenses.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses actually incurred by Administrative Agent and its Affiliates (including
the reasonable fees, charges and disbursements of counsel and any financial
advisor or consultant for Administrative Agent), in connection with the
arrangement and structuring of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses actually incurred by LC Issuer in connection with the
issuance, amendment, renewal or extension of any Existing LC or any demand for
payment thereunder and (iii) all out-of-pocket expenses actually incurred by
Administrative Agent, any Lender, or LC Issuer (including the fees, charges and
disbursements of any counsel for, and any financial and other consultants and
advisors for, Administrative Agent, any Lender, or LC Issuer), in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 12.2, or (B) in connection with the Loans or Existing LCs, including all
such out-of-pocket expenses actually incurred during any workout or
restructuring or negotiations in respect of such Loans or Existing LCs. Borrower
shall also pay the reasonable attorneys’ fees and expenses of counsel to
Administrative Agent in connection with the negotiation and review of the
Collateral Documents and the Intercreditor Agreement, including, in each case,
any amendments thereto.

(b) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) of this
Section 12.2 or subsection (a) of Section 12.8 to be paid by it to
Administrative Agent (or any sub-agent thereof), LC Issuer, or any Related Party
of any of the foregoing, each Lender severally agrees to pay to Administrative
Agent (or any such sub-agent), LC Issuer, or such Related Party, as the case may
be, such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability, or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) or LC Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for Administrative Agent (or any such sub-agent) or LC Issuer in
connection with such capacity. The obligations of Lenders under this
subsection (b) are subject to the provisions of Section 3.6.

(c) Payment of Collateral Agent’s Fees and Expenses. Without limiting the
foregoing, Borrower agrees to pay all reasonable fees of the Collateral Agent in
connection with the preparation, execution, and delivery of the Intercreditor
Agreement and the Collateral Documents and the transactions contemplated
thereby, including but not limited to reasonable attorneys’ fees and to pay to
the Collateral Agent from time to time all reasonable fees, and documented
out-of-pocket expenses and other amounts as shall be required to be paid by
Borrower to the Collateral Agent in accordance with the terms of the
Intercreditor Agreement and the Collateral Documents.

(d) Payments. All amounts payable under this Section 12.2 (other than subsection
(c)) shall be due 30 days after demand or invoicing therefor.

(e) Survival. The agreements in this Section 12.2 shall survive the resignation
of Administrative Agent and LC Issuer, the replacement of any Lender, the
termination of the aggregate Commitments, and the repayment, satisfaction or
discharge of all the other Obligations.

12.3 Jurisdiction; Consent to Service of Process; Waiver of Jury Trial.

(a) Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against
Borrower or its properties in the courts of any jurisdiction.

(b) Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Borrower and each other party hereto consents to service of process in the
manner provided for notices in Section 12.1(a). Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) Each party hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this agreement
or any other loan document or the transactions contemplated hereby or thereby
(whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other person has
represented, expressly or otherwise, that such other person would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
agreement and the other loan documents by, among other things, the mutual
waivers and certifications in this Section 12.3.

12.4 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of subsection (b) of this
Section 12.4, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 12.4, or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of subsection (f) of this
Section 12.4 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 12.4 and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, LC
Issuer and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in the Existing LCs) at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the principal outstanding balance of the Loans of
the assigning Lender subject to each such assignment, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;

(iii) any assignment must be approved by Administrative Agent and LC Issuer
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee);
provided that, each such consent shall not be unreasonably withheld or delayed;
and

(iv) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with the Assignment Fee, unless
such fee is waived by Administrative Agent in its sole discretion, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section 12.4, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.2(h), 4.1, 4.5, 4.6, and 12.8 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, Borrower (at its expense) shall execute and deliver a
Promissory Note to the assignee Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 12.4.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at Administrative Agent’s office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive as to the
identity of Lenders and their respective Commitments, and Borrower,
Administrative Agent and Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, any Lender, or LC Issuer at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from
Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in the
Existing LCs) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, Administrative Agent, Lenders and LC Issuer shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification which decreases the amount of
principal of, or the rate at which interest is payable on such Loans or
Promissory Note or extends any scheduled principal payment date or date fixed
for the payment of interest on such Loans or Promissory Note, or extends the
Commitment of such Lender in a manner that affects such Participant. Subject to
subsection (e) of this Section 12.4, Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.1, 4.5 and 4.6 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section 12.4. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 3.4 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.3 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.1, 4.5 or 4.6 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.6 unless Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 4.6(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Promissory Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

12.5 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
Subsidiary Guarantor therefrom, shall be effective unless in writing signed by
the Requisite Lenders and Borrower or the applicable Subsidiary Guarantor, as
the case may be, and acknowledged by Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 5.1(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) without the written consent of such Lender;

(c) postpone the Maturity Date or any date fixed by this Agreement or any other
Loan Document for any payment (other than prepayments) of principal, interest,
reimbursement obligations with respect to any Existing LC, fees or other amounts
due to Lenders (or any of them) hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or reimbursement obligations with respect to any Existing LC, or (subject
to clause (iii) below in this Section 12.5) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender; provided, however, that only the consent of the Requisite Lenders shall
be necessary to amend the definition of “Post-Default Rate” or to waive any
obligation of Borrower to pay interest or LC Fees at the Post-Default Rate;

(e) change Section 3.2 or Section 10.3 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f) change any provision of this Section 12.5 or the definition of “Requisite
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender,

(g) release any Subsidiary Guarantor from any Subsidiary Guaranty, without the
written consent of each Lender; or

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender.

and; provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by LC Issuer in addition to the Lenders required above,
affect the rights or duties of LC Issuer under this Agreement or any Loan
Document relating to any Existing LC issued by it; and (ii) no amendment, waiver
or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; and
(iii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver, or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

12.6 Nonliability of Agent and Lenders. The relationship between Borrower and
Lenders and Administrative Agent shall be solely that of borrower and lender.
Administrative Agent and Lenders shall have no fiduciary responsibilities to
Borrower; and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by Administrative Agent or
any Lender to any Lender, Borrower, or any Subsidiary. Neither Administrative
Agent nor any Lender undertakes any responsibility to Borrower to review or
inform Borrower of any matter in connection with any phase of Borrower’s
business or operations.

12.7 Confidentiality. Each of Administrative Agent, LC Issuer, and Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees, trustees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.7 to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of Borrower; (g) with the consent of Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to Administrative Agent, LC
Issuer, or any Lender on a nonconfidential basis from a source other than
Borrower; or (i) to the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates.

For the purposes of this Section, “Information” means all information received
from Borrower relating to Borrower or its business, other than any such
information that is available to Administrative Agent, LC Issuer, or any Lender
on a nonconfidential basis prior to disclosure by Borrower; provided that, in
the case of information received from Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of Administrative Agent, Lenders and LC
Issuer acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including federal and state securities laws.

12.8 INDEMNIFICATION.

(a) Whether or not the transactions contemplated hereby are consummated,
Borrower agrees to indemnify and hold harmless, Administrative Agent (and any
sub-agent thereof), Arranger, LC Issuer, each Lender, and the Related Parties of
any of the foregoing persons (each such person being called an “Indemnified
Party”) from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses, and
disbursements (including Attorney Costs) that may be incurred by or asserted or
awarded against any Indemnified Party, by any third party in each case arising
out of or in connection with or by reason of (including in connection with any
investigation, litigation, or proceeding or preparation of defense in connection
therewith) (a) the execution, delivery, enforcement, performance, or
administration of any Loan Document or any other agreement, letter, or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Loan or
Existing LC or the use or proposed use of the proceeds therefrom (including any
refusal by LC Issuer to honor a demand for payment under an Existing LC if the
documents presented in connection with such demand do not strictly comply with
the terms of such Existing LC), (c) any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by borrower or any
of its subsidiaries or any environmental liability related in any way to
borrower or any of its subsidiaries, or (d) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory and regardless of whether
any Indemnified Party is a party thereto, IN all cases, whether or not caused by
or arising, in whole or in part, out of the comparative, contributory, or sole
negligence of the indemnified party; provided that such indemnity shall not, as
to any Indemnified Party, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses, or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. All amounts due
under this Section 12.8 shall be payable within ten Business Days after demand
therefor.

(b) to the fullest extent permitted by Applicable Law, Borrower shall not
assert, and hereby waives, any claim against any indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this agreement and any other loan document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any loan
or Existing LC or the use of the proceeds thereof.

(c) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and Obligations of Borrower contained in this
Section 12.8 shall survive the payment in full of the Loans and all other
amounts payable under this Agreement.

12.9 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
or affecting the validity or enforceability of such provision in any other
jurisdiction.

12.10 Waiver.

(a) Borrower acknowledges that Events of Default exist under

(i) Section 7.14 of the Existing Credit Agreement due to Borrower’s breach of
the covenant set forth in such Section requiring Borrower to grant a first
priority security interest on substantially all of Borrower’s assets by the
Collateral Effective Date (as defined in the Existing Credit Agreement) and
Section 10.1(e)(iii) of the Existing Credit Agreement due to an event of default
under Section 5.9 of each Existing Note Agreement (relating to the failure to
deliver collateral) (the “Collateral Event of Default and Related
Cross-Defaults”);

(ii) Section 9.11 of the Existing Credit Agreement due to Borrower’s breach of
the covenant set forth in such Section by repurchasing Outstanding Public Debt
(as defined in the Existing Credit Agreement) in the fiscal quarters ended
March 31, 2009 and June 30, 2009, each such repurchase being prior to the stated
maturity of such Outstanding Public Debt and Section 10.1(e)(iii) of the
Existing Credit Agreement due to an event of default under Section 5.12(b) under
each Existing Note Agreement (relating to the Outstanding Public Debt
Repurchase) (the “Outstanding Public Debt Repurchase Events of Default and
Related Cross-Defaults”);

(iii) Section 9.11 of the Existing Credit Agreement due to Borrower’s breach of
the covenant set forth in such Section by voluntarily prepaying principal of the
Senior Notes in July, 2009 and in August, 2009 each such repurchase being prior
to the stated maturity of such Senior Notes (the “Senior Note Repurchase Events
of Default and Related Cross-Defaults”);

(iv) Section 9.1(e) of the Existing Credit Agreement due to the Asset Coverage
Ratio being lower than required as of December 31, 2008 and thereafter and
Section 10.1(e)(iii) of the Existing Credit Agreement due to an event of default
under the provision of each Existing Note Agreement requiring maintenance of a
minimum asset coverage ratio (the “Asset Coverage Event of Default and Related
Cross-Defaults”);

(v) Section 9.1(a) of the Existing Credit Agreement due to the ratio of
Consolidated Debt to Consolidated Shareholders’ Equity exceeding 1.50 to 1.00 as
of March 31, 2009 and thereafter and Section 10.1(e)(iii) of the Existing Credit
Agreement due to an event of default under the provision of each Existing Note
Agreement requiring maintenance of a consolidated debt to consolidated
shareholders’ equity ratio (the “Ratio of Consolidated Debt to Consolidated
Shareholders’ Equity Event of Default and Related Cross-Defaults”);

(vi) Section 9.1(b) of the Existing Credit Agreement due to the Consolidated
Shareholders’ Equity being lower than required as of March 31, 2009 and June 30,
2009 and thereafter and Section 10.1(e)(iii) of the Existing Credit Agreement
due to an event of default under the provision of each Existing Note Agreement
requiring maintenance of a minimum consolidated shareholders’ equity (the
“Minimum Consolidated Shareholders’ Equity Event of Default and Related
Cross-Defaults”);

(vii) Section 10.1(e)(iii) of the Existing Credit Agreement due to an event of
default under the provision of each Existing Note Agreement requiring Borrower
to cause the Senior Notes to be rated as required thereby (the “Rating Event
Cross-Default”, and together with the Collateral Event of Default and Related
Cross-Defaults, the Outstanding Public Debt Repurchase Events of Default and
Related Cross-Defaults, the Senior Note Repurchase Events of Default, the Asset
Coverage Events of Default and Related Cross-Defaults, the Ratio of Consolidated
Debt to Consolidated Shareholders’ Equity Event of Default and Related
Cross-Defaults, the Minimum Consolidated Shareholders’ Equity Event of Default
and Related Cross-Defaults, and the Rating Event Cross-Default, and all other
Defaults or Events of Default that arise from or relate to the aforementioned
Events of Default (including, without limitation, any non-compliance with notice
and/or cross-default provisions relating thereto), prior to the Closing,
collectively, the “Applicable Events of Default”.

(b) Subject to the other terms and conditions of this Agreement, LC Issuer, the
Lenders, and Administrative Agent (acting at the direction of the Requisite
Lenders) hereby waive the Applicable Events of Default. This waiver is limited
solely to the Applicable Events of Default, and nothing contained in this
Agreement shall (i) modify the Loan Parties’ obligations to comply fully with
all duties, terms, conditions, or covenants contained in this Agreement and the
other Loan Documents or (ii) be deemed to constitute a waiver of any other
rights or remedies any Lender, LC Issuer, or Administrative Agent may have under
this Agreement or any other Loan Documents or under Applicable Law with respect
to any matters. This is a one-time waiver, and the Lenders, LC Issuer, and
Administrative Agent shall have no obligation to amend, modify, or waive any
provision of the Existing Credit Agreement (other than as set forth in this
Agreement) or any other Loan Document. The provisions and agreements set forth
in this Section 12.10 shall not establish a custom or course of dealing or
conduct between any Lender, LC Issuer, or Administrative Agent and Borrower.

(c) For the avoidance of doubt, the Applicable Events of Default described in
this Section shall not include any subsequent Default or Event of Default that
may arise on or after the Closing under this Agreement.

12.11 Release.

(a) For and in consideration of the agreements contained in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of all of
which are hereby acknowledged, Borrower, on behalf of each of the Loan Parties
and its Consolidated Subsidiaries, and to the extent that it is lawfully able to
do so, on behalf of each of its and their predecessors, successors, assigns,
Subsidiaries, Affiliates, and agents, and all of their respective past, present,
and future officers, directors, trustees, shareholders, employees, contractors,
and attorneys, and the predecessors, heirs, successors, and assigns of each of
them (collectively referred to in this Section as the “Releasors”) agrees that
each of the Releasors does hereby jointly and severally fully RELEASE, REMISE,
ACQUIT, IRREVOCABLY WAIVE, and FOREVER DISCHARGE (collectively, “Release”) each
of Administrative Agent, each Lender, LC Issuer, and each of their respective
Related Parties (collectively, the “Released Parties”), from and with respect to
any and all Claims (as defined below).

As used in this Section the term “Claims” shall mean and include any and all,
and all manner of, action and actions, cause and causes of action, suits,
disputes, controversies, claims, debts, sums of money, offset rights, defenses
to payment, agreements, promises, notes, bonds, bills, covenants, losses,
damages, judgments, executions, and demands of whatever nature, known or
unknown, whether in contract, in tort or otherwise, at law or in equity, for
money damages or dues, recovery of property, or specific performance, or any
other redress or recompense which have accrued, may have been had, or may be now
possessed by or on behalf of any one or more of the Releasors against any one or
more of the Released Parties for, upon, by reason of, on account of, or arising
from or out of, or by virtue of, any transaction, event or occurrence, duty or
obligation, indemnification, agreement, promise, warranty, covenant or
representation, breach of fiduciary duty, breach of any duty of fair dealing,
breach of confidence, breach of funding commitment, undue influence, duress,
economic coercion, conflict of interest, negligence, bad faith, malpractice,
violations of federal or state securities laws or the Racketeer Influenced and
Corrupt Organizations Act, intentional or negligent infliction of mental
distress, tortious interference with contractual relations, tortious
interference with corporate governance or prospective business advantage, breach
of contract, deceptive trade practices, libel, slander, usury, conspiracy,
wrongful acceleration of any indebtedness, wrongful foreclosure or attempt to
foreclose on any collateral relating to any indebtedness, action or inaction,
relationship or activity, service rendered, matter, cause or thing, whatsoever,
express or implied, transpiring, entered into, created, or existing from the
beginning of time to the date of the execution of this Agreement, and shall
include, but not be limited to, any and all Claims in connection with, as a
result of, by reason of, or in any way related to or arising from, in each case
prior to the date of this Agreement, the existence of any relationships or
communications by and between the Releasors and the Released Parties with
respect to the Existing Credit Agreement, this Agreement, and all agreements,
documents and instruments related thereto executed or dated on or as of a date
prior to the Agreement Date. For the avoidance of doubt, notwithstanding
anything in this Section, no Release is made herein (x) of any Claim with
respect to any Released Party other than solely in such Released Party’s
capacity as Administrative Agent, LC Issuer, or a Lender or as a Related Party
to such Administrative Agent, LC Issuer, or a Lender or (y) of any action and
actions, cause and causes of action, suits, disputes, controversies, claims,
debts, sums of money, offset rights, defenses to payment, agreements, promises,
notes, bonds, bills, covenants, losses, damages, judgments, executions, and
demands of whatever nature arising on or after the date of this Agreement.

(b) Borrower, on behalf of itself and each of the other Loan Parties, hereby
represents and warrants to the Released Parties that:

(i) such Loan Party has the full right, power, and authority to execute and
deliver the Release set forth in this Section 12.11 (or, in the case of a Loan
Party other than Borrower, any other Loan Document acknowledging and agreeing to
the release set forth in Section 12.11 of this Agreement) without the necessity
of obtaining the consent of any other party;

(ii) such Loan Party has received independent legal advice from attorneys of its
choice with respect to the advisability of granting the release provided herein,
and with respect to the advisability of executing this Agreement (or, in the
case of a Loan Party other than Borrower, the other Loan Documents to which such
Loan Party is a party) containing (or, in the case of any other Loan Document,
acknowledging and agreeing to) this Section;

(iii) such Loan Party has not relied upon any statements, representations, or
promises of any of the Released Parties in executing this Agreement (or, in the
case of a Loan Party other than Borrower, the other Loan Documents to which such
Loan Party is a party) containing (or, in the case of any other Loan Document,
acknowledging and agreeing to) this Section, or in granting the release provided
herein;

(iv) such Loan Party has not entered into any other agreements or understandings
relating to the Claims;

(e) the terms of this Section are contractual, not a mere recital, and are the
result of negotiation among all the parties; and

(f) this Section has been carefully read by, and the contents hereof are known
and understood by, and it is agreed to freely by, such Loan Party.

Borrower, on behalf of each of the Loan Parties, covenants and agrees that it
and no other Loan Party shall bring any claim, action, suit or proceeding
regarding or related in any manner to the matters released hereby, and Borrower
further covenants and agrees that this Section is a bar to any such claim,
action, suit or proceeding.

All prior discussions and negotiations regarding the Claims have been and are
merged and integrated into, and are superseded by, this Section. Borrower, on
behalf of each of the Loan Parties, acknowledges that no representation or
warranty of any kind or character has been made to such Loan Party by any one or
more of the Released Parties or any agent, representative or attorney of the
Released Parties to induce the execution of this Agreement containing this
Section. Borrower, on behalf of each Loan Party, understands, agrees and
expressly assumes the risk of any fact not recited, contained or embodied in
this Section which may hereafter turn out to be other than, different from, or
contrary to, the facts now known to such Loan Party or believed by such Loan
Party to be true, and further agree that this Section shall not be subject to
termination, modification, or rescission, by reason of any such difference in
facts.

12.12 Governing Law. The Loan Documents have been entered into pursuant to
Sections 5-1401 and 5-1402 of the New York General Obligations Law, and the laws
of the State of New York and of the United States of America shall govern the
rights and duties of the parties to the Loan Documents and the validity,
construction, enforcement, and interpretation of the Loan Documents.

12.13 Counterparts. This Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered by telecopy or other electronic imaging means shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument. A facsimile or electronic transmission of the signature
page of any party on any counterpart shall be effective as the signature page of
the party executing such counterpart and shall be deemed to constitute an
original signature of such party to this Agreement and shall be admissible into
evidence for all purposes.

12.14 Entirety. The rights and Obligations of Borrower and its Consolidated
Subsidiaries, Lenders, and Administrative Agent shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between such parties are superseded by and merged into such writings. This
Agreement (as amended in writing from time to time in accordance with the terms
hereof) and the other written Loan Documents executed by Borrower or any of its
Consolidated Subsidiaries, any Lender, and/or Administrative Agent, (together
with all commitment letters and fee letters only as they relate to the payment
of fees after the Closing Date) represent the final agreement between Borrower
and its Consolidated Subsidiaries, Lenders, and Administrative Agent, and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by such parties. There are no unwritten oral agreements between such
parties.

12.15 Construction. Administrative Agent, Borrower, and each Lender acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by Administrative Agent, the
other Agents, Borrower, and each Lender.

12.16 Discharge Only Upon Payment in Full. The obligations of Borrower and each
Consolidated Subsidiary under the Loan Documents shall remain in full force and
effect until payment in full of the Loans and of all interest, fees, and other
amounts of the Obligations then due and owing (and termination or expiration of
all outstanding Existing LCs, if any, unless Administrative Agent shall
otherwise consent with the approval of Requisite Lenders), except that
Sections 2.2(h), SECTION 4, SECTION 11 and SECTION 12, and any other provisions
under the Loan Documents expressly intended to survive by the terms hereof or by
the terms of the applicable Loan Documents, shall survive such termination.

12.17 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any receivership, liquidation, or
bankruptcy proceeding or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

12.18 USA Patriot Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act. Borrower shall, promptly
following a request for information by Administrative Agent or any Lender,
provide all documentation and other information that Administrative Agent or
such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

12.19 INTERCREDITOR AGREEMENT.

(A) EACH LENDER (I) CONSENTS TO THE TERMS OF THE INTERCREDITOR AGREEMENT AND
AGREES TO BE BOUND THEREBY, AND (II) AUTHORIZES AND INSTRUCTS ADMINISTRATIVE
AGENT TO (A) ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS,
AND (B) TAKE ALL ACTIONS AND EXECUTE ALL DOCUMENTS REQUIRED OR DEEMED ADVISABLE
BY ADMINISTRATIVE AGENT IN CONNECTION THEREWITH. THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL BE BINDING ON ALL LENDERS, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.

(B) SUBJECT TO SECTION 12.5, THE LENDERS AUTHORIZE ADMINISTRATIVE AGENT TO
DIRECT THE COLLATERAL AGENT TO TAKE ACTION (OR REFRAIN FROM TAKING ACTION) UNDER
THE COLLATERAL DOCUMENTS AND TO INSTRUCT THE COLLATERAL AGENT TO TAKE (OR
REFRAIN FROM TAKING) ANY AND ALL ACTIONS THAT ADMINISTRATIVE AGENT IS AUTHORIZED
TO TAKE PURSUANT TO THE CREDIT AGREEMENT WITH RESPECT TO COLLATERAL AND MATTERS
INCIDENTAL THERETO.

(C) NOTWITHSTANDING ANYTHING HEREIN OR IN ANY LOAN DOCUMENT TO THE CONTRARY, THE
LIENS AND SECURITY INTERESTS SECURING THE OBLIGATIONS AND THE EXERCISE OF ANY
RIGHT OR REMEDY BY ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT PURSUANT TO THE
LOAN DOCUMENTS WILL BE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.
PURSUANT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOWSignature Page to that certain Amended and Restated Credit
Agreement dated as of the date first stated above, among Allied Capital
Corporation, as Borrower, Bank of America, N.A., as Administrative Agent, and
certain other Agents and Lenders named therein.

 
ALLIED CAPITAL CORPORATION,
as Borrower
By: /s/Penni F. Roll
 
Penni F. Roll, Chief Financial Officer

1

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

BANK OF AMERICA, N.A., as Administrative Agent, LC Issuer, and a Lender

      By:  
/s/ Tyler D. Levings
   
 
   
Name: Tyler D. Levings



    Title: Senior Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

BANK OF AMERICA, N.A., as successor by merger to Merrill Lynch Bank USA, as a
Lender

By: /s/ Tyler D. Levings
Name: Tyler D. Levings
Title: Senior Vice President


Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as

Administrative Agent, and certain other Agents and Lenders named therein.



      BANK LEUMI USA, as a Lender

     
By:
  /s/ John Koenigsberg
 
   
Name:
Title:
  John Koenigsberg
Senior Vice President
By:
  /s/ Iris Steinhardt
 
   
Name:
Title:
  Iris Steinhardt
Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

BRANCH BANKING AND TRUST COMPANY, as a Lender

     
By:
  /s/ Richard L. Keever, Jr.
 
   
Name:
Title:
  Richard L. Keever, Jr.
Senior Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

CHEVY CHASE BANK, a division of Capital One, N.A., as a Lender

     
By:
  /s/ Richard L. Amador
 
   
Name:
Title:
  Richard L. Amador
Senior Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

      CITIBANK N.A., as a Lender

By:
  /s/ Anthony V. Pantina
 
   
Name:
Title:
  Anthony V. Pantina
Director

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender

     
By:
  /s/ Mark B. Cohen
 
   
Name:
Title:
  Mark B. Cohen
Managing Director
By:
  /s/ Keith C. Braun
 
   
Name:
Title:
  Keith C. Braun
Managing Director

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

      FIRSTRUST BANK, as a Lender

By:
  /s/ John Hollingsworth
 
   
Name:
Title:
  John Hollingsworth
Senior Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

      ING CAPITAL LLC, as a Lender

By:
  /s/ Patrick Frisch, CFA
 
   
Name:
Title:
  Patrick Frisch, CFA
Director

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

     
By:
  /s/ Alan J. Kopolow
 
   
Name:
Title:
  Alan J. Kopolow
Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.



      MORGAN STANLEY BANK, as a Lender

     
By:
  /s/ Todd Vannucci
 
   
Name:
Title:
  Todd Vannucci
Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

      PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:
  /s/ Joanne Hampson
 
   
Name:
Title:
  Joanne Hampson
Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

      SUNTRUST BANK, as a Lender

By:
  /s/ Janet R. Naifeh
 
   
Name:
Title:
  Janet R. Naifeh
Senior Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

      TD BANK, N.A., as a Lender

By:
  /s/ Robyn Zeller
 
   
Name:
Title:
  Robyn Zeller
Senior Vice President

Signature Page to that certain Amended and Restated Credit Agreement dated as of
the date first stated above, among Allied Capital Corporation, as Borrower, Bank
of America, N.A., as Administrative Agent, and certain other Agents and Lenders
named therein.

      UNION BANK, N.A., as a Lender

By:
  /s/ T. Kevin Powells
 
   
Name:
Title:
  T. Kevin Powells
Vice President

2